Execution Copy

PRODUCTION SHARING
CONTRACT

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

Hess Middle East New Ventures Limited

Petroceltic Kurdistan Limited

(Dinarta Block)
Table of Contents

Ciause 1 = DEFINITIONS; CONSTRUCTION
Definitions

Construction

Ctause 2 ~ Scope
Exclusive Right
Compliance
Permits
Best Practices
Sale Risk
Auxiliary Rights
Liability Attribution

CLAUSE 3 — CONTRACTOR; PARTICIPATING INTERESTS
Contractor

Porticipating interests

Clause 4 ~ GOVERNMENT INTEREST
Genera)

Assignment

CLAUSE 5— OPERATOR; JOINT OPERATING AGREEMENT

Operator

Joint Operating Agreement

Ciause 6— TERM
General
Exploration Rental
Exploration Period
Sub-Periods
Extensions of Sub-Periods
Expiration of Exploration Period
Guaranteed Amount
Development Period

Termination of Production Operations

CLAUSE 7 — RELINQUISHMENT
Mandatory and Considered Relinquishment
Voluntary Relinquishment
Genero! Qualifications
Clean-up

Effect of Relinquishment

Production Sharing Contract - Dinarta
Production Sharing Contract - Dinarta

Ciause 8 — MANAGEMENT COMMITTEE 32
Estoblishment 32
Functions 32
Regular Meetings; Venue 33
Extraordinary Meetings 33
Action by Members without Meeting 33
Agenda; Minutes 33
Choirmon 34
Quorum 34
Voting 34
Subcommittees 35

Clause 9 ~ GUARANTEES 35
First Sub-Period Obligations 35
Second Sub-Period 35
Gas Plan Guorantees 36
Accession 36

Clause 10 — Minimum ExPLORATION WORK OBLIGATIONS 36
Commencement 36
Minimum Work Obligations 36
First Sub-Period 36
Second Sub-Period 37
Qualifications 37

Clause 11 - ExPLORATION Work ProGRams 39
General 39
Details 39
Approval by Management Committee 39

Ctause 12 - Discovery; APPRAISAL; DEVELOPMENT 39
Discovery Report; Relinquishment 39
Appraisal Work Program and Budget 40
Appraisal Report and Declarations 41
Development Plan - Crude Oil 42

Ciause 13 — DEVELOPMENT Work PaoGram 43
Genero! 42
Development Work Program and Budget 43
Production Work Program and Budget 44
Production Rental 44

Ciause 14 - NATURAL GAS 4s
Definitions 45

General 45
Production Sharing Contract - Dinarta

Flaring 47
Gas Field Holding Period Application 47
Gas Field Holding Period 48
Gas Field Holding Period Renta) 49
Early Termination and Relinquishment 49
Government Priority Rights 49
Domestic Gas Marketing Operations $1
Consideration of Gos Disposition Plans — Export and Domestic $2
Gas Export Plan $2
Domestic Gos Plan $3
Development Plan $3
Gas Development Period 54
Surplus Associated Gas 54
Gos Pipelines 55
Ciause 15 = ACCOUNTS; OPERATIONS 55
Accounts 55
Audit 56
Clause 16 — OTHER CONTRACTOR RIGHTS AND OBLIGATIONS 56
Permanent Representative 56
Conduct of Petroleum Operations 57
Information and Reports 57
Requirement for Petroleum Operations 57
Supervision 57
Access to Facilities 57
Use of Facilities 58
Loss or Damage 58
intellectual Property Rights 58
Litigation 58
Production Rates 58
Lifting 58
Regional Consumption Requirements 59
Cause 17 = Use OF LAND AND EXISTING INFRASTRUCTURE 60
Genera) 60
Third Party Londs 60
infrastructure 60
Petroleum Operations 61
Adjoining Properties 61
Access 61
Clause 18 - GOVERNMENT ASSISTANCE 62
Clause 19 — Assets AND MATERIALS
Genera)

Procurement Procedures

Cause 20 = TiTte To Assets
Title Tronsfer

leased Assets; Subcontractor Assets

Ciause 21 = Use oF Assets
Right
No Tronsfer by Government

Contractor Redeployments

Ciause 22 = SUBCONTRACTORS; EXPATRIATES
General
Local Preference

Procurement Procedures

Clause 23 = PERSONNEL; TRAINING; ASSISTANCE
Expatriate Work Permits
Local Preference
Ministry Capacity Building Payments and In Kind Assistance
Training
Training Expense Allocation and Payment

Environment Fund Payments

Ciause 24 = ROYALTY
Definitions
Obligation
Royalty Rate
Delivery

Payment in Cash

Clause 25 — RECOVERY OF PETROLEUM Costs
Definitions
Cost Recovery
Valuation of Available Petroleum
Contractor Entitlement to Cost Oil
Contractor Entitlement to Cost Gas
Recovery Waterfall; Limitations
Delivery

Ring Fence

CLAUSE 26 — PROFIT PETROLEUM

Definitions

Production Sharing Contract - Dinarta

67
67

BRB 8

69
69
69
69
69
70
70
70
71

71
7
Production Sharing Contract - Dinarta

Calculation of R Factor 7
Entitlements 72
Delivery Entitlements 73
Production Estimates 73
Annual Production Report 74
Cost Recovery for Government Costs 74
CLAUSE 27 = VALUATION AND METERING 74
Valuation of Crude Oi! 74
Valuation of Natural Gas 7s
Production Statement rs
Measurement 7
Clause 28 = SALES ASSISTANCE 76
Clause 29 — CURRENCY; FINANCIAL PROVISIONS 7
Reference Currency 77
Currency Conversion 77
Payments; No Offset against Government 77
Payments to Fund for Revenue Sharing 78
Currency Assurances 7
Ctause 30 ~ Customs 79
Ctause 31 - Taxes 80
Genera) 80
income Tax 80
Exemptions 80
Withholding for (rag Netionals ai
Double Tax Treaties 81
VAT Cost Recovery 81
independent Obligations a1
Ciause 32 — Bonuses; Caracity BUILDING PAYMENTS 81
Copacity Building Bonus a1
Production Bonuses 1
Copacity Building Poyments 82
Capacity Building Account as
No Cost Recovery 86
Cause 33 — PIPELINES 86
Crude Oil Pipelines 86
Gos Pipelines 87
Ciause 34 = UNITISATION 88

vi
Production Sharing Contract - Dinarta

CLAUSE 35 — INDEMNIFICATION; INSURANCE 88
Liability a8
indemnification 88
Notice of Injuries and Emergencies ag
Consequential Damages Limitation 90
insurance 90

Ciause 36 — RECORDS; CONFIDENTIALITY 91
Information 91
Confidential information 91
No Troding 92

CLAUSE 37 = ENVIRONMENTAL; WORKER SAFETY AND HEALTH 93
Genero) 93
EIR 94
Eta 94
EMMP 95
Self Monitoring Reports 95
Relinquished Areas 95
National Parks and Nature Reserve Areas 95
Expenditures 95
Pre-existing Conditions 96
Suspension of Operations 96

CLAUSE 38 — DECOMMISSIONING 96
Acknowledgement of Future Law 96
Decommissioning Plan and Budget 97
Decommissioning Reserve Fund 97

CLause 39 = AssiGNMENT; CHANGE OF CONTROL 98
General 98
Assignment to Affiliates and other Contractor Entities 99
Assignments to Third Parties 99
Government 99
Chonge of Control 100
Taxes 100

Clause 40 = Force MAsEURE 100
Definition 100
Effect 103

CLAUSE 41 — SOVEREIGN IMMUNITY 103

Ctause 42 - Dispute RESOLUTION 103
Exclusion 103

vil
Production Sharing Contract - Dinarta

Notice of Dispute 103
Negotiation 103
Mediation 104
Arbitration 104
Expert Determination 105
Clause 43 = Fiscal STABILITY 105
General 105
Acknowledgment of Future Laws 105
Chonge of Tox Low 106
Disputes 106
Ciause 44 - CommuNIcATIONS; NOTICES 107
CLAUSE 45 — TERMINATION 108
Genera) 108
Contractor Termination Rights 4109
Automatic Termination 4109
Corrupt Practices Laws 109
Other Grounds for Termination 4109
Consequences of Termination 411i
CLAUSE 46 ~ GENERAL PROVISIONS 112
Counterports 412
Amendments; Waivers 112
Regional Oil and Gas Council Approvol 113
Costs 113
Effective Dote 113
Governing Law 113
Entire Agreement 113
ANNEXES:
AnnexA Map of Contract Area
Annex B Accounting Procedure
Annex C Form of Guarantee

vill
PRODUCTION SHARING CONTRACT

This Production Sharing Contract (this “Contract”) is between:

ay The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the “Government”); and

(2) Hess Mipo te East New VenTuRES LimireD, a company established and existing
under the laws of the Cayman Islands, whose registered office is at Caledanian
Trust (Cayman) Limited, Caledonian House, 69 Dr. Roy's Drive, P.O. Box 1043,
George Town, Grand Cayman, Cayman Islands KY1-1102; (“Hess”) and

(3) Petroceltic Kurdistan Limited, a limited liability company organized and
existing under the laws of the British Virgin Islands under company number
1551655, whose registered office is at 3rd Floar, Windward House, La Route dela
Liberation, St Helier, Jersey (“PKL”)

(Hess and PKL together the “Contractor” and each a “Contractor Entity”).

RECITALS

a

The Government has determined that this Contract will facilitate the development of
the petroleum wealth of the Kurdistan Region in a way that achieves the highest benefit
to the people of the Kurdistan Region and all of Iraq, will promote the economic
development of the Kurdistan Region and Iraq and the social welfare of its people, uses
the most advanced techniques, and accesses best market principles to encourage
investment.

The Government enters into this Contract pursuant to the Government's rights and
authorities under the Constitution of Iraq and the Kurdistan Oil and Gas Law 2007. In
accordance with the Constitution of Iraq, the prevailing Laws of the Kurdistan Region
comprise the Kurdistan Region Law and, with regard to a matter wholly within the
exclusive jurisdiction of the Government of Iraq, the federal Laws of Iraq.

Each Contractor Entity and the Government affirms its ongoing commitment and
adherence to the Principles and Criteria of the Extractive Industries Transparency
Initiative (EITI).

Each Contractor Entity has assured the Government that such Contractor Entity has,
together with its Affiliates:

(1) the financial capability, and the technical knowledge and technical ability, to
carry out Petroleum Operations in the Contract Area under the terms of this
Contract; and

(2) a record of compliance with the principles of good corporate citizenship.
4

Production Sharing Contract - Dinarta

This Contract is a production sharing contract. The object of this Contract is for the
Contractor to undertake Petroleum Operations in the Contract Area at the Contractor's
sole risk and expense.

Neither the Contractor, nor any Contractor Entity will receive any compensation for its
services, nor any reimbursement of its expenditures under this Contract, except for the
share of Petroleum from the Contract Area to which it may become entitled under this
Contract. If there is no Commercial Discovery in the Contract Area, or if the production
achieved from any Production Area is insufficient to reimburse the Contractor or any
Contractor Entity, each Contractor Entity will bear its own losses without any obligation
of the Government to provide any reimbursement of other compensation.

It is the policy of the Government to: (1) ensure that Natural Gas is first made available
to satisfy the consumption requirements and needs of the people of Iraq; (2) determine
and control all exports of Natural Gas produced in the Region; and (3) act, directly or
indirectly through a designated Affiliate of the Government or other designee of the
Government, as the aggregator of all Natural Gas produced in the Region for export.

Nothing in this Contract is intended te confer any right upon the Contractor other than
those rights expressly granted in this Contract. This Contract does not transfer
ownership of any Petroleum in the ground to the Contractor or any Contractor Entity.

Each Contractor Entity and its ultimate parent company have provided the Government
with a letter of representations and warranties dated on or before the date of this
Contract (the “Letters of Representations”) as an inducement for the Government to
enter into this Contract, and upon each of which the Government is relying in entering
into this Contract.

Concurrently with the signing of this Contract, Hess Corporation and Petroceltic
International PLC have delivered a guarantee in favour of the Government as required

by this Contract.

Prior to this Contract, Hess and PKL delivered a Confidentiality and Pre-Contractual
Understandings Agreement, which continues in accordance with its terms and is not
impaired by this Contract, except as expressly set forth herein.

CLAUSE 1 = DEFINITIONS; CONSTRUCTION

Derininions

set |

Unless otherwise specified:
Abroad means outside of the Kurdistan Region and other parts of Iraq.
Accounts is defined in clause 15.1.

Accounting Procedure means the Accounting Procedure attached to this Contract as
Annex B and constituting an integral part of this Contract.

Act of Insolvency means, in respect of any Person, it
dissolution, administration or liquidation, the making by it of any arrangement or

insolvency, winding-up,

Production Sharing Contract » Dinarta

composition with its creditors or the taking of possession by an Encumbrance of, of the
appointment of a receiver or administrative receiver over, the whole or any substantial
part of its property or assets or its ceasing or threatening to cease to carry on business
and any equivalent or analogous procedures by whatsoever name known and in
whatsoever jurisdiction. The “winding-up" of a Person also includes the amalgam.
reconstruction, reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise), administration, dissolution, liquidation, merger or
consolidation of that person and any equivalent or analogous procedure under the law
of any jurisdiction in which that Person is incorporated, domiciled, of resident or carries

on business or has assets.
Adjacent Contract Area is defined in clause 34.1.
Adjustment Date is defined in clause 27_7.1.

Affiliate means, in relation to any Person (the “first Person”), another Person that is:

{a} the ultimate holding company of such first Person and any subsidiary (other
than the first Person) of the first Person's ultimate holding company; or

{b) if the first Person is not a subsidiary of another company, any subsidiary of the
first Person.

For the purpose of this definition, “holding company” and “subsidiary” have the
meanings given to those expressions in Section 1159 of the Companies Act 2006
(England).

Annual Reconciliation Statement is defined in clause 32.9.

Agreed Rate means interest compounded on a monthly basis, at the rate per annum
equal to the three-month term, London Interbank Offered Rate {LIBOR rate) for USS
deposits, as published the Financial Times (London Edition) or if not published, then by
The Wall Street Journal (New York Edition], plus 2.00%, applicable on the first
International Business Day prior to the due date of payment and thereafter on the first
Business Day of each succeeding calendar month. if the aforesaid rate is contrary to any
applicable usury law, the rate of interest to be charged shall be the maximum rate
permitted by such applicable law.

Applicable Law means, as of any time of determination, Kurdistan Region Law and
federal Laws of Iraq recognised by the Government as applicable in the Kurdistan
Region.

Appraisal and Appraisal Operations means appraisal work (being part of Exploration)
and a program carried out following a Discovery for the purpose of delineating the
Reservoir to which that Discovery relates in terms of measurement of thickness and
lateral extent and estimating the quantity of recoverable Petroleum therein, and
includes geological, geophysical, aerial and other surveys, stratigraphic tests, the drilli
of shot holes, core holes, Appraisal Wells and other related holes and wells, and the
purchase or acquisition of Assets and Materials therefor.

Appraisal Area means the area defined in clause 12.4.

Appraisal Report means, in respect of a Appraisal Operations in respect of a Discovery, a
report in such form as required by the Government and that includes:
Production Sharing Contract » Dinarta

fa} geological conditions, such as structural configuration, physical properties, and
stratigraphy;

{b) the thickness and extent of Reservoir racks;

{e) petrophysical properties of the Reservoirs;

(a) type of substances obtained;

fe) Volumes of Crude Oil and Natural Gas initially in place;

(f) the chemical composition, the physical properties and quality of any Crude Oil
discovered;

(gl) pressure, volume and temperature analysis of the reservoir fluid;

{h) the productivity indices for wells tested at various rates of flow;

io} Crude Oil characteristics, including oil gravity, sulphur percentage, sediment

and water content and product yield pattern;

w Natural Gas composition;

{k} estimates of recoverable reserves;

wo the estimated production capacity of the Reservoirs;

{m) production forecast per welll;

{n) @ preliminary estimate of recoverable reserves; and

{o) such other information as reasonably required by the Government or generally

provided in such reports in accordance with Best Practices.
Appraisal Work Program js defined in clause 12.4.
Approved means approved by the Management Committee and the Government.

Approved Budget means a Budget that has been approved by the Management
Committee and the Government together with an Approved Work Program.

Approved Domestic Gas Marketing Work Program and Budget is defined in clause 14.1.
Approved Gas Field Appraisal Work Plan and Budget is defined in clause 14.1.

Approved Work Program means a Work Program that has been approved by the
Management Committee and the Government.

Approved Work Program and Budget means an Approved Work Program together with
@ Budget with respect thereto that has been approved by the Management Committee
and the Government.

Arm’‘s-Length Sale(s) means, in respect of sales of Petroleum, a sale in freely convertible
currencies between sellers and buyers having no direct or indirect rel
common interest whatsoever with each other that could reasonably influence the sales
price, The following are not Arm's Length Sales:

ionship or

(a) sales between or among any of the Contractor Entities and their respective
Affiliates;

{b) sales involving the Government or the Government of Iraq;

{c) sales involving swaps or exchanges; and
Production Sharing Contract » Dinarta

{d) transactions which are not a routine sales practice in the international oil and
gas industry.

Assets means equipment and other property, whether real or personal, owned or
leased, used or expected to be used by the Contractor in connection with Petroleum
Operations.

Assets and Materials is defined in clause 19.1.

Assign and Assignment means any transfer, conveyance, nov
“reverse triangle” mergers}, Encurmbrance or other dealing in any manner whatsoever or

mn, Merger [including

howsoever accomplished or characterised (whether legally, beneficially, or otherwise,
into any form of trust or fiduciary holding, and whether conditionally or not}. Assignee
means a Person accepting an Assignment from a Party, and Assignor means the Party
making an Assignment to another Person.

Associated Gas means Natural Gas found in association with Crude Oil, either dissolved
in the Crude Oil or as Gas-cap Gas, that is recovered as Natural Gas at the surface by
separation or other primary field processes.

Audit Request Period is defined in clause 15.3(a).
Available Crude Oil is defined in clause 25.1.
Available Gas is defined in clause 25.2.

Available Petroleum is defined in clause 25.3,

Barrel means a quantity of 42 US gallons as a unit to measure liquids, at a temperature
of 60° Fahrenheit and pressure of 14.7 psi.

Base Exploration Term is defined in clause 6.3.

Best Practices means standards that are no less stringent than the best practices,
methods, and procedures in carrying out petroleum operations consistent with a
reasonable degree of prudence, as evidenced by the best practices of experienced
operators in the exploration, development, and production of petroleum principally
aimed at ensuring:

{a} conservation of Petroleum resources, which implies the utilisation of methods
and processes to maximise the recovery of Petroleum in a technically and
economically sustainable manner, control of reserve decline, and minimisation
of losses at the surface;

(b) operational safety, including the use of methods and processes that promote
occupational security and the prevention of accidents;

{c) environmental protection and worker safety, including best methods and
processes which minimise the impact of Petroleum Operations on the
environment.

(a) that all materials, resources, and supplies are available to meet the

Contractor's obligations hereunder under normal conditions and anticipated
abnormal conditions;

fe) that sufficient engineering, design, construction and safety personnel are
available, are adequately experienced and trained to conduct Petroleum
Operations, and provide required training properly and within Applicable Law,
Production Sharing Contract » Dinarta

manufacturer's guidelines and specifications, and are capable af responding to
abnormal conditions and anticipated abnormal conditions;

(f) that appropriate monitoring and testing is done to ensure that Assets are
capable of functioning, and will continue to function, as designed and ta
provide assurance that Assets will function property under normal canditians
and anticipated abnormal canditions;

(el that appropriate protective devices and design features are provided to ensure
that safe, reliable, long-term Petroleum Operations can be achieved;

(h) that equipment is operated at all times in a manner compliant with Applicable
Law, applicable Permits, and this Contract, in accordance with all
manufacturers’ warranties, and in a manner safe to workers, the general public,
the environment, plant and Assets;

fi) notwithstanding the requirements of the ASME Boiler & Pressure Vessel Code
Section Vill, that all pressurised equigment handling hydrocarbons (whether
such Asset is new or used) is subject to hydraulic pressure testing prior to use;
and

wo that full and complete records of accounts are kept and maintained.

Budget means an estimate of income and expenditure approved, or as the context may
require, to be approved by the Management Committee in accordance with this
Contract in respect of all Petroleum Operations included in a Work Program.

Calendar Year means a periad of 12 consecutive Months, beginning 1 January and
ending on 31 December of the same year.

Capacity Building Account means a segregated bank account with a reputable bank in
the name of, and maintained by, the Government for the purposes set forth in clause
32.16.

Capacity Building Bonus is defined in clause 32.1.2.

Capacity Building Payment means the obligation of each Contractor Entity to pay an
amount equal to the Capacity Building Value.

Capacity Building Payment Monthly Statement is defined in clause 32.7.

Capacity Building Value means during any period for each Contractor Entity an amount
in USS equal to the value, determined in accordance with clause 27, of 20% of the Profit
Petroleum attributed to such Contractor Entity.

Chairman is defined in clause 8.9.
Change of Control is defined in clause 39.10.
Change of Tax Law is defined in clause 43.4.

Commercial Discovery means a Discovery, after taking into account available technical,
operational, commercial, and financial data, including recoverable reserves of
Petroleum, sustainable regular production levels and other material technical,
operational, commercial and financial parameters, which is expected to result in both
full recovery of Petroleum Costs and a reasonable return on investment.
Production Sharing Contract » Dinarta

Commercial Production means Production of Petroleum under an Approved Production
Work Program and Budget of regular production and sale or other disposition.

Constitution of fraq means the permanent constitution of Iraq approved by the people
of iraq in the general referendum of 15 October 2005.

Contract means this production sharing contract.

Contract Area means, as of the Effective Date, the area shown on the map in Annex A,
as such area may be relinquished or otherwise reduced in accordance with this Contract.

Contract Year means a period of 12 consecutive Months starting from the Effective Date
Or any anniversary of the said Effective Date. In the case of the final Contract Year of this
Contract, the Contract Year will end on the termination date.

Contractor means all the Contractor Entities, together.

Contractor Entity means, as at any time of determination, Hess and PKL and their
respective Permitted Assignees and successors. The Government is not a Contractor
Entity. A Public Company or other Person that is a Government Interest Holder is not a
Contractor Entity solely by virtue of being a Government Interest Holder.

Control is defined in clause 39.10(b}.
Corrupt Practices Laws means, as applicable:

{a} the Laws of the Kurdistan Region and of Iraq in respect of bribery, kickbacks
and corrupt business practices;

{b) the principles of the Laws of the place of incorporation of each Contractor
Entity and of each place of incorporation of its ultimate parent company in
respect of bribery, kickbacks and corrupt business practices;

{e) the principles of the Foreign Corrupt Practices Act of 1977 of the United States
of America (Pub. L. No. 95-213 §§ 101-104 ef seq), as amended;

(a) the principles of the OECD Canvention on Combating Bribery of Foreign Public
Officials in international Business Transactions, signed in Paris on 17 December
1997, which entered into force on 15 February 1999, and the Conventian’s
Commentaries; and

(e) the principles of the UK Bribery Act 2020.
Cost Gas is defined in clause 25.9.

Cost Oil is defined in clause 25.8.

Cost Petroleum is defined in clause 25.11.

Cost Recoverable means recoverable by the Contractor as Petroleum Costs in
accordance with the provisions of this Contract (including the Accounting Procedure).

Crude Oil means all liquid hydrocarbons {including crude mineral oil, condensate,
asphalt, ozokerite, and bitumens) in both solid and liquid form in its natural state or
obtained from Natural Gas by condensation or extraction.

Cumulative Costs is defined in clause 26.1.

Cumulative Revenues is defined in clause 26.1.
Production Sharing Contract » Dinarta

Data means records, information, or data of any sort, whether raw, derived, processed,
interpreted or analysed, abtained or produced pursuant to this Contract, including
geological, geophysical, petrophysical, engineering, drilling, production, well location,
well log, core sample and completion status records, information and data.

Decommissioning Costs means all the costs and expenditures incurred by the
Contractor when carrying out Decommissioning Operations, including those defined in
the Accounting Procedure.

Decommissioning Operations mean closing down, decommissioning, abandoning, or

wholly or partly removing Assets and Materials in or from the Contract Area, keeping

Assets and Materials in the Contract Area in a safe condition following cessation of

production pending abandonment, and restoration of land in the Contract Area.

Decommissioning Plan and Work Program is defined in clause 38.2.

Decommissioning Reserve Fund is defined in clause 38.6 and includes all contributions
paid into such fund and all interest accumulated in such fund.

Delivery Point means the point after extraction either as specified in an Approved
Development Plan for a Production Area, or at such other point {including a point of sale
in respect of Natural Gas] which may be agreed by the Parties, at which Petroleum
produced and saved is metered for the purposes of clause 27.5, valued for the purposes

of clause 27.1, and, in the case of Crude Oil, available to be lifted by a Party.

Development Costs means all the costs and expenditures incurred by the Contractor
when carrying out Development Operations in accordance with an Approved
Development Work Program and Budget {subject to clause 2.6).

Development and Development Operations means, in respect of a Production Area, all
operations or works conducted in accordance with an Approved Development Plan and
Budget up to the Delivery Point with a view to developing a Production Area.

Development Period is the period during the term of this Contract (a) that is not the
Exploration Period or a Gas Field Holding Period and (b) during which the Contractor is
entitled to conduct Development Operations.

Development Pian means a plan prepared by the Contractor in accordance with Best
Practices, and which includes details of:

fa) the delimitation of the Production Area, taking into account the results of the
Appraisal Report regarding the importance of the Petroleum Field within the
Appraisal Area;

{b) drilling and completion of Development Wells;

{c) drilling and completion of injection Wells;

{¢) the sequencing and timing of the development of Reservoirs;

fe) the expected First Production of Petroleum;

(fy laying of pipelines;

(gl yn of separators, tanks, pumps and any other associated production
and injection facilities for the production;

{h) treatment and transportation of Petroleum to processing and storage faci

Production Sharing Contract » Dinarta

fi) the construction of transportation pipelines inside or outside the Contract
Area;

i) construction of storage facilities for Petroleum;

(k) plans for the use or flaring of Natural Gas;

w training commitment in accordance with clause 23;

{m) preliminary decommissioning and site restoration plans;

{n) a detailed forecast of annual capital expenditures, operating expenditures, and

abandonment expenditures,
{o) each Contractor Entity's source of capital; and

(Pp) any other operations and expenditures not expressly provided for in this
definition, but the Contractor expects will be reasonably necessary for
Development Operations, Production Operations, and delivery of Petroleum
and disposition of Natural Gas produced from the Contract Area.

Development Work Program and Budget means the Work Program and Budget
prepared by the Contractor pursuant to clause 13.2.

Discovery means the finding of a previousty unknown accurnulation(s} of Petroleum in
one or more Reservoirs within the Contract Area and which have, for the first time, been
demonstrated through drilling to contain Petroleum that can be recovered at the
surface in a flow measurable by conventional petroleum industry testing methods and
may be considered for Appraisal.

Discovery Report is defined in clause 12.2.

Dispute means a dispute or claim of any and every kind or type, arising out of or relating
to this Contract (including those sounding in tort) between all or any of the Parties.

Domestic Gas Marketing Operations is defined in clause 14.1.
Domestic Gas Plan is defined in clause 14.1.

Domestic Market is defined in clause 14.1.

Effective Date is defined in clause 46.8.

EHS Monitors mean accredited professionals, including certified safety professionals,
certified industrial hygienists, registered occupational hygienists or their equivalents.

EHS Standards is defined in clause 37.2.
EIA is defined in clause 37.7.

EIR is defined in clause 37.6.

EMMP is defined in clause 37.8.

Encumbrance and Encumber means any mortgage, charge, pledge, hypothecation, lien,
assignment by way of security, title retention, option, right to acquire, right of pre-
emption, right of set off, counterclaim, trust arrangement, overriding royalty, net profits
interest, or any other security, preferential right, equity or restriction, any agreement to
give or to create any of the foregaing and any transaction whi legal terms, is not a
secured borrowing but which has an economic or financial effect similar to that of a
secured borrowing.

Production Sharing Contract » Dinarta

Environment Fund is defined in clause 23.13.

Expatriate means any employee not normally resident in the Kurdistan Region or frag,
who is employed by either Contractor Entities or Subcontractors for purposes of this
Contract and who is engaged on terms which provide for the payment of passages to
and from the Kurdistan Region or traq-

Expert means, with respect to a Dispute, an independent person with appropriate
qualifications and experience, who:

{a} has been agreed upon between the Parties to the Dispute; or

(b) has been nominated by the President of the Energy Institute in London,
England, on the application of any Party ta the Dispute failing agreement within
14 days of either:

(a) approval by the Management Committee of the Terms of Reference;
or

(2) the date the Parties receive notice that the Expert is unable or
unwilling to complete the reference to Expert determination.

Exploration means such geological, geophysical, aerial and other surveys as may be
contained in an Approved Work Program and Budget with a view to discovering
Petroleum in the Contract Area previously not known to have existed using geological,

geophysical and other methods and the drilling of Exploration Well(s), and include:
any activity in connection therewith or in preparation therefor, and any relevant
Processing; and (b) Appraisal.

Exploration Costs means Petroleum Costs incurred by the Contractor Entities when
carrying out Exploration Operations in accordance with an Approved Exploration Work
Program and Budget (subject to clause 2.6}.

Exploration Operations means any and all operations conducted in respect of
Exploration, including Appraisal Operations.

Exploration Period is defined in clause 6.3.
Exploration Rental is defined in clause 6.2.

Exploration Work Program and Budget means an exploration work program and budget
Prepared pursuant to clause 11.1 or 11.2.

Export Gas Marketing Operations is defined in clause 14.1.
Export Markets is defined in clause 14.1.
Export Plan Evaluation Period is defined in clause 14.27.

Extended Exploration Term is defined in clause 6.3.

First Exploration Well is defined in clause 10.3(d).

First Production means the moment when Commercial Production of Crude Oil or Non-
Associated Gas (as the case may be) first commences, by flowing at the rate forecast in
the Development Plan without interruption for a minimum of 48 hours.

First Sub-Period is defined in clause 6.4(a).

10
Production Sharing Contract - Dinarta

First Sub-Period Guaranteed Amounts is defined in clause 9.1.1.
Force Majeure is defined in clause 40.1.
Force Majeure Estimate is defined in clause 40.11.

Gas means Natural Gas, both Associated Gas and Non-Associated Gas, and all of its
constituent elements produced from any Well in the Contract Area. Gas may be
produced from Natural Gas Wells or in association with Crude Oil from Crude Oil Wells.

Gas-cap Gas means free gas that overlies and is in contact with significant quantities of
Crude Oil in a Reservoir.

Gas Development Period Early Termination Notice is defined in clause 14.33.
Gas Export Plan is defined in clause 14.1.

Gas Field means an area in the Contract Area consisting of a single reservoir or multiple
reservoirs all grouped on, or related to, the same individual geological structural feature,
stratigraphic conditions, or both, which either:

{a} is @ Discovery of Non-Associated Gas; or

{b) is a Discovery of Crude Oil with Associated Gas that cannot be a Commercial
Discovery without a plan for the economic disposition (excluding flaring or re-
injection) of the Associated Gas, and notwithstanding that liquids and
condensates are included in the definition of Crude Oil [i.e., a condensate
Reservoir is a Gas Field}.

Gas Field Holding Period is defined in clause 14.10.
Gas Field Holding Period Application is defined in clause 14.8.
Gas Field Holding Period Rental is defined in clause 14.13.

Gas Marketing Costs means costs and expenditure incurred by the Contractor in
accordance with a Domestic Gas Marketing Work Program and Budget.

Gas Marketing Operations is defined in clause 14.1.
Government is defined in the preamble.

Government Business Day means a day between the hours of 9:00am and 3:00pm
when the offices of the Government are legally required to be open to conduct the
business of the Government.

Government interest is defined in clause 4.1.
Government interest Holder is defined in clause 4.2.

Government of Iraq means the Federal Government of the Republic of Iraq, which holds
office under the Constitution of iraq and any minister, ministry, department, sub-
di

ion, agency, authority, council, committee, or other constituent element thereof.
Guarantee means a Guarantee in the form and content as set forth in Annex C.

Guaranteed Amount means either the First Sub-Periad Guaranteed Amount or the
Second Sub-Period Guaranteed Amount, as applicable.

11
Production Sharing Contract  Dinarta

Hess is defined in the preamble.

Holding Period Early Termination Notice is defined in clause 14.28.

income Tax and Incomes Taxes mean, in respect of any Person, Taxes imposed by
Kurdistan Region Laws on the income of such Person.

International Banking Day mean:
to receive a payment, a day on which banks are open to conduct business by electronic

in respect of a Party making @ payment and a Party is

transfer of funds in both the place fram where the funds are to be sent and the place
where the funds are to be received.

international Market Price is defined in clause 27.2.
teag means the entirety of the Republic of Iraq, including the Kurdistan Region.

Joint Operating Agreement means an agreement between the Contractor Entities for
the purpose of regulating the relationship between the Contractor Entities in respect of
this Contract.

Kurdistan Region means the Federal Region of Kurdistan recognised by the Constitution
of Iraq and having the same meaning as ‘Region’ in the Kurdistan Region Oil and Gas
Law.

Kurdistan Region Law means Laws of the Kurdistan Region and the Laws of any
governmental authority of any district, sub-district, municipality, territorial, or other
political subdivision of the Kurdistan Region.

Kurdistan Region Oil and Gas Law means the Oil and Gas Law of the Kurdistan Region —
Iraq (Law No. 22 of 2007}.

Laws means any statutes, rules, codes, regulations, decisions, proclamations, notices,
directives, constitutions, instruments, rules of court, guidance, or any other instrument
of any governmental, intergovernmental, or supranational body, agency, department or
of any regulatory, self-regulatory or other authority or organisation having the force and
effect of a law.

LCIA is defined in clause 42.4.

Loss or Expense means any liability, toss, claim, settlement payment, cost and expense,
interest, award, judgment, damages (including consequenti:

indirect, and punitive
damages), fees or other charge and, to the extent permitted by applicable law, any court
filing fee, court cost, arbitration fee or cost, witness fee, and each other fee and cost
{including attorneys’ fees, other professionals’ fees, and disbursements] of investigating
and defending or asserting a claim {including a claim for indemnification}.

Management Committee is defined in clause 8.

MER (“Maximum Efficient Rate") means in respect of a Reservoir, the maximum rate of
production of Crude Oil, without excessive decline of production or excessive loss of
Reservoir pressure, in accordance with good oil-field practice and the provisions of
clause 16.16.

Minimum Exploration Obligations is defined in clause 10.2.

12
Production Sharing Contract » Dinarta

Minimum Financial Commitment means:
fa} in respect of the First Sub-Period, the amounts set out in clause 10.3; and

{b) in respect af the Second Sub-Period, the amounts set out in clause 10.4.
Month means a calendar month according to the Gregorian calendar.

Natural Gas means # mixture of hydrocarbons and varying quantities of nan-
hydrocarbons that exist either in the gaseous phase or in solution with Crude Oil in
natural underground Reservoirs remaining after the extraction of liquid hydrocarbons
{including condensates) from wet gas.

Natural Gas BOE means 6,000 standard cubic feet of Natural Gas to one Barrel of Crude
oil.

Non-Associated Gas means Natural Gas that is found in a Reservoir either (a} without
association with Crude Oil, or (b} in association with quantities of Crude Oil that, without
@ plan of disposition of the Natural Gas other than by flaring or reinjection, by itself
cannot be commercially produced.

Notice of Dispute is defined in clause 42.2.
Notice of Early Termination of Gas Field Holding Period is defined in clause 14.14.

Oil Field means an area within the Contract Area consisting of a single Reservoir or
multiple Reservoirs all grouped on, or related to, the same individual geological
structural features, stratigraphic conditions, or both, and that (a) may become part of a
single Production Area for Crude Oil and {b} is not a Gas Field.

Operator means the entity designated by the Contractor pursuant to clause 5 as the
“Operator”.

Original Contractor Entity is defined in clause 43.4.

Parties mean the Government and each Contractor Entity, and Party any of the
Contractor Entities or the Government. The Government or a Public Company in its
capacity as holder of all or part of the Government Interest is Party only in respect of
such Government Interest.

Permit means a licence, permit, consent, authorisation, or other permission af the
Government or any relevant public authority in the Kurdistan Region in respect of
Petroleum Operations.

Permitted Assignee means, as applicable: (a} an Assignee that has received an
Assignment in compliance with clause 39, or, (b) in the case of the Government Interest,
an Assignee of the Government Interest that received an Assignment thereof in
compliance with clause 4,

Person means an individual or a corporation, limited liability company, partnership
(whether or not having separate legal personality), joint venture, trust, unincorporated
organisation, association, government, agency or political subdivision thereof or any
other entity.

Petroleum means:

{a} any naturally occurring hydrocarbon in a gaseous or liquid state;

13
Production Sharing Contract » Dinarta

(b) any mixture of naturally occurring hydrocarbons in a gaseous or liquid state; or
{e) any of the foregoing that has been returned to a Reservoir.
Petroleum Costs means all costs and expenditure incurred by the Contractor in respect

of Petroleum Operations, including, without limitation, all costs and expenditure
incurred under clause 4.

Petroleum Field means a Gas Field or an Oil Field.

Petroleum Operations means all Exploration Operations, Gas Marketing Operations,
Development Operations, Production Oper:
and any other activities or operations related to any of such operations authorised,
required, or contemplated by this Contract or Applicable Law.

ions, and Decommissioning Operations,

Pipeline Costs is defined in clause 33.5.
PKL is defined in the preamble.

Production Area means an area within the Contract Area:

{a} encompassing the closure of a Petroleum bearing Reservoir outlined following
Appraisal; and

(b) which is delineated and designated as a “production area” in an Approved
Development Plan.

Production Bonus is defined in clause 32.2.

Production Costs means all the costs and expenditure incurred by the Contractor
Entities in carrying out the Production Operations in accordance with an Approved Work
Program and Gudget (subject to clause 2.6} which the Contractor is entitled to recover
as a Petroleum Cast.

Production Operations means operations and all activities related thereto carried out by
the Contractor for Petroleum production from a Production Area from the start of
Commercial Production, such as extraction, injection, stimulation, treatment, storage
within the Production Area, lifting and related operations. No operations or activities of
the Contractor after the Delivery Point are within the scope of the definition.

Production Rental is defined in clause 13.6.

Production Work Program and Budget means a Work Program and Budget prepared for
Production Operations pursuant to clause 13.4.

Profit Gas is defined in clause 25.9.1.
Profit Oil is defined in clause 25.8.1.
Profit Petroleum is defined in clause 26.1.

Public Company means: (a) any entity created by the Kurdistan Region Oil and Gas Law,
including the Kurdistan Exploration and Production Company; (b} a legal entity
established by Kurdistan Region Law as a separate legal entity, whether or not fully
autonomous and whether or not having independent sources of revenue, to undertake
son behalf of the Government, which legal entity cannot be
declared bankrupt under Kurdistan Region Law; and (c| any separate and autonomous

commercial acti

14
Production Sharing Contract » Dinarta

company organised under Kurdistan Region Law which is controlled, directly or
indirectly by a wholly Government-owned and controlled entity, by the Government,
the Parliament of the Kurdistan Region, or which is under the guidance of the
Government or the Parliament of the Kurdistan Region (whether or not in any such case
partially of fully funded by the Government or the Parliament of the Kurdistan Region}.
A department, division, or agency of the Government, whether of not operating under a

separate name, is not a Public Company.

Quarter means a period of three consecutive Months starting on the first day of each of
January, April, July, and October_

Regio.

Tax Law means any Kurdistan Region Law in respect of Taxes.

Relevant Day is defined in clause 40.11(a).

Reservoir means a subsurface rock formation canta’
natural accumulation of producible Petroleum characterised by a single natural pressure
system.

jing an individual and separate

Revenues is defined in clause 26.1.
R Factor is defined in clause 26.1.

ts Sale is defined in clause 32.102.

Royalty is defined in clause 24.4.

Royalty Crude Oil is defined in clause 24.1.

Royalty Gas is defined in clause 24.2.

Royalty Petroleum is defined in clause 24.3.

Royalty Rate is defined in clause 24.6.

Second Exploration Well is defined in clause 10.4(b).

Second Sub-Period is defined in clause 6.4(b).

Second Sub-Period Guaranteed Amount is defined in clause 9.2.

Semester means a period of 6 consecutive Months starting from the first day of each of
January and July.

Signature Bonus is defined in clause 32.1.

Subcontractor means any Person providing services or undertaking works relating to the
Petroleum Operations on behalf of, the Contractor, any Contractor Entity, or the
Operator, whether directly or indirectly at any contracting tier.

Sub-Period and Sub-Periods are defined in clause 6.4

Tax or Taxes means all current or future levies, duties, payments, charges, impositions,
imposts, withholdings, fees, taxes (including value added tax or other sales or
transaction based tax, corporation tax, income tax, capital gains tax, stamp duty, land
tax, registration tax, capital and wealth tax, profit tax, dividend tax or withholdings,
transfer tax, customs duties, branch or permanent establishment tax or withholdings,

1s
Production Sharing Contract - Dinarta

tax on income fram movable capital and fixed tax on transfers} or contributions, in each
case as imposed by Kurdistan Region Law.

Terms of Reference is defined in clause 42.7.

Title Transfer Date is defined in clause 20.1.

US$ and US Dollars means the legal currency (dollar) of the United States of America.
Vice Chairman is defined in clause 8.9.1.

Well means a borehole, made by drilling in the course of Petroleum Operations.
Categories of Wells are defined:

{a} Exploration Well means a well other than an Appraisal Well drilled far the
purposes of searching for undiscovered Petroleum accumulations on any
geological entitylies) (be it of structural, stratigraphic, facies, or pressure
nature) to at least a depth or stratigraphic level specified in the Work Program.

(b) Appraisal Well means a well drilled for the purpose of delineating and
evaluating the extent, the production capacity, the potential and commerciality
of recoverable reserves of a Discovery in 2 geological structure or feature
established by an Exploration Well.

{c) Development Weill means a well drilled, deepened, or completed after the date
of approval of the Development Plan pursuant to Development Operations or
Production Operations for the purposes of producing Petroleum, increasing
production, sustaining production or accelerating extraction of Petroleum
including production Wells, Injection Wells, and dry Wells.

(ad) Injection Well means a well drilled within a Production Area which injects
Natural Gas or a fluid in order to enhance the recovery of Petroleum by
pressure maintenance or by improving the quality of the Reservoir.

Work Program means any of the following: an Exploration Work Program, a Gas
Marketing Operations Work Program, a Development Work Program, a
Decommissioning Work Program, or any other program which details the Petroleum
Operations to be conducted by the Contractor and the schedule for performing such
program.

Consthuction

12

13

14

Uniess the context otherwise requires or is specifically otherwise stated:

fa) headings are to be ignored;
{b) “including” and similar words de not imply any limitations; and
{c) singular includes plural and vice versa.

Reference to a “clause” is to a clause of this Contract, and reference to a “paragraph” is
to a paragraph in the Accounting Procedure.

Reference to “gross negligence” and “grossly negligent” means with respect to any
Person, a marked and flagrant departure from the standard of conduct of a reasonable
and prudent person acting in the circumstances at the time of the purported

16
16

az

18

is

1.20

ia

112

1.13

14

Production Sharing Contract » Dinarta

misconduct, or such wanton and reckless conduct as constitutes in effect an utter
disregard for harmful, foreseeable, and avoidable consequences.

Reference to “participating interest” means, in respect of each Contractor Entity and
Government interest Holder, its undivided share, expressed as a percentage, of its
participation in the rights and obligations under this Contract_

Reference to:

fa) “significant” means important enough, from the perspective of a reasonable
person in the Government's position, to merit attention, and it
level of significance than does the term “material”; and

includes a lesser

(b) “material” means of such a nature that knowledge of the item would affect a
reasonable and prudent Persan’s decision.

The Contractor will be considered to have “knowledge® in respect of a matter pertaining
to this Contract or Petroleum Operations if such knowledge is held or ought reasonably
to be held by any Contractor Entity, the Operator, any Subcontractor, or any consultant,
or agent of any Contractor Entity, the Operator, or Subcontractor.

A reference to conduct includes an omission, statement, or undertaking, whether or not
in writing.

Reference to any contract, agreement, instrument, guideline or document includes any
amendments, restatements, and replacements thereof.

References to a Law or any provision of Law are references to that provision as
amended, extended or ri
under or deriving validity from it or enacting such modification.

enacted and include all laws and official requirements made

In computing any period of time, the day of the act, event or default from which such
period begins to run shall be included. All references to time are to the time in Erbil.
Uniess specifically provided otherwise:

{a} any payment falling due on a day that is not an International Banking Day will
be due and payable on the following International Banking Day;

{b) any notice or other communication to Government that is received on a day
that is not a Government Business Day or after 3:30 pm on a Government
Business Day will not be considered received, unless acknowledged by the
recipient, until the next following Government Business Day.

The language which governs the interpretation of this Contract is the English language.

Ambiguities are to be resolved, where appropriate, with reference to principles and
practices generally accepted in the international petroleum industry. If there is ever any
conflict between or among standards of performance for the Contractor, the most
stringent standard will apply. In no event will the Contractor be required to take an
action that is prohibited under Applicable Law.

Any Joint Operating Agreement between Contractor Entities, including as approved by
the Government in accordance with clause 5, is anly binding as between such Contractor
Entities, is not relevant for the construction or interpretation of this Contract, and does

17
115

1.16

117

1.18

119

Production Sharing Contract - Dinarta

not establish any approved course of dealing as between the Government and any
Contractor Entity or the Contractor.

Nothing in this Contract canstitutes or implies any contractual relationship or other
relationship between [i) the Contractor or any Contractor Entity and (ii) the Government
of iraq, any region of Iraq (other than the Kurdistan Region}, or any governorate or other
political or administrative subdivision of iraq.

No Party shall construe any provision in this Contract as establishing that any Contractor
Entity is an employee, agent, or representative of the Government or any public
authority in the Region or in frag.

This Contract does not establish, and no Party shall construe this Contract to have
established, a partnership, or other form of association or fiduciary relationship
between the Government and any other Person, including any Government Interest
Holder.

Any enumeration of a Party's rights and remedies set forth in this Contract is not
intended to be exhaustive. A Party's exercise of any right or remedy under this Contract
does not preclude the exercise of any other right or remedy. Each Party's rights and
remedies are cumulative and are in addition to any other right or remedy set forth in
this Contract, any other agreement between the relevant Parties, or which may now or
subsequently exist at law or in equity, by law, or otherwise.

The Government does not confer any rights or assurances to any Party or Government
Interest Holder other than as expressly set forth in this Contract. There are no implied
rights, permissions, or assurances provided to any Contractor Entity or Government
Interest Holder.

CLAUSE 2 -ScCoPE

Exctusive Reawt

2.

22

23

ComPuuaNce

24

The Government grants to the Contractor the exclusive right to conduct Petroleum
Operations in the Contract Area on behalf of the Government for the term of this
Contract.

Natural resources other than Petroleum are excluded from the scope of this Contract,
even if the Contractor discovers any such resources in the conduct of Petroleum
Operations.

Nothing in this Contract conveys any right, title, or interest to the Contractor or any
Contractor Entity in Petroleum before the Delivery Point.

The Contractor is responsible to the Government for the conduct of Petroleum
Operations.

Each Contractor Entity shall at all times comply, and procure that each Subcontractor
complies, with the Kurdistan Region Oil and Gas Law and all other Applicable Law. No

18
Production Sharing Contract - Dinarta

provision of this Contract will: (a) excuse the Contractor or a Contractor Entity or any
Subcontractor fram compliance with Applicable Law; or (b) impair any right or privilege
of the Government under Applicable Law.

26 Subject to clause 40 (Force Majeure}, the Contractor shall: (a) conduct Petroleum
Operations only in accordance with an Approved Work Program and Budget; and (b) not
suspend or abandon performance of Petroleum Operations except in accordance with
an Approved Work Program and Budget.

264 In cases of emergency, the Contractor shall undertake such additional efforts
and incur such additional expenditures as the Contractor considers necessary
to protect life, the environment, or property.

261.1 The Contractor shall promptly report its incurrence of such additional
expenditures to the Management Committee.
2622 Such additional expenditure will be Cost Recoverable.

262 The Contractor is entitled to incur expenditures not identified in an Approved
Budget, provided that: (a) the aggregate amount of such expenditures do not
exceed 10% of such Approved Budget in any Calendar Year; and (b} the
Contractor has promptly reported the incurrence of such excess expenditures
to the Management Committee.

262.1 Excess expenditures incurred in compliance with and within the limits
set forth in clause 2.6.2 will be Cost Recoverable.
262.2 Any expenditure above the 10% threshold will only be recoverable by
the Contractor with the unanimous approval of the Management
Committee.
Peamits

27 Upon the Contractor's request, the Government shall provide or procure the provision
of all Permits for Petroleum Operations to be performed in accordance with an
approved Work Program and Budget, including those relating to any extension and
renewal periods. If the Government determines that a Permit is required fram the
Government of Irag and unless the Government otherwise instructs, the Government
shall be responsible for securing such Permit on behalf of the Contractor, provided that
the Contractor shall provide all necessary assistance.

Best Practices
28 In performing Petroleum Operations, the Contractor shall do so at all times in

accordance with Best Practices, including:

{a} using all technical, human and material resources reasonably required for
execution of the Petroleum Operations in accordance with Best Practices; and

{b) implementing all appropriate management and administration techniques for
execution of the Petroleum Operations in accordance with Best Practices.

19
Sout Risk

Production Sharing Contract - Dinarta

29 The Contractor shall conduct all Petroleum Operations at its sole cost and risk.

294

29.2

29.3

Auxiviany RighTs

The Contractor shall provide all funding for the performance of its obligations
hereunder.

If no Commercial Discovery is determined, or if production of Petroleum is
insufficient to reimburse the Contractor, the Contractor will bear all losses
arising under or related to this Contract.

Each Contractor Entity shall only have the right to receive and dispose of its
share of the Petroleum produced and saved from the Contract Area as
reimbursement of costs incurred and compensation for services rendered
pursuant to this Contract.

2.10 The Contractor is entitled ta:

(a)

(d)

fe)

(f

Lasiury ArmimautioN

access and operate freely within the Contract Area and wherever Assets and
Materials of a Contractor Entity or Subcontractor may be located;

freely use access roads located within the Contract Area and outside the
Contract Area for the construction,
removal of pipelines and other facilities required for the Petroleum Operations;

stallation, maintenance, operation and

use in Petroleum Operations sand, gravel, and water belonging to the public
domain by prior arrangement with the relevant authorities and on payment of
the generally prevailing charge for such resources in the locality of use;

employ qualified Expatriate and local personnel and retain Subcontractors for
the conduct of Petroleum Operations in accordance with clauses 22 and 23
(provided any Expatriate personnel wo: in the Kurdistan Region will require
a Permit, not to be unreasonably withheld or delayed, and the Government will
procure any Permits required from the Government of Iraq};

import any goods, materials, equipment required for the Petroleum Operations
in accordance with clauses 19, 22, and 30; and

use land or property belonging to the Kurdistan Region outside of the Contract
Area on reasonable commercial terms to the extent made available, and the
Government will assist the Contractor securing the use by the Contractor of any
private property in the Kurdistan Region.

2.11 The conduct of a Subcontractor of any Contractor Entity {at any tier} or of the
Operator will be binding upon, and considered to constitute the conduct of the
Contractor.

20
Production Sharing Contract - Dinarta

CLAUSE 3 = CONTRACTOR; PARTICIPATING INTERESTS

Contaacton

32

The obligations of the Contractor constitute joint and several obligations of the
Contractor Entities, except only where specifically provided otherwise.

PaRticiwating INTERESTS OF CONTRACTOR ENTITIES

32

As of the Effective Date, the participating interests of the Contractor Entities are as

follows:
Hess 64%
PKL 16%

CLAUSE 4 - GOVERNMENT INTEREST

GEneRat

4a.

42

43

44

The Government has a participating interest of 20% in Petroleum Operations and all
other rights, duties, and obligations of the Contractor (except as provided in this clause
4), are carried by the Contractor (the “Government Interest”}.

No holder of all or any part of the Government Interest (a “Government Interest
Holder”) {including the Government), in such capacity:

{a} is a Contractor Entity; or

(b) has any obligation or liability to the Contractor or any Contractor Entity
whatsoever, including any obligation or liability to contribute any share of
Petroleum Costs or other obligation or liability arising out of or related to
Petroleum Operations, all of which are carried by the Contractor.

No default or failure to perform of a Government Interest Holder under this Contract
may be considered 3 breach of this Contract by the Contractor or any Contractor Entity
or invoked by the Government to terminate this Contract as to the Contractor or any
Contractor Entity.

Subject to clause 4.4, a Government Interest Holder is not, if that is its only capacity
under this Contract, entitled to any notices under this Contract from the Contractor or
entitled to provide any consents, except, in each case as specifically provided otherwise,
but a Government interest Holder has rights under clause 42.

Any term of this Contract may be waived or amended without prior notice and consent
of a Government Interest Holder, unless such waiver or amendment would change any
right or obligation of a Government interest Holder.

44.1 Any waiver or amendment which purports to change any right or obligation of a
Government interest Holder is only effective with prior notice to and the
consent of such Government interest Holder.

21
4s

ASSIGNMENT

46

47

48

Production Sharing Contract - Dinarta

442 The consent of a Contractor Entity is not required for the Government to waive
or amend this clause 4, unless such waiver or amendment would materially
affect a right or interest of a Contractor Entity.

A Government interest Holder is not an indispensable party for any Dispute between the
Parties, unless a determination of such Dispute would change or impair the rights of a
Government interest Holder under this Contract.

The provisions of clause 39 do not apply with respect to any assignment by any holder of
a Government interest of all or any part of its Government Interest.

An Assignee of a Government interest Holder will have, in respect of the Government
Interest which has been Assigned, the same rights and obligations as the Assignor of
such Government interest prior to the Assignment.

The Government may at any time designate a Public Company as a Government interest
Holder without the consent of, or prior notice ta, any other Party. A Pul

Company as
holder of the Government Interest will be individually liable (and not jointly and
severally liable with the Contractor) for any obligations to the Government under this
Contract.

481 The Government shall provide the Contractor with a notice notifying the
Contractor of such designation of a Public Company by the Government, and
the Contractor shall be entitled to rely on such notice for all purposes under
this Contract.

482 A Public Company will not be required to sign any formal assignment or
accession agreement except as required by the Government.

48.3 Only for the purposes of clause 37 of the Kurdistan Region Oil and Gas Law,
whenever and to the extent the Government Interest is held by a Public
Company, the Government interest will be deemed held by the Government.

As a consequence of any deemed ownership as set forth in clause 4.8.3, the
Government:

{a} incurs no liabilities or oblig:

ions (directly, indirectly, or implicitly] to
any other Party solely by virtue of such deemed holding; and

(b) does not guarantee, and must not be considered to have implicitly
guaranteed, any ob!

tion of a Public Company as @ Government
Interest Holder solely by virtue of such deemed holding.

Subject to clause 4.12, the Government may at any time Assign all or part of its
Government interest to a Person that is not a Public Company without the consent of
any other Party.

494 Such Assignee must sign an assignment agreement as required by the
Government.

22
4.20

4a

412

Production Sharing Contract » Dinarta

49.2 The Government will provide the Contractor with a notice of such assignment
by the Government, and the Contractor shall be entitled to rely on such notice
for all purposes under this Contract.

Subject to clause 4.12, 8 Public Company (as a Government Interest Holder) may Assign
part or all of its Government Interest to another Public Company, to the Government, or
any other Person without the consent of, or prior notice to, the Contractor or any
Contractor Entity, but shall not make any such Assignment of all or any part of its
Government interest without the prior consent of the Government and in accordance
with any assignment and novation of other agreements and conditions required and
approved by the Government.

4.10.1 Any Assignment by a Public Company of all or part of its Government interest
to another Public Company or any other Person without the prior consent of
the Government or in accordance with the requirements of the Government
will be void.

4.10.2 The Public Company shall promptly notify the Contractor of any assignments of
the Government Interest held by such Public Company, and the Contractor will
be entitled to rely on such notice for all purposes under this Contract.

Subject to clause 4.12, a Government Interest Holder that is not the Government or a
Public Company may Assign part or all of its Government Interest to any other Person
without the consent of, or prior notice to, the Contractor or any Contractor Entity.

411.4 Such Government Interest Holder shall not make any Assignments without the
prior notice to and consent of the Government and only in accordance with any
assignment and novation or other agreements and conditions required by the
Government.

4.11.2 Any Assignment by a Government Interest Holder without the prior cansent of
the Government and in accordance with the requirements of the Government
will be void.

4.11.3 The Assignor and the Assignee shall jointly and promptly notify the Contractor
of any Assignments of the Government Interest pursuant to this clause 4.11,
and the Contractor will be entitled to rely on such notice for all purposes under
this Contract.

No provision of this Contract prohibits a Contractor Entity from at any time offering to
acquire or acquiring all or any part of the Government Interest from any Person that is a
Government interest Holder.

412.1 [fat any time a Government Interest Holder (including the Government and a
Public Company) intends to offer ta Assign all or part of its Government
Interest to any Person that is not a Public Company or the Government, the
applicable holder of the Government interest may notify the Contractor of the
availability of the Government Interest.

412.2 No Contractor Entity has or may have any preemption or similar priority rights
in respect of the Government Interest, and a Government Interest Molder is
never required by this Contract to sell and assign to a Contractor Entity.

23
4.43

Production Sharing Contract - Dinarta

The Government reserves the right (but is not obligated to any Party with respect
thereto) either to cancel or terminate any Assignment of all or part of the Government
Interest to any Person, if the Government at any time determines that such Assignment
was contrary to Applicable Law or public policy.

4131 Upon any exercise by the Government of its rights under this clause 4.13, the
Government interest will automatically revert to the Government.

413.2 The Government's rights under this clause 4.13 are exclusive to the
Government, are not subject to a claim from any Contractor Entity, and clauses
41. and 42 do not apply with respect to this clause 4.13.

413.3 The Government expressly reserves all sovereign immunities in respect of any
Dispute arising out of or relating to the exercise of its rights under this clause
4.13, and any Dispute with respect to this clause 4 between the Government
and any Government Interest Holder may exclusively be resolved in accordance
with Kurdistan Region Laws before a competent authority in the Kurdistan
Region located in Erbil.

CLAUSE 5 — OPERATOR; JOINT OPERATING AGREEMENT

$2.

$2

3.3

34

The Contractor designates Hess, and Hess agrees to act, as Operator on behalf of and in
the interest of the Contractor under this Contract.

$44 The Contractor authorises the Operator to represent the Contractor and to take
such actions as agent on behalf of Contractor and to exercise such rights,
privileges and powers and to comply with such obligations under this Contract
as are attributed or imposed to Contractor by the terms of this Contract. in
such capacity, the Operator will, subject to the terms and conditions of this
Contract and to the extent agreed in the Joint Operating Agreement, have all of
ties of the Contractor as set forth
in this Contract, including responsibility for the conduct of all Petroleum

the rights, privileges, powers, and responsi

Operations and other activities of Contractor as contemplated by this Contract.

The Government may deal with, and rely on, the Operator for all purposes under this
Contract.

S24 The obligations, liabilities, acts and omissions of the Operator are the

obligations, | ‘ies, acts and omissions of the Contractor.

5.2.2 The conduct of the Operator will be binding upon, and considered to
constitute, the conduct of the Contractor.

The Contractor shall at any time have the right to appoint another Contractor Entity as
the Operator, upon giving the Government not less than 30 days’ prior written notice of
such appointment.

The Contractor shall cause the Operator not to resign, and the Contractor shall not
remove an Operator until such time as a substitute Operator has been appointed by the
Contractor and notice therefor has been given to the Government.

24
3.6

S.7

Production Sharing Contract - Dinarta

Upon any change of Operator pursuant to clause 5.3, the replaced Operator will be
released and discharged of all its rights and obligations as Operator hereunder, and the
replacement Operator will be considered to have assumed all such obligations, rights,
and pri

Without limiting the Government's rights under clause 45, if either of the following
occurs and on not less than 30 days’ prior notice fram the Government, the Contractor
shall propose and appoint a replacement Operator as soon as is reasonably practicable:

{a} an Act of Insolvency has occurred in respect of the Operator unless, within such
30-day notice period, the Contractor has established to the satisfaction of the
Government that the Act of Insolvency does not apply and the Government
cancels its notice; or

{b) the Contractor is not fulfilling its obligations under this Contract as a
consequence of the acts or omissions of the Operator.

If the Contractor, in accordance with clause 5.6, does not comply with the obligation to
propose another Operator within 30 days from the date when the Gavernment gave
notice to the Contractor, the Government will be entitled to exercise its rights under
clause 45 to terminate this Contract.

JOINT OPERATING AGREEMENT

58

32

$5.10

A Contractor Entity shall not enter into any Joint Operating Agreement, except if the
terms of such Joint Operating Agreement:

(a) have been approved by the Government;

(b) are in full compliance with Applicable Law as of the date of the approval by the
Government;

{c) are consistent with the provisions of the Contract; and

{¢) otherwise comply with the requirements of clauses 5.9 through 5.11.

A Joint Operating Agreement must provide for the termination and release of any and
all Encumbrances, pre-emption rights, trust arrangements, and all other types of claims
or rights impairing the transferability of the participating interest of a Contractor Entity
by the Government in the event of any termination of a Contractor Entity’s participating
interest by the Government pursuant to this Contract.

A Joint Operating Agreement must provide that a Contractor Entity party to such Joint
Operating Agreement shall not make an Assignment:

{a} which would result in the Assignee holding less than a S% participating interest;

(b) which would result in the Assignor, if the Assignor is Assigning less than 100%
Of its interests, holding less than a 5% participating interest;

{c) without the consent of the Government in accordance with this Contract; and

(¢) unless the proposed Assignee has entered into an instrument satisfactary to
each of the Contractor Entities and the Government so as to assume and to
perform the obligations of the Assignor.

25
Production Sharing Contract - Dinarta

5.11 The Contractor shall submit to the Government for approval any agreement to amend
any Joint Operating Agreement.

CLAUSE 6- TERM

Generat

6.1 The term of this Contract comprises an Exploration Period and a Development Period. In
respect af a Discovery of a Gas Field, the term of this Contract may also comprise 3 Gas
Field Holding Period as provided in clause 14 (Natural Gas}.

ExpLoration RENTAL

6.2 From the first day of the Exploration Period until expiry of the Exploration Period, the
Contractor shall pay to the Government an annual surface rental for the Contract Area
of US$10.00 per square kilometre per Contract Year (“Exploration Rental").

bt The Exploration Rental is due and payable in arrears on or before each
anniversary of the Effective Date and on the last day of the Exploration Period
or termination of this Contract (whichever is earlier}, and is subject to proration
in any Contract Year during which there has been a relinquishment or expiry of
the Exploration Period, based on actual number of days in such Contract Year.

6.22 Exploration Rental will not be Cost Recoverable.

EXPLORATION Period

62 The Exploration Period is for a base term of five Contract Years from the Effective Date
(the “Base Exploration Term”).

63.4 The Base Exploration Term is extendable on a yearly basis in accordance with
clause 6.5 up to @ maximum term of 7 Contract Years (the Base Exploration
Term as s0 extended, the “Extended Exploration Term").

632 The Exploration Period is subject to further extension beyond the Extended
Exploration Term as provided in clauses 6.6 and 6.7.

6.3.3 The Exploration Period is subject to early termination as provided in this
Contract.

Sue-Penoos

64 The Exploration Period consists of two sub-periods (each such sub-period, as it may be
extended, a “Sub-Period”), each of which is extendable pursuant to clauses 6.5 and 6.6,
provided the Exploration Period may not exceed the Extended Exploration Term except
as provided in clauses 6.6 and 6.7:

{a} a first Sub-Period of three Contract Years fram the Effective Date ("First Sub-
Period”); and
(b) a second Sub-Period of two Contract Years beginning from the first day of the

Second Sub-Period ("Second Sub-Period”).

26
Production Sharing Contract - Dinarta

EXTENSIONS OF SuB-PERIODS

6s

66

Subject to clauses 6.$.1, 6.5.2, 6.5.3, and 6.7, the Contractor will be entitled to
extensions, each of no more than one Contract Year, of the then current Sub-Period, if

the Contractor has notified the Government of a Discovery of Crude Oil or of a Gas Field
in such Sub-Period in accordance with clauses 12.1 and 12.2 (Discovery Report;
Relinquishment}, but reasonably considers that additional work is necessary before
deciding whether to:

(a)

(b)

65.1

submit 2 proposed Appraisal Work Program and Budget in respect of such
Discovery in accordance with cause 12.4 (Appraisal Work Progrom and
Budget}; or

in respect of a Discovery of Crude Oil, declare such Discovery to be a
Commercial Discovery.

The Base Exploration Term plus the extensions provided in accordance with this
clause 6.5 may not exceed the Extended Exploration Term.

To be entitled to exercise its right to an extension pursuant to this clause 6.5,
the Contractor must notify the Government at least 30 days before the end of
the applicable Sub-Period (as it may have been extended pursuant to this
clause 6.5) of its intention to exercise such right of extension, the proposed
jan of such extension, and the proposed Work Plan and Budget for such
extension.

dur:

The Contractor will not be entitled to an extension unless there is an Approved
Work Program and Budget with respect to such extension.

Subject to clause 6.7, if at the end of the Extended Exploration Term the Contractor
wishes to conduct additional Exploration Operations, the Contractor will be entitled to
an extension of the Exploration Period of one year beyond the Extended Exploration
Term, provided:

(a)

(b)

66.4

the Contractor has notified the Gavernment, at least 30 days prior to the end of
the applicable Sub-Period, of the Contractor's exercise of such entitlement and
proposed Work Program and Budget with respect thereto;

the Contractor’s proposed Work Program and Budget for such extension is
acceptable to the Government; and

the Contractor is not in breach of any material ob!
Contract or Applicable Law.

ion or duty under this

Subject to clause 6.7, upon the expiration of an extension under this clause 6.6
and if the Contractor considers it has still nat completed its evaluation of the
Contract Area, the Contractor will be entitled to a second extension of ane
Contract Year; provided:

{a} that the Contractor has notified the Government thereof at least 30
days before the last day of the first extension; and

(b) the Contractor’s proposed Work Program and Budget is acceptable to
the Government for such extensian.

27
Production Sharing Contract - Dinarta

The Contractor is not entitled to any single extension under this clause 6.6 of
more than one Contract Year, and the Contractor is not entitled ta more than
two extensions pursuant to this cause 6.6.

67 The Contractor will not be entitled to any extensions under clauses 6.5, 6.6, or 6.6.1:

(a)

(b)

unless the Government is satisfied that the Contractor has fulfilled its Approved
Work Program {including Minimum Exploration Obligations) in respect of the
preceding Sub-Period or extension, as applicable; or

if the Contractor is in material breach of any obligation or duty under this
Contract or Applicable Law.

EXPIRATION OF EXPLORATION PEnion

oe The Exploration Period will expire at the end of the First Sub-Period (as it may be
extended pursuant to clauses 6.5 and 6.6), and this Contract will terminate, unless:

(a)

(b)

the Contractor has notified the Government at least 30 days before the expiry
of the First Sub-Period of the Contractor's intention to enter into the Second
Sub-Period; or

clause 6.5 is applicable.

69 The Exploration Period will expire at the end of the Second Sub-Period (as it may be
extended pursuant to clauses 6.5, 6.6, and 6.11.1).

6.10 The Contractor may terminate this Contract at any time during the Exploration Period
{as it may be extended pursuant to clauses 6.5, 6.6, and 6.7) upon 30 days’ prior notice
to the Government.

611 The Exploration Period will expire on the earlier of the first day of the [a] Gas Field
Holding Period and (b) Development Period.

6114

6112

GUARANTEED AMOUNT

Subject to clause 6.7, the Exploration Period will be automatically extended
during the pendency of the Government's consideration of a Gas Field Holding
Period Application in accordance with clause 14, if the Exploration Period
would otherwise expire during such consideration period.

If the Government denies a Gas Field Holding Period Application, the
Exploration Period will not be shortened, extended, or otherwise affected
solely because of such denial.

6.12 Subject to clause 10.5, if this Contract is terminated during the Exploration Period, and if
the Contractor has not completed the Minimum Exploration Obligations relating to the
then current Sub-Period, including additional minimum work obligations in respect of
any applicable extensions of the applicable Sub-Period, then the Contractor shall pay to
the Government the applicable Guaranteed Amount [if any).

28
Devevorment Perioo

6.13

6.14

Production Sharing Contract - Dinarta

Subject to extension as provided in clause 6.14, the Development Period for:

(b)

6.13.4

6.13.2

all Commercial Discoveries of Crude Oil is 20 years from the date of the first
declaration of a Commercial Discovery of Crude Oil by the Contractor pursuant
to clause 12.6(a); and

all Gas Fields is 20 years from the last day of the Gas Field Holding Periad.

If the Contractor considers that a Discovery of Crude Oil is a Commercial
Discovery, the Contractor will have the exclusive right to develop and produce
such Commercial Discovery of Crude Oil pursuant to the terms of this Contract.

If the Contractor agrees a Gas Export Plan or a Domestic Gas Plan with the
Government and there is an Approved Development Plan with respect thereto
as provided in clause 14 (Natural Gas), the Contractor will have the exclusive
fight to develop and produce the Gas Fields subject to such Approved
Development Plan pursuant to the terms of this Contract.

if Commercial Production fram a Production Area (whether an Oil Field or a Gas Field) is
still possible at the end of the Development Period, the Contractor will be entitled to an
automatic extension of the Development Period in respect of such Production Area.

6.144

6.16.2

The term of any such extension of the Development Period will be 5 Years.

To be eligible for an extension under this clause 6.14, the Contractor must
notify the Government of the Contractor's intention to exercise its right to an
extension at least 180 days before the end of the Development Period, and the
Contractor must not be in material breach of any obligation under this Contract
or Applicable Law.

TERMINATION OF PRODUCTION OPERATIONS

6.15

Upon not less than 90 days’ prior notice to the Government, the Contractor may
terminate Production Operations for any Production Area.

6.15.1

6.15.2

6.15.3

Upon such termination, the Production Area shall be considered relinquished
to the Government.

This Contract will terminate on the date when the Contractor notifies the
Government that Production Operations for all Production Areas are stopped,
will not be resumed, and the Contractor has relinquished all Production Areas.

Termination of Production Operations will not relieve a Contractor Entity of any
liabi
Government {or any Public Company or other Affiliate of the Government, or
otherwise, as designated by the Government] in respect of any Gas Export Plan
or Domestic Gas Plan, except as otherwise provided in the relevant
agreements.

s or obligations under a gas sales and purchase agreement with the

29
Production Sharing Contract - Dinarta

CLAUSE 7 ~ RELINQUISHMENT

MANDATORY AND CONSIDERED RELINQUISHMENT

7

72

73

wa

7.6

By no later than the last day of the Base Exploration Term (without any extensions), and
subject to clauses 7.7, 7.8, and 7.20, the Contractor shall relinquish 25% of the Contract
Area that is then not (a} the subject of Appraisal, (b) 2 Gas Field subject to a Gas Field
Holding Period, or (c) a Production Area_

maa At the end of the first extension to the Base Exploration Term (if any) granted
pursuant to clause 6.5 or clause 6.6, the Contractor shall relinquish 25% of the
remaining Contract Area that is then not: (a) the subject of Appraisal, |b) a Gas
Field subject to a Gas Field Holding Period, or (c) a Production Area.

wa The Contractor shall give the Government not less than 30 days’ prior notice of
the boundaries of the portion of the Contract Area to be relinquished.

As of the first day of the Development Period or a Gas Field Holding Period, whichever is
first to occur, all of the remaining area of the Contract Area will be considered to be
relinquished that is then not (a) a Gas Field subject to the Gas Field Holding Period, or
(b) 8 Production Area.

The Contractor shall relinquish a Discovery as provided in clause 12.3, and a Discovery
will be considered relinquished as provided in clause 12.4.5.

On not less than 30 days’ prior notice to the Contractor by the Government, the
Contractor shall relinquish a Production Area if, in respect of such Production Area:

{a} for reasons other than Foree Majeure in accordance with clause 40 (Force
Majeure), the Contractor has ceased normal production of such Production
Area for more than 180 consecutive days; or

{b) if the Contractor has failed to resume Petroleum Operations in such Production
Area within 270 days’ following the occurrence of an event entitling the
Contractor to claim Force Majeure in accordance with clause 40 (Force
Majeure).

If the Contractor has notified the Government of its intention to terminate Petroleum
Operations in a Production Area in accordance with clause 6.15 (Termination of
Production Operations), the Contractor shall relinquish the Production Area effective as
of the date of the expiration of the 90-day notice period with respect thereto as
provided in clause 6.15.

To the extent not set forth in this clause 7, Gas Fields will be considered relinquished as
provided in clause 14 (Naturol Gos).

VOLUNTARY REUINQUISHMENT

ww

During the Exploration Period, the Contractor may relinquish all or any part of the
Contract Area on not less than 90 days’ prior notice to the Government of its intention
to relinquish and the boundaries of the portion of the Contract Area to be relinquished.

wa The Government shall credit any voluntary relinquishments during the:

30
7

7

Production Sharing Contract - Dinarta

fa} First Sub-Period against the Contractor's mandatory relinquishments
obligations under clause 7.1;

(b) the first extension of the First Sub-Period against the Contractor's

mandatory relinquishments obligations under clause 7.1.1

During the Development Period, the Contractor may relinquish a Production Area for
Crude Oil as provided in clause 6.15 (Termination of Production Operations).

During @ Gas Field Holding Period, the Contractor may relinquish the Gas Field on not
less than 90 days’ prior notice to the Government. The relinquishment will be effective
as of the last day of such 90-day notice period.

GENERAL QUALIFICATIONS

7.20

7.41

CLEAN-UP

Taz

For the application of clause 7.1:

{a} except as provided in clause 7.11, the Contractor is entitled to determine the
area, shape, and location of the Contract Area to be kept; and

{b) the Contractor is entitled to retain for 24 months that part of the Contract Area
which contains a Discovery and which, in the opinion of Contractor, may,
together with any other Discovery within the Contract Area, constitute a
Commercial Discovery of Crude Oil.

For the application of clauses 7.1, 7.7, and 7.8, the relinquished portions of the Contract
Area must be contiguous and be of a shape and size of which will readily permit
delineation.

Prior to relinquishment of any area, the Contractor shall, in accordance with Best
Practices, Applicable Law, and the EHS Standards:

{a} perform all necessary clean-up activities to restore such area as nearly as
possible to the condition in which it existed on the Effective Date, including
removal of such Assets and Materials, facilities, or installation as the
Government may reasonably instruct;

{b) safely cap all Wells and, unless otherwise instructed by the Government, and
contingent upon safety and additional cost considerations, ensure that any
Well technically capable af production is left in @ condition that it may be re-
entered for further testing or completion; and

(c) take all actions to prevent hazards to the natural environment, human life, or
property.

Errect of REUNQUSHMENT

7.13

This Contract will terminate:

fa) upon the relinquishment (whether mandatory, considered of voluntary) of
the entire Contract Area; and

{b) with respect to all relinquished areas immediately upon relinquishment,
and the Contractor shall have no further rights with respect to such areas.

31
714

71s

7.16

Production Sharing Contract - Dinarta

No relinquishment by the Contractor will relieve the Contractor from any liabilities
arising from or related to the relinquished Contract Area or of any continuing
obligations of the Contractor under this Contract. A relinquishment that constitutes
a termination of this Contract will be governed by clause 45.14.

If the Contractor relinquishes the entire Contract Area during the Explaration Period
without having fulfilled its Minimum Exploration Obligations with respect to the
then current Sub-Periad, the Contractor shall promptly pay to the Government the
applicable Guaranteed Amount {if any), subject to clause 10.5.

Upon any relinquishment of any Gas Field when the Contractor retains rights under
this Contract to conduct Exploration Operations or Production Operations, the
Government and any contractors of the Government and their representatives and
subcontractors will have the absolute right to move freely within the Contract Area,
provided no such Person causes any unreasonable interference in ongoing
Exploration Operations or Production Operations of the Contractor.

CLAUSE 8 — MANAGEMENT COMMITTEE

ESTABLISHMENT

B.

82

Functions

a4

Within 30 days following the Effective Date, the Contractor and the Government shall:

{a} establish a Management Committee for the purpose of providing orderly
direction of all matters pertaining to the Petroleum Operations and Work
Programs; and

{b) by notice to the other, each nominate its respective members of the

Management Committee and their alternates.
The Management Committee shall comprise two members designated by the
Government and two members designated by the Contractor.
6.21 A Government Interest Holder (solely in respect of such capacity) is not entitled
to representation on the Management Committee.
Upon 10 days’ prior notice to the other, each of the Government and the Contractor
may replace any of its members of the Management Committee.

8.3.1 Decisions of the Management Committee are to be made at the meetings.

The Management Committee shall review, deliberate, decide, approve, and give advice,
suggestions and recommendations to the Parties regarding the following subject
matters:

{a} Work Programs and Budgets;

{b) the Contractor's activity reports;

{c) production levels proposed by the Contractor;

{d) Accounts of Petroleum Costs;

fe) procurement procedures for potential Subcontractors;

32
Production Sharing Contract - Dinarta

(f Development Plan and Budget for each Production Area;

(gl any matter having a material adverse affect on Petroleum Operations; and

(h) any other subject matter that the Contractor and the Government are willing to
consider.

Uniess otherwise agreed by the Management Committee, all meetings of the
Management Committee will take place in the Kurdistan Region, alternately at the
offices of the Government and those of the Contractor, at least (a) twice each Contract
Year prior to the date of the first Commercial Discovery and (b} three times each
Contract Year thereafter.

ExTRaORDINARY MEETINGS

Either the Government or the Contractor may call an extraordinary meeting of the
Management Committee to discuss important issues or developments related ta
Petroleum Operations where:

{a} the meeting of the Management Committee will have a quorum in accordance
with clauses 8.11 through 8.13, but not all members of the Management
Committee are present, subject ta reasonable notice {in any event not less than
10 days}; or

{b) all members of the Management Committee will be present at the meeting,
without notice.

6.6.1 The Party calling an extraordinary meeting shall specify the matters to be
discussed at the meeting.

ACTION #y Menasens wiTHouT MEETING

a7

Any action required or permitted to be taken at a meeting of the Management
Committee may be taken without a meeting if the action is evidenced by the written
consent of the members of the Management Committee approving such action and
delivered to the Contractor.

AGENDA; Minutes

38

The Contractor shall (a) prepare the agendas for meetings of the Management

Committee in accordance with instructions of the Chairman and (b) provide such

agendas to the Government and the members at least 15 days before the date of the

meeting.

66.1 Each agenda must include any subject matter proposed by either the
Government or the Contractor.

6.6.2 The Contractor shall be responsible for preparing and keeping minutes of the
decisions made at the meetings.

6.8.3 The Contractor shall send a copy of such minutes to the Government and the
members for review and approval. The Government and the Contractor shall
review and approve or disapprove such minutes within 10 days after receipt of
the draft minutes.

33
CHADRMOAN

Quorum

8.11

8.12

8.13

Vota

8.14

8.15

8.16

8.17

Production Sharing Contract - Dinarta

684 Unless either the Government or the Contractor notifies the other of its
disapproval of the minutes within such 10-day period, the minutes will be
considered approved by the Government and the Contractor at the end of such
10-day period.

The chairman of the Management Committee shall be one of the members designated
by the Government (the “Chairman”).

The vice-chairman of the Management Committee shall be one of the members
designated by the Contractor (the “Vice-Chairman” }.

£92 In the absence of the Chairman or his alternate, the Vice-Chairman shall act as
the Chairman.

Each of the Contractor and the Government may send advisers and experts to meetings
of the Management Committee.

10.1 Unless the Government agrees otherwise, the costs of the Contractor's advisors
and experts incurred in attending meetings of the Management Committee will
not be Cost Recoverable.

The Management Committee cannot validfy deliberate, unless each of the Government
and the Contractor is represented by at least one of its members or its alternate.

If at least one member or its alternate representing each of the Government and the
Contractor is not present, the Management Committee must be adjourned.

if the meeting is adjourned pursuant to clause 8.12, the Party present at the adjourned
meeting shall then notify the other Party of a new date, time, and location for the next
meeting.

Each of the Government and the Contractor will have one vote in the Management
Committee. The two members appointed by the Government, and the two members
appointed by the Contractor, are required to vote as a single block. A vote cannot be
fractionalised.

An abstaining vote will be considered as a vote in support of the motion by the voting
member.

Unanimous approval of the Management Committee is required for all matters, except
as set forth in clauses 8.18 and 8.19.

If the Management Committee cannot reach unanimous agreement on a matter, the
Management Committee shall meet a second time within 14 days to attempt to reach a
unanimous decision.

34
S.18

8.19

Production Sharing Contract - Dinarta

Except as provided in clause 8.19, if the Management Committee is unable to reach a
unanimous agreement at the second meeting, the vote of the Government shall be
considered the tie-breaking vote.

The Contractor shall have the tie-breaking vote during the Exploration Period in respect
of approval of the Exploration Work Program and Budget.

Suacommurtess

8.20

The Management Committee may request the creation of a technical sub-committee or
any other sub-committee to assist it.

£.20.1 Any such sub-committee shall be composed of a reasonable number of experts

from the Government and the Contractor.

6.20.2 After each meeting, the technical sub-committee or any other sub-committee
shall deliver a written report to the Management Committee.

8.20.3 Any costs incurred by the Contractor for meetings of the Management
Committee and in respect of technical sub-committees or any other sub-
committees will be Cost Recoverable.

CLAUSE 9 ~ GUARANTEES

Fins? Sub-Penop Osiaarions

92

Concurrently with the signing of this Contract, the Contractor shall cause to be delivered
to the Government a joint and several payment guarantee of the ultimate parent
companies of each of the Contractor Entities.

e414 Such guarantee must be {a} in form and content acceptable to the Government
and (b) in respect of the Contractor’s obligation to pay the Capacity Building
Payment and the Contractor’s payment obligation pursuant to clause 10.5.3
{such obligations of the Contractor, the “First Sub-Period Guaranteed
Amounts") in respect of the First Sub-Period.

Seconb Sus-Period

32

Not later than 60 days after the first day of the Second Sub-Period, the Contractor shall
provide the Government, unless the Government waives this clause 9.2 pursuant ta
notice received by each Contractor Entity within 30 days following start of the Secand
Sub-Period, with a joint and several guarantee of the ultimate parent companies of each
Contractor Entity, substantially in the form of Annex C and otherwise acceptable to the
Government, with respect to the Contractor's payment obligations pursuant to clause
10.5.4 {such obligation of the Contractor, the “Second Sub-Period Guaranteed
Amount").

O24 Ifa Contractor Entity does not have an ultimate parent company, the

1
shareholder or other Person with sufficient credit quality in the opinion of the
Government and otherwise acceptable to the Government to be a party to
such Guarantee.

Government the Contractor Entity shall cause a controlling benefir

35
Production Sharing Contract - Dinarta

92.2 Ifthe Government does not receive such guarantee within 30 days follawing
start of the Second Sub-Period as provided in this clause 9.2, the Government
ns in the Contract Area until

may notify the Contractor to suspend alll oper
the requirements of this clause 9.2 have been satisfied.

Gas PLAN GUARANTEES

33 Each Contractor Entity shall deliver such guarantees or other form of credit as are
required in respect of any gas sales and purchase agreement entered into among the
Parties for the sale of Natural Gas to the Government or any other Person.

ACCESSION

34 In the event of an Assignment by a Contractor Entity to a third party in accordance with
clause 39, an ultimate parent company of such Assignee acceptable to the Government
must accede to the applicable guarantee, effective as of the effective date of the
Assignment, as a condition precedent to the approval of the Assignment by the
Government.

CLAUSE 10 = MINIMUM EXPLORATION WORK OBLIGATIONS

COMMENCEMENT

10.1 The Contractor shall start Exploration Operations within 30 days of the Management
Cammittee’s approval of the Exploration Work Program and Budget in accordance with
clause 8.

Minemum ExPLoration Osuca Tons

10.2 The Contractor shall perform geological, geophysical and drilling works 33 provided
under clauses 10.3(First Sub-Period) and 10.4 (Second Sub-Period) (such works, the
“Minimum Exploration Obligations”).

Finst Sub-Pervoo

10.3 Subject to clause 10.5 {Qualifications}, during the First Sub-Period the Contractor shall:

{a} carry out geological and geophysical studies, comprising:
(a) the compilation of a technical database;
(2) the performance of a remote sensing study; and
43) a field visit to verify initial geological and geophysical work and remote

sensing results and plan for two dimensional seismic acquisition; and

(b) perform field work comprising structural, stratigraphic and lithologic mapping
and sampling;

{c) acquire, process and interpret 500 line kilometres of two dimensional seismic
data, or a three dimensional seismic data program by agreement between the
Parties, committing for this purpose a minimum financial amount consistent
with Best Practices and commensurate with market conditions in the Kurdistan
Region for seismic services; and

36
(d)

SECOND SuB-Pemioo

10.4

Production Sharing Contract - Dinarta

drill one Exploration Well (the “First Exploration Well”), including testing and
coring as appropriate, and commit for this purpose a minimum financial
amount of US$40,000,000.

if the Contractor has notified the Government that the Contractor will enter into the
Second Sub-Period in accordance with clause 6.8 (Expiration of Exploration Period),
then, subject to clause 10.5 (Qualifications), during the Second Sub-Period the
Contractor shall:

{a}

(b)

Quauincanions

acquire, process and interpret further seismic data (being either two
dimensional or three dimensional}, if the Contractor considers that the results
from the First Exploration Well justify the acquisition of further seismic data;
and

drill one Exploration Well (the “Second Exploration Well" }, including testing
and coring as appropriate, and commit for this purpose a imum financial
amount of USS 40,000,000, unless the Data from the First Exploration Well
demonstrates that there is no reasonable technical case for drilling the Second
Exploration Well in the Contract Area_

In respect of the Minimum Exploration Obligations under clauses 10.3 and 10.4, this
clause 10.5 applies.

10.5.4

10.5.2

10.5.8

The Contractor shall satisfy the
Period, even if satisfaction will require the Contractor to spend more than the

imum Exploration Obligations for a Sub-

Minimum Financial Commitment for such Sub-Period.

If the Contractor has satisfied its Minimum Exploration Obligations for a Sub-
Period without having spent the total Minimum Financial Commitment for such
Sub-Period, the Contractor will be considered to have satisfied its Minimum
Exploration Obligations for such Sub-Period.

If this Contract is terminated during the First Sub-Period, and if the Contractar
has expended less than US$40,000,000 as required by clause 10.3(d}, and if
clause 10.5.2 of clause 10.5.6 is not applicable, then the Contractor shall pay
the Government an amount equal to the difference between (x} US$40,000,000
and {y) the amount actually expended in accordance with the Approved Work
Plan and Budget in respect of the Minimum Work Obligations for the First Sub-
Period. The Contractor shall make such payment on the Termination Date, and
the Contractor's obligation to make such payment will survive termination of
this Contract.

if this Contract is terminated during the Second Sub-Period, and if the
Contractor has expended less than US$40,000,000 as required by clause
10.4{b), and if clause 10.5.2, clause 10.5.6, or 10.5.8 is not applicable, then the
Contractor shall pay the Government an amount equal to the difference
between (x} USS40,000,000 and (y) the amount actually expended in
accordance with the Approved Work Plan and Budget in respect of the
Minimum Work Obligations for the Second Sub-Period. The Contractor shall

37
10.5.5

10.5.8

Production Sharing Contract » Dinarta

make such payment on the Termination Date, and the Contractor's abligation
to make such payment will survive termination of this Contract.

The Contractor shall drill each Exploration Well to the depth set forth in the
Approved Exploration Work Program, unless:

(a) formation is encountered at a lesser depth than originally anticipated;

{b) basement is encountered at a lesser depth than originally anticipated;

{c) in the Contractor's reasonable opinion, continued drilling of the
Exploration Well is too hazardous because of abnormal or unforeseen
conditions;

(a) it is impractical to continue drilling with the Contractor's Assets,

because insurmountable technical problems have been encountered;

(e) Petroleum formations have been encountered, penetration of which
will require laying protective casing as a consequence of which the
Exploration Well cannot be drilled to the depth required by the
Approved Exploration Wark Program;

(fy the Government and the Contractor agree to terminate the drilling
operation; or

(sl the Government confirms that the drilling obligation has been fulfilled.

Hf the Contractor stops drilling for any of the reasons set forth in clause 10.5.5:

fa) the Exploration Well will be considered to have been drilled to the
depth required by the Approved Exploration Work Program; and

(b) the Minimum Exploration Obligations in respect of the Exploration
Well will be considered to have been satisfied.

Any geological or geophysical work carried out or any seismic data acquired,
processed or interpreted or any Exploration Well drilled or any other work
performed in excess of the Minimum Exploration Obligations and any amounts
spent in excess of the total Minimum Financial Commitment in any given Sub-
Period, shall be carried forward to the next Sub-Period or any extension period
and shall be taken into account to satisfy the Minimum Exploration Obligations
and the total Minimum Financial Commitment for such subsequent Sub-Period
or extension period.

The Minimum Exploration Obligations performed in the First Sub-Period will
satisfy the same Minimum Exploration Obligations for the Second Sub-Period:

fa} to the extent, in the First Sub-Period, the Contractor has performed
the Minimum Exploration Obligations required for the Second Sub-
Period; and

{b) if the Contractor has notified the Government that the Contractor will

enter into the Second Sub-Period in accordance with clause 6.8
(Expiration of Exploration Period).

38
Production Sharing Contract - Dinarta

CLAUSE 11 = EXPLORATION WORK PROGRAMS

Gemerar

1.

11.2

113

Detans

14

Within 90 days following the Effective Date, the Contractor shall prepare and submit to
the Management Committee a proposed work program and budget in respect of
Exploration Operations (the “Exploration Work Program and Budget”) for the
remainder of the Calendar Year.

Thereafter, no later than 1 October in each Calendar Year, the Contractor shall submit 2
proposed Exploration Work Program and Budget to the Management Committee for the
following Calendar Year.

The Contractor shall not conduct any Exploration Operations unless there is an
Approved Exploration Work Program and Budget.

Each Exploration Work Pragram and Sudget shall include details of, but not be limited
to, the following:

{a} work to be undertaken;
{b) materials, goods and equipment to be acquired;
{c) cost estimates of services to be provided, including services by third parties

{including Affiliates of a Contractor Entity); and

{@) estimated expenditures, broken down by cost centre in accordance with the
Accounting Procedure.

APPROVAL BY MANAGEMENT COMMITTEE

1s

iL6

The Management Committee shall meet within 60 days following its receipt of
Contractor’s proposed Exploration Work Program and Budget, and either approve,
approve with conditions, or reject the proposed Exploration Work Program and Budget.

Within such 60-day period, the Government may notify the Contractor of any
modification to the proposed Exploration Work Program and Budget requested by the
Government, and the Contractor shall promptly notify the Government of the
Contractor's comments to the Government's requests.

11.6.1 If there is a deadlock in respect of the approval of a proposed Exploration Work
Program and Budget, then clause 8.19 will apply.

CLAUSE 12 ~ DISCOVERY; APPRAISAL; DEVELOPMENT

Discovery Reromt; REIN QUISHMENT

12.2

The Contractor shall notify the Government of @ Discovery within 48 hours of
completing tests confirming the presumed existence of the Discovery.

Within 30 days following notification of the Discovery to the Government pursuant to
clause 12.1, the Contractor shall deliver a comprehensive report (the “Discovery

39
123

Production Sharing Contract - Dinarta

Report”) to the Management Committee and the Government. The Discovery Report
must detail all technical Data then available to the Contractor together with:

(a) the Contractor’s opinion on the commercial potential of the Discovery, and

{b) a statement as to whether the Contractor (1) intends to conduct Appraisal
Operations with respect to such Discovery, (2) will request an extension
pursuant to clause 6, or (3) both of the foregoing.

12.2.1 The Contractor shall promptly provide such other information relating to the
Discovery as the Government reasonably requests.

if the Contractor notifies the Government in the Discovery Report that the Contractor

does not intend to conduct Appraisal Operations, the Contractor shall send a notice of
relinquishment to the Government within not more than 30 days follawing the date of
the Discovery Report.

123.4 In such notice of refinquishment, the Contractor must provide 30 days’ notice
ta the Government of the relinquishment of an area containing, at a minimum,
the geological structure or feature in which the Discovery was made.

12.5.2 Such relinquishment will be effective as of the last day of such 30-day notice
period and will be credited to the Cantractor’s mandatory relinquishment
obligations under clause 7.1.

12.3.3 If the Contractor fails to deliver a notice of relinquishment as provided in this
clause 12.3, an area containing, at a minimum, the geological structure or
feature in which the Discovery was made will be considered relinquished as of
the 90” day following the date of the Discovery Report.

Appraisal Wonk Program ab Buoger

124

if the Contractor has stated an intention in the Discovery Report to conduct Appraisal
Operations, within 60 days following the date of the Discovery Report the Contractor
shall submit to both the Management Committee and the Government the Contractor's
proposed Work Program for Appraisal of the Discovery (the “Appraisal Work Program”)
and proposed Budget with respect to such proposed Appraisal Work Program.

124.1 The Contractor shall include in such proposed Appraisal Work Program:

fa} the area to be Appraised (the “Appraisal Area”}, the surface of which
may not exceed twice the surface of the geological structure or
prospect to be appraised; and

(b) the date the Contractor will start Appraisal Operations and the date
the Contractor expects to complete Appraisal Operations.

124.2 The Management Committee and the Government must complete their
respective review of the proposed Appraisal Work Program and Budget within
320 days of its receipt by the Management Committee and the Government.

1243 Ifthe Government requires any modification to the proposed Appraisal Wark
Program and Budget, the Management Committee shall meet to discuss the

proposed Appraisal Work Program and Budget and the required modifications

40
Production Sharing Contract - Dinarta

thereto within 60 days from its receipt of the Government's required
modifications.

124.4 = If the Management Committee does nat receive a proposed Work Program and
Budget for Appraisal Operations within 60 days after the date of the Discovery
Report, at any time thereafter the Government may send a notice ta the
Contractor setting forth that the Discovery will be considered as relinquished as
of the date set forth in such notice (which may not be less than 30 days), unless
the Management Committee has received a proposed Work Program and
Budget for Appraisal Operations.

124.5 If the Management Committee has not received such proposed Wark Program
Budget for Appraisal Operations within the period set forth in the notice fram
the Government to the Contractor as set forth in clause 12.4.4, the Discovery
will be considered relinquished as of the last day of the notice period (subject
to clause 40 (Force Majeure}|.

Appraisal REPORT AND DECLARATIONS

12.6

12.7

12.8

The Contractor shall submit an Appraisal Report to the Management Committee within
90 days following completion of the Approved Appraisal Work Program.

Together with its Appraisal Report, in respect of each Discovery the Contractor shall
submit a declaration to the Management Committee specifying that the Contractor has
concluded ane of the fallowing:

{a} the Discovery is a Commercial Discovery of Crude Oil;

{b) the Discovery is not a Comme: Discovery of Crude Oil or a Discovery of a
Gas Field;

{c) the Discovery is a Discovery of Crude Oil that may become a Commercial

Discovery of Crude Oil, subject to additional Exploration or Appraisal within or
outside of the Appraisal Area;

(a) the Discovery is a Gas Field and stating that the Contractor either intends to (1)
submit a Gas Field Holding Period Application in accordance with clause 14.8
(Gas Field Holding Period Application), or (2) the Contractor is relinquishing the
Gas Field.

if, with respect to a Discovery the declaration of the Contractor pursuant to clause 12.6
is thi

{a} the Discovery is not a Commercial Discovery of Crude Oil or a Discovery of a
Gas Field, then clause 7.3 will apply; or

{b) the Discovery is a Discovery of a Gas Field, and the Contractor intends to
@ Gas Field Holding Period Application in accordance with clause 14
(Natura! Gas), then clause 14 will apply.

subi

if, with respect to a Discovery the declaration of the Contractar pursuant to clause 12.6
is that the Discovery is a Commercial Discovery of Crude Oil or that the Discovery may
jiscovery of Crude Oil subject to additional Exploration or
Appraisal within or outside of the Appraisal Area, then the Government shall examine
the Appraisal Report and any studies, conclusions, and other Data that it may obtain

became a Commercial

41
Production Sharing Contract - Dinarta

within a reasonable period of time, taking into account the declaration submitted by the
Contractor in accordance with clause 12.6.

12.6.1 The Management Committee and the Government may each obtain opinions,
reports and studies, including a feasibility study, fram independent third
parties.

12.6.2 If, in the view of each of the Management Committee and the Government, the
results of the Appraisal Report, studies or independent third party opinions
confirm that the Discovery is a Commercial Discovery of Crude Oil, then, unless
the Contractor has terminated the Contract or exercised its rights to
relinquishment, the Management Committee shall either:

{ap in the case of a Commercial Discovery, declare a Commercial Discovery
of Crude Oil and instruct the Contractor to submit a proposed
Development Plan in accordance with clause 12.9; or

{b) subject to clause 34 (Unitisation), in the case of Discovery that may
become a Commercial Discovery subject to additional Exploration or
Appraisal within or outside of the Appraisal Area, instruct the
Contractor to submit its proposed Appraisal Work Program and Budget
to the Management Committee within 30 days.

DEéveLopment Prawn — Chuve Oi

12.9

12.

If the Management Committee has declared a Commercial Discovery of Crude Oil
pursuant to clause 12.8, the Contractor shall submit a proposed Development Plan for
Crude Oil to the Management Committee and the Government within 180 days
following the date of the Appraisal Report submitted pursuant to clause 12.5.

The Government shall endeavour to complete its review of the Contractor's proposed
Development Plan within 60 days after receipt of such plan by the Gavernment_

12.101 The Development Period for each Commercial Discovery within a Development
Plan will be extended for the number of days in excess of such 60-day period
that it takes for the Government to approve the Development Plan.

If the Government requests any modifications to the Development Plan, and if the
Contractor notifies the Government of any objections or has other concerns with any
such requested modifications, then the Government and the Contractor shall meet as
soon as practical to attempt to reach agreement on a Development Plan.

12.114 The Contractor and the Government shall endeavour to have such meeting in
all events within 60 days of receipt by the Contractor of the Government's
written notification of requested modifications accompanied by all the
documents justifying such request.

12.11.2 If the Contractor and the Government are able to agree on changes proposed
by the Government or any other modifications, and there are no further
requested changes on the part of the Government, the Contractar shall
formally submit the agreed Development Plan to the Management Committee,
and the Management Committee shall promptly approve the Development
Plan.

42
Production Sharing Contract - Dinarta

12.12 If the Contractor does not deliver a Development Plan in accordance with clause 12.9,
the Government may send the Contractor a warning notice that the Contractor is in
breach of clause 12.9 and that failure to comply within 30 days from the date of such
notice can result in relinquishment of an area containing, at a minimum, the geological

structure or feature in which the Discovery was made.

12.124

12.122

If the Contractor does not deliver a Development Plan in accordance with
clause 12.12, the Government may send the Contractor a notice that the
Contractor is in breach of clause 12.9 and that failure to comply within 15 days
from the date of such notice will result in relinquishment of an area containing,
at a minimum, the geological structure or feature in which the Discovery was

made.

If the Contractor does not deliver a Development Plan in accordance with
clause 12.12.1, an area containing, at 2 minimum, the geological structure or
feature in which the Discovery was made will be considered relinquished as of
the 15" day following the date of the notice sent in accordance with clause
12.12.1.

CLAUSE 13 - DEVELOPMENT WORK PROGRAM

Generar

13.1 The Contractor shall perform Development Operations in accordance with a
Development Plan approved by the Government and the Management Committee and
an Approved Development Work Program and Budget.

13.41

This clause 13 applies to Gas Fields and Oil Fields.

DEVELOPMENT Work Progkam And Buocer

13.2. Within 90 days following approval of a Development Plan by the Management
Committee and the Government, the Contractor shall prepare and submit to the

Government and to the Management Committee a proposed Work Program and Budget
for Development Operations (the “Development Work Program and Budget”) to be
carried out in the Production Area for the expected duration of the Development
Operations.

13.24

18.2.2

No later than 2 October in each following Calendar Year, the Contractor shall
submit to the Management Committee updates in respect of its Development
Work Program and Budget.

Each Development Work Program and Budget shall include details of the
following:

{a} works to be carried out;
{b) Assets and Materials to be acquired;
(ce) service providers and services to be provided by third parties and

Affiliates of a Contractor Entity;

(d) in the case of no production, the estimated start date for production;
and

43
Production Sharing Contract - Dinarta

fe) expected Petroleum Costs.

If the Government considers that modifications must be made to the Development
Work Program and Budget:

{a} the Contractor shall communicate its comments on any such requested
modifications to the Government as promptly as reasonable; and

(b) the Management Committee shall meet to discuss the Development Work
Program and Budget and the Government's proposed modifications thereto
within 60 days from its receipt of the proposed Development Work Program
and Budget.

Proouction Wonk Phocram ano BUDGET

134

No later than 2 October of the Calendar Year preceding the estimated start date for
production as set forth in an Approved Development Plan, and thereafter no later than 1
October in each Calendar Year, the Contractor shall prepare and submit to the
Management Committee a proposed Work Program for Production Operations (the
“Production Work Program and Budget”) for the following Calendar Year.

134.1 To enable the Management Committee and the Government to forecast
Petroleum Costs, the Contractor shall include details of the following in the
proposed Production Work Program and associated Budget:

{a} works to be carried out;
(b) Assets and Materials to be acquired;
{c) type of services to be provided, distinguishing between third parties

and Affiliates of Contractar Entities; and

(a) all expected Petroleum Casts.

If any modification to a proposed Production Work Program and Budget or Approved
Production Work Program and Budget is requested by the Government, the
Management Committee shall meet to discuss the Production Work Program and
Budget and proposed modifications thereto. The Contractor shall communicate its
comments on any such requested modifications ta the Government priar to such
meeting.

Proouction RENTAL

From the first day of First Production from any Production Area (whether in respect of
an Oil Field or a Gas Field) in the Contract Area, the Contractor shall pay to the
Government, in arrears, an annual surface rental (“Production Rental”) for the Contract
Area, of US$100.00 per square kilometre per Contract Year. The Contractor shall pay the
Production Rental on the first day of the first Month following First Production and
continuing thereafter on each anniversary thereof. Production Rental payments will not
be Cost Recaverable.

a4
Production Sharing Contract - Dinarta

CLAUSE 14 =~ NATURAL GAS
Desininions
141 As used in this Contract:

GEwenat

14.2

“Approved Domestic Gas Marketing Work Program and Budget” is a Work Program for
Domestic Gas Marketing Operations and associated Budget that has been approved by
the Management Committee and the Government.

“Approved Gas Field Appraisal Work Plan and Budget” means an Approved Work Plan
and Budget for the Appraisal of a Gas Field.

“Domestic Gas Marketing Operations” means Gas Marketing Operations solely in
respect of the Domestic Market for Natural Gas, in all events carried out pursuant te and
in accordance with an Approved Domestic Gas Marketing Work Program and Budget.

“Domestic Gas Plan” means a plan for the sale or other disposition of Natural Gas to the
Domestic Market.

“Domestic Market” means sales or other gas projects within the Region where the
entirety of the Natural Gas is intended for consumption within iraq.

“Export Gas Marketing Operations” means all Gas Marketing Operations in respect of
an Export Market for Natural Gas.

“Export Market” means sales of Natural Gas, including for transportation outside of the
borders of Iraq, whether the deliveries or paint of sale occur inside or outside the
borders of Iraq where the ultimate destination of the volumes sold is outside of Iraq. A
sale to the Government (whether directly or indirectly through a Public Company ar
other Affiliate of the Government designated by the Government) meeting the
foregoing criteria will be within this definition.

“Gas Export Plan” means a plan for the sale or other disposition of Natural Gas to an
Export Market, including a sale of Natural Gas to the Government, a Public Company or
otherwise, in accordance with a gas sales and purchase agreement with the Contractor
Entities, as proposed by the Government.

“Gas Marketing Operations” means any activity relating to the evaluation of markets or
projects for the potential delivery, sale, processing, compression, and transportation of
Natural Gas, including evaluations of potential markets and projects, the quantities of
Natural Gas that could be sold, delivery specifications and requirements, production
costs, transportation arrangements, and all other activities generally relevant ta the
identification of a sale or other disposition of Gas from the Contract Area, and includes
such acti
“Gas Marketing Operations” does not include the actual entry inte any contract or
contracts for the sale, dedication, designation, commitment, or other disposal of Gas
from the Contract Area.

ies as they may relate ta Gas from other Natural Gas producers in the Region.

This clause 14 applies to (a) Gas (including Associated Gas] from the Contract Area and
{b) all Gas Fields.

45
43

14.4

Production Sharing Contract » Dinarta

if technically and econamically justified, and subject to clause 14.6, the Contractor may
freely use Gas that is produced from the Contract Area for Petroleum Operations in
accordance with an Approved Work Plan and Budget.

if technically and economically justified, the Contractor shall, in priority, use Associated
Gas from an Oil Field in an Oil Field for the purpose of enhancing recovery of Crude Oil in
accordance with Best Practices.

The Contractor Entities each acknowledge that it is in their interest to sell, dedicate,
designate, commit, or otherwise dispose of their respective entitlements to Gas
produced from the Contract Area on a jointly dedicated basis together with the
Government.

145.1 Notwithstanding the lifting entitlements of a Contractor Entity under this
Contract, a Contractor Entity shall not [and is not authorised to] sell, dedicate,
designate, commit, or otherwise dispose or ship its entitlement to Gas, except
on a jointly-dedicated basis together with the Government.

148.2 A Contractor Entity shall not (and is not authorised to} to sell, dedicate,
designate, commit, or or otherwise dispose of or ship the Government's or
Government Interest Holder's entitlement to Gas.

165.3 Neither the Government, nor a Government Interest Holder has any right to
sell, dedicate, designate, commit, or or otherwise dispose of or ship a
Contractor Entity’s entitlement to Gas, except, in the case of Assaciated Gas, as
provided in clause 14.37.

14.5.4 The Government controls and determines the interests of each Government

Interest Holder in respect of the sale, dedication, designation, commitment, or
other disposal or shipment of Gas. A Government interest Holder shall not
commit, or otherwise dispose or ship its entitlement to Gas (and no
Government interest Holder is authorised to sell, dedicate, designate, commit,
or otherwise dispose of of ship its entitlement to Gas}, except on a jointly-

dedicated basis together with the Government.

14.5.5 No Contractor Entity is obligated to sell, dedicate, designate, commit, or
otherwise dispose of or ship its entitlement to:

(a) Non-Associated Gas to the Government or any other Person, except
on such terms as are acceptable to the Contractor Entity; or

{b) Associated Gas to the Government or any other Person, except as
provided in clause 14.37.

14.5.6 The Government will not sell, dedicate, designate, commit, or otherwise
dispose of or ship its entitlement to Gas (including, in respect of the
Government, pursuant to clause 32.11), except on a jointly-dedicated basis
together with the Contractor Entities.

145.27 The Government may at any time by notice to the Contractor designate a Gas
Field or Gas Fields as exclusively dedicated and reserved for the Domestic
Market or the Export Market.

46
FLaning

14.5.8

Production Sharing Contract - Dinarta

Nothing in this Contract prohibits the Government from inviting the Contractor
Entities to participate in any Person organised to undertake all or any part of a
Gas Export Plan or Domestic Gas Plan.

Flaring of Natural Gas is prohibited, except:

{a}
(b)

in accordance with an Approved Work Program and applicable Permits; or

in an emergency.

The Contractor shall submit any request for a Permit for flaring to the Government.

14.94

The Contractor must include in such request for a Permit:

(a) an evaluation of reasonable alternatives to flaring that have been
considered by the Contractor together with information on the
expected amount and quality of Natural Gas to be flared and the
proposed duration of the requested flaring; and

{b) its consideration and plans for taking all commercially reasonable
measures to ensure the extraction of natural gasoline and other
liquids fram Associated Gas to be flared.

1472 The Government may refuse to grant such Permit in the Government's sole

discretion, including in circumstances where the request reasonably shows that
flaring would be in the economic interest of the Parties or is necessary for the
production of Petroleum, and the Government has no implied duty to provide
any Permit for flaring.

Gas Fitto HoLoing Peniod Arpucation

14.8

149

If the Contractor submits a declaration in accordance with 12.6(d) in respect of a
Discovery of a Gas Field, the Contractor may, not less than 90 days thereafter, submit a
written application (a “Gas Field Holding Period Application”) to the Government to
hold such Discovery as a Gas Field for a period as set forth in clause 14.20 to 14.12.

14.6.4

16.8.2

fa}

The Contractor will not be entitled to submit a Gas Field Holding Period
Application in respect of a Gas Field after the 8” anniversary of the Effective
Date, and the Government will have no obligation or duty, and no implied
obligation or duty, to consider a Gas Field Holding Period Application received
after such date or to grant a Gas Field Holding Period with respect thereto.

If the Contractor does not submit a Gas Field Holding Application within such
90-day period, and effective as of the 120" day following the date the
Contractor submitted its Appraisal Report and declaration in accordance with
clause 12.6(d), the Contractor shall relinquish either:

(a) the entire Contract Area when there is no other Discovery and no
Exploration Operations; or

(b) the structures containing the Gas Field, when the Contract is entitled
to conduct further Exploration Operations or there is a Discovery.

The Contractor must include in a Gas Field Holding Period Application:

the proposed delineation and related surface area of the Gas Field;

47
Production Sharing Contract - Dinarta

{b) the estimated reserves in the Gas Field;

{c) a proposed Gas Field Appraisal Work Plan and Budget, if either: (1) the
Government has notified the Contractor that the Government requires
additional Appraisal Operations, or (2) the Contractor wishes to undertake
further Appraisal Operations; and

(a) its proposed Domestic Gas Marketing Work Plan and Budget, if the
Government has notified the Contractor that the Gas Field has been designated
by the Government as exclusively dedicated for the Domestic Market.

14.9.4 Nothing in this clause 14.9 precludes the Government from instructing the
Contractor to prepare a Domestic Gas Marketing Work Plan and Budget at a
later date.

Gas Fitto Ho.oind Penion

14.10

14.12

Upon the Government's approval of a Gas Field Holding Application and additional
submissions in accordance with clause 14.9, the Contractor will be entitled to hold the
subject Gas Field for a period as set forth by the Government in a notice to the
Contractor setting forth its approval of a Gas Field Holding Period Application (such
period, as it may be shortened of extended in accordance with this Contract, the “Gas
Field Holding Period”) as set forth in clause 14.11.

The Government shall set forth a Gas Field Holding Period in accordance with this clause
14.11.

14.111 If the date the Contractor has submitted a Gas Field Holding Application is
before the 5" anniversary of the Effective Date, then the Government shall
provide a Gas Field Holding Period of four years (such period terminating on
the 9” anniversary of the Effective Date]-

14.11.2 If the date the Contractor has submitted a Gas Field Holding Application is on or
after the 5” anniversary of the Effective Date and before the 6" anniversary of
the Effective Date, then the Government shall provide a Gas Field Holding
Period of three years (such period terminating an the * anniversary of the
Effective Date}.

14.11.53 If the date the Contractor has submitted a Gas Field Holding Application is on or
after the 6” anniversary of the Effective Date and before the 5 a anniversary of
the Effective Date, then the Government shall provide a Gas Field Holding
Period of two years (such period terminating on the 9” anniversary of the
Effective Date}.

16.11.4 If the date the Contractor has submitted a Gas Field Holding Application is on or
after the 7” anniversary of the Effective Date and before the a” anniversary of
the Effective Date, then the Government shall provide a Gas Field Holding
Period of one year (such period terminating on the 9" anniversary of the
Effective Date}.

16.11.58 If the date the Contractor has submitted a Gas Field Holding Application is on or
after the 8” anniversary of the Effective Date, in accordance with clause 14.8.1
the Contractor will not be entitled to a Gas Field Holding Period.

48
14.12

Production Sharing Contract - Dinarta

If the Contractor submits a declaration in accordance with 12.6(d) in respect of
subsequent Discoveries of Gas Fields, the Contractor may in respect of each such
subsequent Discovery and not less than 90 days thereafter, submit Gas Field Holding
Period Application ta the Government to hald such Discovery as a Gas Field within the
existing Gas Field Holding Period.

16.124

14.122

14.123

The Contractor must include in such Gas Field Holding Period Application the
same information as provided in clause 14.9.

The Contractor is not entitled to separate Gas Field Holding Periods for each
Gas Field, and is entitled to only one Gas Field Holding Period for all Gas Fields.

If the Contractor does not timely submit a Gas Field Holding Period Applicatian
in respect of an additional Discovery of a Gas Field, such Discovery of a Gas
Field will not be entitied to a Gas Field Holding Period.

Gas Fito HOLDING PeRion RENTAL

From the first day of the Gas Field Holding Period until expiry of the Gas Field Molding
Period, the Contractor shall pay to the Government an annual surface rental for that
portion of the Contract Area that is subject to the Gas Field Holding Period of US$10.00
per square kilornetre per Contract Year (the “Gas Field Holding Period Rental").

14.134

14.13.22

The Gas Field Holding Period Rental is due and payable in arrears on or before
each anniversary of the Effective Date and on the fast day of the Gas Field
Holding Period or termination of this Contract (whichever is earlier), and is
subject to proration in any Contract Year during which there has been a
relinquishment or expiry of the Gas Field Holding Period, based on actual
number of days in such Contract Year.

Gas Field Holding Period Rental will not be Cost Recoverable.

EAnty TERMINATION AND RELINQUISHMENT

14.14

If the Contractor fails to undertake and complete all work contemplated by and in
accordance with an Approved Gas Field Appraisal Work Plan and Budget with respect to
a Gas Field, the Government may provide not less than 90 days’ prior notice (a “Notice
of Early Termination of Gas Field Holding Period”) to the Contractor that the Gas Field
Holding Period will terminate at the end of such 90-day notice period, unless the
Contractor completes, within such period, all such required work in accordance with the
Approved Gas Field Appraisal Work Plan and Budget.

16.141 In any such notice of termination, the Government must provide reasonable
detail of all work that the Government considers that the Contractor has not
completed.

GOVERNMENT PrionitY RIGHTS

14.15 The Government (directly or indirectly through a Public Company ar an Affil

te of the

Government designated by the Government, or other designee of the Government] has

{a}

the exclusive right:

to conduct all Export Gas Marketing Operations with respect to Natural Gas;
and

49
14.16

“4.17

Production Sharing Contract + Dinarta

(b) to purchase far resale to Expart Markets the entitlement of each Contractor
Entity to Natural Gas.

44.45. The Contractor shall not (and each Contractor Entity shall not and is not
authorised to):

fa} conduct any Export Gas Marketing Operations; or

(b) enter into any agreements for the sale, designation, dedication,
commitment, or other disposal of Natural Gas to Export Markets,
except to the Government (directly or indirectly through an Affiliate of
the Government designated by the Government or other designee of
the Government).

The Government has no obligation to find an Export Market for all or any Natural Gas
produced fram the Contract Area.

14.16.12 The Government will incur no liability whatsoever to the Contractor ar to any
Contractor Entity or to any Government Interest Holder, if the Government
does not provide a Gas Export Plan that is acceptable to all ather Parties.

Except as provided in clause 14.17.1, all expenses incurred by the Government in
respect of Export Gas Marketing Operations are solely for the account of the
Government.

14.17.12 The Contractor shall reimburse the Government for all expenses incurred by
the Government in its conduct of Export Gas Marketing Operations:

{a} within 30 days after receipt of an invoice therefor; and
(b) provided that the Parties have signed a gas sales and purchase
agreement.

14.17.2 Payments made by the Contractor to the Government pursuant to clause
14.17.1 will be Cost Recoverable.

The Contractor shall provide all a: ance reasonably requested by the Government
with respect to the Government's Export Gas Marketing Operations.

1428.1 Expenses incurred by the Contractor in providing assistance to the Government
in accordance with this clause 14.18 will only be Cost Recoverable if such
expenses are included in an Approved Work Plan and Qudget, or, if such
expenses are not included in the Approved Work Plan and Budget or exceed the
amounts set forth in the Approved Budget, as provided in clauses 14.18.2 or
14.18.3.

14.162 Individual line-item expenses in any Calendar Year of more than that set forth in
the Approved Budget but less than 10% over such line-item amount will be Cost
Recoverable, if the Contractor has notified the Government of all such expenses
as soon as is practical.

14.283 Individual line-item expenses in any Calendar Year of more than 10% of the line-
item amount set forth in the Approved Budget will anly be Cost Recoverable only
if each such line-item expense of more than 10% is approved by the Government
before the expense is incurred, unless the Government otherwise agrees.

so
Production Sharing Contract - Dinarta

Domestic Gas MAnxeTing OPERATIONS

14.19

14.20

The Contractor and the Government:

{a}
(b)

are each entitled to conduct Domestic Gas Marketing Operations; and

shall cooperate and coordinate in their Domestic Gas Marketing Operations.

Expenses incurred by the Contractor in its canduct of Domestic Gas Marketing

Operations will only be Cost Recoverable if such costs are included in an Approved
Domestic Gas Marketing Work Program and Budget.

146.20.

146.20.2

14.203

146.204

14.205

14.206

16.20.79

All expenditure incurred by the Contractor in the performance of Domestic Gas
Marketing Operations pursuant to an Approved Domestic Gas Marketing Work
Program and Budget will be Cost Recoverable.

The Contractor shall include in each proposed Domestic Gas Marketing Work
Program all details as required by Government, including:
{a} works to be carried out;

(b) type of services to be provided, distinguishing between third parties
and Affiliated companies of each Contractor Entity; and

(ce) categories of general and administrative expenditure.

No later than 1 October of the Calendar Year preceding each Calendar Year in
which the Contractor proposes to conduct any Domestic Gas Marketing
Operations, the Contractor shall prepare and submit to the Management
Committee and the Government a proposed Domestic Gas Marketing Work
Program and Budget for the following Calendar Year.

If the Government requests any modification to the Domestic Gas Marketing
Work Program and Budget, the Government and the Contractor shall meet to
discuss the proposed Domestic Gas Marketing Work Program and Budget and
proposed modifications thereto promptly after the Contractor's receipt of the
Government's requested modifications of the proposed Domestic Gas
Marketing Work Program and Budget. The Contractor must communicate its
comments to the Gavernment in respect of any modifications requested by the
Government before such meeting.

If the Government and the Contractor are not able to agree on the
modifications proposed by the Government, expenses incurred by the
Contractor will not be Cost Recoverable.

Individual line-time expenses in any Calendar Year of more than that set forth
in the Approved Budget but less than 10% over such line-item amount will be
Cost Recoverable, if the Contractor has notified the Government of all such

expenses as soon as practical.

Individual line-item expenses in any Calendar Year of more than 10% of the
line-item amount set forth in the Approved Budget will only be Cost
Recoverable only if each such line-item expense of more than 10% is approved
by the Government before the expense is incurred, unless the Government
otherwise agrees.

Si
14.21

Production Sharing Contract - Dinarta

Neither the Government, nor the Contractor:

{a} has any obligation to find a Domestic Market for Natural Gas produced fram
the Contract Area; or

(b) will incur any liability whatsoever to any Party (or any Government Interest
Holder], if such Party does not provide a Domestic Gas Plan that is acceptable
to all other Parties.

The Contractor is not obligated ar otherwise responsible for any expenditure incurred by
the Government in the Government's conduct of any Domestic Gas Marketing
Operations.

CONSIDERATION OF Gas Disrosimon Prawns — Exront AND DOMESTIC

14.23

14.24

14.25

Neither the Contractor, nor the Government has any obligation to agree to any Gas
Export Plan or Domestic Gas Plan proposed by the other Party.

14.23.14 The Contractor and the Government must both agree on any Gas Export Plan or
Domestic Gas Plan.

16.23.22 A Government interest Holder has no right to evaluate, consider, or otherwise
approve a Gas Export Plan or a Domestic Gas Plan, and each Government
Interest Holder will be bound by the decision of the Government and the
Contractor with respect thereto.

The Government has no obligation ta consider any Domestic Gas Plan proposed by the
Contractor, unless the Government has designated a Gas Field as exclusively reserved
for the Domestic Market.

16.241 No provision of this Contract prohibits the Government from considering and
approving a Domestic Gas Plan proposed by the Contractor.

The Parties may agree on both a Gas Export Plan and a Domestic Gas Plan, or may agree
a Domestic Gas Plan on a standby basis in the event the Government does not propose a
Gas Export Plan.

Gas Export Pian

14.26

The Government must provide a proposed gas sale and purchase agreement as part of
the Government's proposed Gas Export Plan.

The Contractor will have not less than 90 days from the date that the Government first
provides a Gas Export Plan to the Contractor (such 90-day period, as it may be extended
by the Government pursuant to clause 14.27.1, the “Export Plan Evaluation Period") to
evaluate the Gas Export Plan, make any recommendations with respect thereto, and
consider the requirements of a Development Plan that would be necessary to enable the
Contractor to determine whether Gas Export Plan renders a Gas Field economic for the
Contractor to develop.

1427.1 The Government may agree to extend the Export Plan Evaluation Period for
such period as the Government sets forth in a notice to the Contractor.

1427.2 If the Export Plan Evaluation Period extends beyond the last day of the Gas
Holding Period, the Gas Holding Period will be extended for such excess days.

52
Production Sharing Contract - Dinarta

Mf, at the conclusion of the Export Plan Evaluation Period, the Contractor and the
Government have not agreed a Gas Export Plan as proposed by the Government, the
Government may send a notice (a “Holding Period Early Termination Notice”) to the
Contractor that the Gas Field Holding Period will terminate as of the date set forth in
such notice.

14.28.1 The date set forth in the Holding Period Early Termination Notice may not be
earlier than the scheduled expiry of the Gas Field Molding Period and may not
be earlier than the 30 days after the date of the notice.

16.28.2 If at the conclusion of the notice period as set forth in the Holding Period Early
Termination Notice [and any extensions thereto provided by the Government
to the Contractor in a subsequent notice), the Contractor and the Government
have not agreed on a Gas Export Plan, the Gas Field Holding Period shall
terminate and all Gas Fields subject to the Gas Field Holding Period will be then
be considered as fully relinquished to the Government.

14.283 The Contractor and the Government will only be considered to have agreed to
a Gas Export Plan proposed by the Government when the Parties (as sellers)
have signed a gas sales and purchase agreement with the Government [or any
Affiliate of the Government or other Person designated by the Government as
contemplated by the Gas Export Plan] as the purchaser.

Domestic Gas PLAN

14.23

if the Government notifies the Contractor that the Government has designated a Gas
Field as reserved for Domestic Markets, the Contractor shall:

(a) propose a Work Program and plan for Domestic Gas Marketing Operations and
associated Budget;

(b) carry out Domestic Gas Marketing Operations in accordance with an Approved
Domestic Gas Marketing Plan and Budget; and

{c) propose a Domestic Gas Plan at any time.
If the Government has designated the Gas Field as exclusively reserved for Domestic

Markets, the Government shall give reasonable consideration to a Domestic Gas Plan
proposed by the Contractor.

DEVELOPMENT Plan

14.31

14.32

Within 90 days after Government and the Contractor have agreed to a Gas Export Plan
or a Domestic Gas Plan, the Contractor shall prepare and deliver a Development Plan for
the Development of the Gas Fields in the Contract Area, including the sequencing and
timing of the development of the Gas Fields and the expected First Production
corresponding to the delivery requirements under the applicable agreed plan.

If the proposed Development Plan is not satisfactory to the Government, the
Government shall so notify the Contractor and meet with the Contractor to discuss the
proposed Development Plan.

If the Government has not approved a Development Plan within 180 days following
agreement of a Gas Export Plan or Domestic Gas Plan, as applicable, the Government

53
14.35

Production Sharing Contract - Dinarta

may send the Contractor a notice (the “Gas Development Period Early Termination
Notice”) setting forth a date, which must not be less than 30 days from the date of the
Gas Development Period Early Termination Notice, that the Gas Field will be considered
relinquished as of the date set forth in such notice unless the Government has accepted
a Development Plan for the Gas Field.

if at the conclusion of the 30-day notice period as set forth in the Gas Development
Period Early Termination Notice [and any extensions thereto provided by the
Government to the Contractor in a subsequent notice), the Government has not
accepted a Development Pian proposed by the Contractor, all Gas Fields will be
considered as fully relinquished to the Government. If the Contractor is not then
entitled to any rights to produce and develop Crude Oil, this Contract will thereupon
terminate.

If the Contractor does not develop a Gas Field within the periods as set forth in
Approved Development Plan, subject to clause 40(Force Majeure), the Government may
send the Contractor a Gas Development Period Early Termination Notice setting forth a
date, which must not be less than 30 days from the date of the Gas Development Period
Early Termination Notice, that the Gas Field will be considered relinquished as of the
date set forth in such notice.

Gas DEVELOPMENT PemioD

The approval of the Development Plan for a Gas Field by the Government will entitle the
Contractor to retain its rights in respect of the Gas Field subject to such Development
Plan for the duration of the Development Period.

SunPLus AssociateD Gas

14.37

14.38

The Contractor shall, at the request of the Government on not less than 90 days’ prior
notice, deliver to the Government all Associated Gas produced that is not (a) used in the
Petroleum Operations, (b) re-injected, (c} permitted to be flared in accordance with
clause 14.6 and 14.7; or (d) sold in accordance with a Gas Export Plan or a Domestic
Market Plan.

16.87.14 The Contractor shall separate, gather, compress, and deliver such Associated
Gas to the Government at a delivery point at the boundary of the Contract Area
Or gas processing plant as agreed between the Government and the Contractor,
free of charge to the Government.

1437.2 Ifat any time there is a regional main gas pipeline, the Contractor shall
transport and deliver the Associated Gas to such tie-in paint as is determined
by the Government, meeting pipeline specifications, unless it is uneconomic.

1437.3 All expenditures incurred by the Contractor up to such agreed delivery point,
including pipeline construction and operation, compression, treatment, and
processing, will be Cost Recoverable.

The Government will be solely: (a) responsible for collecting, treating, compressing, and
transporting from the agreed delivery point all Associated Gas delivered to the
Government pursuant to clause 14.38; and (b) liable for all costs, expenses, and
liabilities in respect of such Associated Gas after the agreed delivery point.

s4
14.39

Gas Perevines
14.40

441

Production Sharing Contract - Dinarta

Each Contractor Entity’s entitlement to Associated Gas fram an Oil Field will be
governed by the duration allowed for the production of Crude Oil under clauses 6.13
and 6.14.

The Contractor (and no Contractor Entity or Government Interest Holder) is not entitled
to (and shall not) ship or otherwise transport Natural Gas outside of the Contract Area,
except on a joint dedicated, common stream basis with each other Contractor Entity and
the Government.

The Contractor is not authorised to construct any pipelines for the transportation of
Natural Gas to the Export Market or the Domestic Market, except in accordance with a
Gas Export Plan or a Domestic Gas Plan, as applicable, and the applicable Approved
Development Plan and Approved Work Plan and Budget.

CLAUSE 15 = ACCOUNTS; OPERATIONS

Accounts

15.2

The Contractor shall maintain in accordance with the Accounting Procedure and
accepted accounting practices generally accepted in the international Petroleum
industry and, to the extent compatil
Generally Accepted Accounting Principles or International Financial Reporting Standards
{in either case consistently applied), at its business office in the Kurdistan Region, all
records of account and such other records in respect of the work performed under this
Contract, the costs incurred, and the amount and value of all Petroleum produced and
saved from the Contract Area (the “Accounts”).

le with such practices, in accordance with US

15.1.1 The Accounts must reflect in detail all expenditures incurred and revenues
received.

15.1.2 The Contractor shall keep copies of the Accounts for the entire term of this
Contract.

15.1.3 All Accounts shall be prepared in the English language.
15.1.4 The Contractor shall record and maintain the Accounts in USS.

15.1.5 The Contractor shall make the Accounts available at its offices in Kurdistan
Region at all reasonable times for inspection and audit by representatives of
the Government, including independent auditors that may be employed by the
Government.

In addition to all other reports required by this Contract, within 90 days following the
end of each Calendar Year, the Contractor shall submit to the Government a detailed
statement of (a) all Petroleum Costs incurred in respect of such Calendar Year and (b)
calculations of Profit Petroleum pursuant to clause 26.

18.2.1 The reports must be accompanied by a report of the Operator's ultimate parent
company’s auditors confirming the accuracy of such statement.

ss
15.3

is.4

15.5

15.6

15.7

Production Sharing Contract - Dinarta

15.2.2 The Contractor shall provide the Government with such production statements
and reports as required pursuant to clause 16.4.

The Government is entitled:

(a) to inspect and audit the Accounts with respect to each Calendar Year at any
time within a period of five Calendar Years following the end of such Calendar
Year (the “Audit Request Period”); and

{b) to appoint an auditor of international standing familiar with international
petroleum industry accounting practice to undertake or assist the Government
with respect to any audit.

The Contractor shall pay all reasonable costs and fees of an auditor appointed by the
Government pursuant to clause 15.3(b), which casts and expenses will be Cost
Recoverable,

The Contractor shall provide all supporting records and information requested by the
Government in support of a Government audit.

Hf, as a consequence of an audit, the Government considers that there is a ficant
mistake or irregularity in respect of the Accounts, the Government shall notify the
Contractor of such mistakes or irregularities within 6 Months following the date the
Government completes the audit. if the Government fails to notify the Contractor of any
audit exceptions within such six-month period, the relevant Accounts subject to the

Government's audit will be presumed to be correct.

Within 60 days of any notification from the Government pursuant to clause 15.6, the
Contractor shall either (a) make necessary corrections, adjustments or amendments, or
(b) notify the Government of the Contractor's objections, concerns, or other comments
with respect thereto.

15.7.4 If the Contractor notifies the Government of objections, concerns, or other
comments as provided in clause 15.7, the Government shall, within 30 days
following receipt of such notice, notify the Contractor of the Government's
response to the Contractor's objections, concerns, or other comments.

Any Dispute between the Parties under clauses 15.3 through 15.7 that cannot be settled
amicably within 60 days of the Government's final notice under clause 15.7.1 is subject
to resolution by an Expert in accordance with clause 42.

CLAUSE 16 — OTHER CONTRACTOR RIGHTS AND OBLIGATIONS

PERMANENT REPRESENTATIVE

16.1

Within 90 days following the Effective Date, each Contractor Entity shall open an office
and appoint a permanent representative in the Kurdistan Region.

56
Production Sharing Contract - Dinarta

Conouct of PerRoteum OreRATions

16.2. The Contractor shall be responsible for the conduct, management, control and
administration of Petroleum Operations in accordance with this Contract.

16.3. In conducting its Petroleum Operations, the Contractor may use any Affiliate of each
Contractor Entity, its and their Subcontractors, and the employees, consultants, and
agents of each of the foregoir

INFORMATION ANO REPORTS
16.4 The Contractor shall provide the Government with periodic Data and activity reports

relating to Petroleum Operations. The Contractor shall include details of the following in
such periodic Data and activity reports:

{a} information and Data regarding all Petroleum Operations performed during the
Calendar Year, including any quantities of Petroleum produced and sold;

{b) Data and information regarding any transportation facilities built and oper
by the Contractor;

(c) @ statement specifying the number of personnel, their title, their nationality as
well as a report on any medical services and equipment made available to such
personnel; and

(a) a descriptive statement of all significant Assets deployed since the previous
report, including all costs associated therewith.

REQUIREMENT FOR PETROLEUM OPERATIONS

16.5

The Contractor may freely use any Petroleum produced within the Contract Area for the
Petroleum Operations.

The Contractor shall at all times provide reasonable assistance as may reasonably be
requested by the Government during its review and verification of Accounts and records
and of any other information relating to Petroleum Operations at the offices, work sites
or any other facilities of the Contractor.

16.6.1 Upon giving reasonable prior notice to the Contractor, the Government may
send a reasonable number of representatives to the work sites or any other
facilities of the Contractor in the Kurdistan Region to perform such reviews and
verifications.

166.2 The representatives of the Government shall at all times comply with any safety
regulations imposed by the Contractor, and the Government shall use
reasonable efforts to ensure that such reviews and verifications do not hinder
Petroleum Operations.

ACCESS TO FACILITIES

16.7

For the performance of the Petroleum Operations, the Contractor, any Affiliate of each
Contractor Entity, its and their Subcontractors and the employees, consultants and

agents of each of the foregoing shall at all times be granted free access to the Contract
Area and to any facilities for the Petroleum Operations located within or outside of the

87
Production Sharing Contract - Dinarta

Contract Area or within or outside the Production Area, for the purpose of carrying out
the Petroleum Operations.

Ust oF Faciitees

16.8

16.9

Upon notice fram the Government, the Contractor shall make available to a reasonable
number of representatives of the Government those of the Contractor's fa
are necessary to enable such representatives to perform their tasks related to this

ities which

Contract and the Kurdistan Region Oil and Gas Law including. in case of works to be
performed on work sites, transportation, accommodation and board, under the same
conditions as those provided by the Contractor for its own personnel.

Notwithstanding clause 16.8, the Government shall indemnify and hold harmless each
Contractor Entity against all Losses and Expenses in respect of any claim, demand, action
or proceeding brought ag:
Government in connection with the access to or use of the facilities by such
representatives, except for any Losses or Expenses caused by the gross negligence or
wilful misconduct of any Contractor Entity, any of its Subcontractors, or any of their
respective employees or agents.

inst any Contractor Entity by any representative of the

Loss on Damace

16.10

The Contractor shall be responsible for any Loss and Expense or other damage caused to
third parties by any Contractor Entity or its Subcontractors or their respective personnel
in the conduct of Petroleum Operations or otherwise in accordance with Kurdistan
Region Laws.

INTELLECTUAL Property RichTs

16.11

Lineanion

16.12

The Contractor shall not infringe on any intellectual property rights of any other Person.

The Contractor shall as soon as reasonably practicable inform the Government of any
litigation relating to Petraleum Operations or this Contract.

Prooucrion Rares

16.13

Lrrine

16.14

in connection with a general decision to reduce production across Iraq, the Government
may require the Contractor to set the production rate of Reservoirs below the MER for
such Reservoirs as provided for in the Development Plan.

16.

14 Ifthe Government issues a requirement as provided in clause 16.16, the
Government shall allocate any such reduction fairly and equitably among the
various production areas then producing in the Kurdistan Region, pro rata to
their respective production rates as of such allocation date, and with a view to
prudent allocation among such blocks.

The Government and, subject to clauses 32.11[a} and (b}, each Government Interest
Holder, and each Contractor Entity have the right and the obligation to take in kind and
separately sell or otherwise dispose of their respective shares of Petroleum in
accordance with clauses 25, 26 and 27-

88
16.15

Production Sharing Contract - Dinarta

Not less than 12 Calendar Months prior to the Date of start af Commercial Production
from any Development Area, Contractor shall submit to the Management Committee
and the Government for respective approvals proposed procedures and terms in respect
of the scheduling, storage, and lifting of Petroleum by each Contractor Entity, the
Government, and each Government Interest Holder from each Production Area,
including rights of lifting Parties, notification time, maximum and minimum quantities,
duration of storage, scheduling, conservation, spillage, liabilities of the Parties and
penalties far over and under lifting, safety, and emergency procedures. None of the
Government, the Contractor, a Contractor Entity, or a Government Interest Holder may
lift any Petroleum until such procedures and agreements have been established by
agreement of the Contractor and the Government.

ReGioNAt CONSUMPTION REQUIREMENTS:

16.17

The Contractor Entities shall sell and deliver to the Government, upon written request of
the Government, any amounts of Crude Oil that the Government shall request ta meet
Kurdistan Region internal consumption requirements.

16.161 The Government shall pay the International Market Price for such Crude Oil.
The Contractor Entities and the Government shall enter into a sales agreement
covering such purchase and sale contaii
prevailing in the international petroleum industry.

ing normal commercial terms

16.162 The Government shall provide the Contractor Entities with not less than 180
days’ advance written notice of its intention to buy such Crude Oil.

16.163 On such notice, the Government shall specify the volume of Contractor's
entitlement required, the particular quality desired (where more than one
Petroleum quality is produced in the Contract Area} and the duration for which
such Petroleum will be purchased.

On such notice, out of the total quantity of Crude Oil to which the Contractor is
entitled from the Contract Area in a Calendar Year, each Contractor Entity shall
provide far the period requested by Government up to such Contractor Entity’s
pro rata share of Crude Oil.

16.16.58 The Government is entitled to trade such Crude

il, whether for a quality that
meets the Government's requirements or otherwise.

In case of war or imminent apprehension of war or grave national emergency, the
Government may requisition all or a part of the Petroleum production from the Contract
Area and require the Contractor to maximise such production. The provisions of clause
16.16.1 regarding delivery, price, and payment shall also apply to any Crude Oil sa
requisitioned from the Contractor.

if the Government imposes an obli jon on the Contractor or the Contractor Entities to
sell to the Government in accordance with clauses 16.16 or 16.17, the Government shall
use reasonable endeavours to impose such obligations proportionally among the
operators then producing in the Kurdistan Region based on each operator's production

rate.

s9
Production Sharing Contract - Dinarta

CLAUSE 17 = USE OF LAND AND EXISTING INFRASTRUCTURE

Gemerar
17.1 The Government shall make available to the Contractor any land in the Kurdistan Region
outside of the Contract Area which the Government is satisfied is reasonably required
for Petroleum Operations. The Contractor shall have the right to build and maintain,
above and below ground, any facilities required for the Petroleurn Operations.
Thimo Panty Lanos
17.2 Ifit becomes necessary for conduct of the Petroleum Operations to occupy and use any
land in the Kurdistan Region belonging to third parties, the Contractor shall endeavour
to reach amicable agreement with the owners of such land. if such amicable agreement
cannot be reached, the Contractor shall notify the Government_

17.2.1 On receipt of such notification:

(a) the Government shall determine the amount of compensation to be
paid by the Contractor to the owner, if occupation will be for a short
duration; or

(b) the Government shall expropriate the land or property in accordance
with Kurdistan Region Law, if such occupation will be lang lasting or
makes it henceforth impossible to resume original usage of such land
or property.

17.2.2 Any property rights shall be acquired by and recorded in the name of the
Government, but the Contractor shall be entitled free use of the land or
property for the Petroleum Operations for the term of this Contract.

17.23 The amount of the compensation in clause 17.2.1(a] shall be fair and
reasonable, in accordance with clause 29 of the Kurdistan Region Oil and Gas
Law, and shall take into account the rights of the owner and any effective use
of the land or property by its owner at the time of occupation by the
Contractor.

17.2.4 = All reasonable costs, expenditures and fair and reasonable compensation (as
required pursuant to clause 29 of the Kurdistan Region Oil and Gas Law) which
results from such expropriation shall be paid by the Contractor and will be Cost
Recoverable.

INFRASTRUCTURE
17.3. For its Petroleum Operations, the Contractor shall have the right in the Kurdistan Region
to use, subject to Applicable Law, any railway, tramway, road, airport, landing field,
canal, river, bridge, ar waterway, any telecommunications network and any existing
pipelines or transportation infrastructure, on terms no less favourable than those
offered to other Persons and, unless generally in force, ta be agreed.
17.4 The Government shall have the right in the Kurdistan Region to build, operate and

maintain roads, railways, airports, landing strips, canals, bridges, protection dams, police
stations, military installations, pipelines (subject to clauses 14 and 38) and

telecommunications networks in the Contract Area, provided this does not increase the

60
175

Production Sharing Contract - Dinarta

costs, or compromise or have a material adverse effect on the performance of the
Petroleum Operations. If the construction, operation and maintenance of such facilities
by the Government results in increased cost or expense for the Contractor then such
cost and expense will be Cost Recoverable.

Under national emergencies due to environmental catastrophe or disaster, of internal or
external war, the Government shall have the right to request to use any transportation
and communication facilities installed by the Contractor. Any associated costs, expenses
or liabilities incurred by the Contractor will be Cost Recaverable.

PeTRoLeum OPeRaTiONs

17.6

17.7

17.8

In the conduct of Petroleurn Operations, the Contractor has the right in the Kurdistan
Region, subject to compliance with applicable Kurdistan Region Law and EHS Standards,
to clear land, excavate, drill, bore, construct, erect, place, procure, operate, emit and
discharge, manage and maintain ditches, tanks, wells, trenches, access roads,
excavations, dams, canals, water mains, plants, reservoirs, basins, storage and disposal
facilities, primary distillation units, extraction and processing units, separation units,
sulphur plants and any other facilities or installations for the Petroleum Operations, in
addition to pipelines, pumping stations, generators, power plants, high voltage lines,
telephone, radio and any other telecommunications systems, as well as warehouses,

offices, sheds, houses for personnel, hospitals, schools, premises, dikes, vehicles,
railways, roads, bridges, airlines, airports and any other transportation facilities,
garages, hangars, workshops, foundries, repair shops and any other auxiliary facilities
for the Petroleum Operations and, generally, everything which is required for its
performance of the Petroleum Operations. The Contractor has the right to select the
location for these facilities.

For the conduct of Petroleum Operations, the Contractor shall have the right in the
Kurdistan Region, subject to compliance with applicable Kurdistan Region Law and EHS
Standards, to remove and use the topsoil, fully-grown timber, clay, sand, lime, gypsum,
stones {other than precious stones) and other similar substances as required for its
Petroleum Operations.

Subject to Applicable Law and compliance with EHS Standards, the Contractor shall have
the right in the Kurdistan Region to take or use any water necessary for the Petroleum
Operations, provided it does not damage any existing irrigation or navigation systems
and that land, houses or watering points belonging to third parties are not deprived of
their use.

ADJONING PropeRTIES

17.9

Access

17.10

Upon request of the Contractor, the Government shall prohibit the construction of
residential or commercial buildings in the vicinity of facilities used for the Petroleum
Operations that may be declared dangerous due to Petroleum Operations and to
prohibit any interference with the use of any facilities required for Petroleum
Operations.

Access to the Contract Area may be granted pursuant to an access authorisation, as
defined in, and consistent with, the Kurdistan Region Oil and Gas Law to authorised third

61
17.11

Production Sharing Contract - Dinarta

parties an reasonable terms and conditions {including coordination), including Persons

authorised to construct, i

tall and operate structures, facilities and installations, and to

carry out other works, provided that nothing in such access authorisation or in this
clause 17,10 authorises the holder of an access authorisation to drill a Well or to
perform any Petroleum Operations in the Contract Ar

The Government shall give the Contractor adequate advance notice of any access
authorisation in respect of the Contract Area and shall not grant any access
authorisation in respect of the Contract Area until it has taken into account any
submissions made by the Contractor nor in such a way that there is undue interference

with or hindrance of the rights and activities of the Contractor.

CLAUSE 18 — GOVERNMENT ASSISTANCE

18.2

To the extent allowed by Applicable Law and at the specific request of the Contractor,
the Government shall take all necessary steps to assist the Contractor Entities in, but not
limited to, the following areas:

(a) securing any necessary Permits for the use and installation of means of
transportation and communications;

(b) securing regulatory Permits in matters of customs, import, or export;

{c) securing entry and exit visas, work and residence permits as well as any other
administrative Permits for each Contractor Entity’s, its Affiliate’s and its
Subcontractors’ Expatriate personne! (including their family members} working
in the Kurdistan Region and any other part of iraq during the implementation of
this Contract;

(a) securing any necessary Permits to send Abroad documents, Data or samples for
analysis or processing for the Petroleum Operations;

{e) relations with federal and local authorities and administrations, including for
the purposes of the remainder of this clause 18.1;

( securing any necessary environmental Permits;

(al obtaining any other Permits requested by any Contractor Entity for the
Petroleum Operations;

{h) access to any existing Data and inform:
relati

‘ion, including Data and information
ig to the Contract Area held by previous operators or contractors; and

ti) providing all necessary security for Petroleum Operations.

The Contractor shall pay reasonable and justified expenses incurred by the Government
with respect to its undertakings under this clause 18 against an invoice received therefor
from the Government. Such payments will be Cost Recoverable.

62
Production Sharing Contract - Dinarta

CLAUSE 19 = ASSETS AND MATERIALS

Gemerar

19.1 The Contractor shall supply, or procure the supply of, Assets, materials, and
consumables required for Petroleum Operations ("Assets and Materials”).

19.2 The Contractor shall provide Assets and Materials in accordance with the relevant
Approved Work Program and Budget.

PROCUREMENT PROCEDURES

19.3. Assoon as possible after the Effective Date, the Contractor shall provide the
Management Committee with a copy of its procedures for procurement of Assets and
Materials and services for the Petroleum Operations as required by clause 8 4(e},
including the criteria for tender evaluation.

19.3.1 Such procedures and criteria must provide for fair and transparent tender
evaluation and be in accordance with Best Practices and Applicable Law.

19.4 = If the Management Committee does not request any modifications to the procurement
procedures within 30 days after receiving such procedures, the procedures shall be
considered approved by the Management Committee.

19.5 The Contractor shall give priority to Assets and Materials that are readily available in the

Kurdistan Region and other parts of Iraq to the extent their price, grade, quality,
quantity, specifications, purchase, delivery and other commercial and technical terms
are comparable in all material respects with those otherwise available to the Contractor.

CLAUSE 20 = TITLE TO ASSETS

Tiree Trawsres

“Title Transfer Date” means the earlier of:

{a} the first date on which the “R” Factor, as calculated in accordance with clause
26, is equal to 1.00; or

{b) the termination of this Contract.
Subject to clause 21, on the Title Transfer Date, all Assets of the Contractor, a Contractor

Entity, or the Operator (or any of their respective Affiliates} in the Kurdistan Region will
become the property of the Government.

Until the Title Transfer Date, all Assets in the Kurdistan Region are the property of the
Contractor, the applicable Contractor Entity, any Affiliate of a Contractor Entity, the
Operator, or a Subcontractor, as the case may be.

63
Production Sharing Contract - Dinarta

LEASED ASSETS; SUBCONTRACTOR ASSETS

20.4

The provisions of clause 20.2 will not apply to any Assets:

{a} leased by the Contractor, a Contractor Entity, or the Operator in accordance
with an operating lease that has been approved by the Management
Committee; or

{b) belonging to or leased by a Subcontractor or an Affiliate of such Subcontractor.

CLAUSE 21 - USE OF ASSETS

Riau
21.1 Whether before or after the Title Transfer Date and whether before or after recovery of
the cost of any Assets, the Contractor, each Contractor Entity, and the Operator shall at
all times have the exclusive right to use all Assets in the Kurdistan Region for Petraleum
Operations free of any charge by the Government.
No TRANSFER 8Y GOVERNMENT
22 During the term of this Contract, the Government shall not transfer or otherwise
dispose of any Assets without having received prior notice of the Contractor's consent.
ConTRACTOR REDEPLOYMENTS
21.3. The Contractor may freely move any Assets and Materials from any relinquished portion

of the Contract Area to the remaining part of the Contract Area or from any other
contract ares in the Kurdistan Region with respect to which the Contractor is a party toa
production sharing contract with the Government for use in petroleum operations
under such contract.

CLAUSE 22 ~ SUBCONTRACTORS

Generar
22.1 The Contractor shall ensure in accordance with Best Practices that each Subcantractar
has all requisite experience and qualifications.
LOCAL Prerenence
22.2. The Contractor shall give priority to Subcontractors from the Kurdistan Region and other

parts of iraq to the extent their competence, rates, experience, reputation,
qualifications, specialties, financial capacity, availability, delivery and other commercial
terms are, in the Contractor's sole opinion, comparable in all material respects with
those provided by foreign companies operating in the international petroleum industry,
and will not cause any Contractor Entity or its Affiliates to violate any Law applicable to
including Corrupt Practices Laws.

22.2.4 A Subcontractor will not qualify as “from the Kurdistan Region and other parts
of Iraq” unless it is organised under Applicable Law or the Laws of Iraq,

64
Production Sharing Contract - Dinarta

domiciled in iraq, and majority-owned and Controlled by citizens of the
Kurdistan Region or Iraq.

PROCUREMENT PRoceoUnES

22.3

224

The Contractor shall select its Subcontractors in accordance with the procurement
procedures approved by the Management Committee pursuant to clause 19.3.

22.3.1 Each contract with Subcontractors must include a provision that obligates such
Subcontractor to comply with Corrupt Practices Laws in the Subcontractor’s
performance of the contract.

The Contractor shall provide the Government with copies of each contract with
Subcontractors where the contract amount exceeds the limit set by the Management
Committee from time to time.

CLAUSE 23 — PERSONNEL; TRAINING; ASSISTANCE

Exparaiate Worx Peamirs

23.1

Any Expatriate personnel working in the Kurdistan Region will require issuance of a
Permit from the Government (such Permit not to be unreasonably delayed or withheld)
and the Government shall obtain any Permit required by the federal government of frag.

Local Paeremence

23.2

23.3

For the Petroleum Operations, the Contractor shall give, and shall require its
Subcontractors to give, preference to citizens of the Kurdistan Region and other parts of
Iraq to the extent such citizens have the technical capability, qualifications, competence,
and experience required to perform the work, are available at competitive
compensation rates, and their employment would not cause the Contractor, any
Contractor Entity, any of its Affiliates, or any of its Subcontractors to violate any Law
applicable to it.

Each Contractor Entity and its Affiliates and Subcontractors have the right to hire

Expatriate personnel whenever the personnel from the Kurdistan Region and other parts
of Iraq do not have the requisite technical capability, qual
positions to be filled as required pursuant to clause 23.2.

ations or experience for

25.3.1 In the event any Expatriate personnel or a member of such Expatriate’s family
engages in an activity or commits an act in breach Kurdistan Region Law, the
Contractor shall, at the request of the Management Committee, take the
necessary steps to repatriate such individual(s).

Minesray Capacity BUILDING PAYMENTS AND IW Kino AssisTANCE

234

The Contractor shall give reasonable consideration to the secondment of Government
personnel to the Contractor and of the Contractor’s personne! to the Government
during the various phases of the Petroleum Operations. The Government and the
Contractor shall agree on terms and conditions for such secondment, and any costs
associated therewith will be Cost Recoverable.

6s
Production Sharing Contract - Dinarta

23.5 For the first five Contract Years, the Contractor shall pay to the Government USS$250,000
within 30 days of the Contract date and on each anniversary of the Contract date
thereafter for the recruitment of personnel, whether from the Kurdistan Region other
parts of Iraq or Abroad, to the M.
personnel shall be at the discretion of the Minister of Natural Resources. Such payments
will be Cost Recoverable.

istry of Natural Resources. The selection of such

23.6 The Contractor shall pay the Government US$1,000,000 within 30 days of the Contract
date pursuant to this clause 23.6.

23.6.1 The Government shall apply such funds to fund technologi

I and logistical
support to the Government in respect of the regulation and administration of
the Kurdistan Region petroleum sector as the Minister of Natural Resources
may require, which may include procurement by the Government of geological
computing hardware and software and such other equipment.

23.6.2 The payment by the Contractor pursuant to this clause 23.6 will be Cost
Recoverable.

TRAWING

23.7 The Contractor shall train all its personnel from the Kurdistan Region and other parts of
Iraq directly or indirectly involved in the Petroleum Operations for the purpose of
improving their knowledge and professional qualification:

order that such personnel

gradually reach the level of knowledge and professional qualification held by the
Contractor Entities’ Expatriate workers with an equivalent résumé.

23.7.1 Such training shall also include the transfer of knowledge of petroleum
technology and the necessary management experience so as to enable the
personnel from the Kurdistan Region and other parts of Iraq to apply advanced
and appropriate technology in the Petroleum Operations, to the extent
permitted by Applicable Law and agreements with third parties, and subject to
appropriate confidentiality agreements.

23.8 The Contractor shall submit its plan for the recruitment, integration, and training of
personnel from the Kurdistan Region and other parts of Iraq to the Management
Committee for its approval. Such training plan: (a} must take into consideration the
requirements of clause 23.7; and (b) may include training for the Government's
personnel, depending on the extent to which the amount allocated to the training plan
in accordance with clause 23.10 is available after taking into consideration the training
of the Contractor Entities’ Kurdistan Region and other Iraqi personnel.

23.9 Within 90 days of the Effective Date, the Contractor shall submit to the Management
Committee a proposed training plan for the remainder of the Calendar Year. Thereafter,
no later than 1 October in each Calendar Year, the Contractor shall submit a proposed
training plan to the Management Committee for the following Calendar Year.

TRAINING EXPENSE ALLOCATION AND PAYMENT

23.10 The Contractor shall pay the Government on the first anniversary of this Contract and
each anniversary thereafter, for training, the amount of:

{a} US$150,000 for each Contract Year during the Exploration Period; and
23.11

Production Sharing Contract - Dinarta

{b} US$300,000 for each Contract Year during the Development Period.

Each Contractor Entity shall be responsible for the training costs which such Contractor
Entity may incur in respect of the personnel it employs from the Kurdistan Region and
other parts of Iraq.

2.11.1 All such reasonable costs will be Cost Recoverable.

23.1.2 Costs incurred by the Contractor for training programs for the Government's
personnel shall be borne by the Contractor only to the extent that they are
included in the Contractor’s approved training plan pursuant to clause 23.8,
and will be Cost Recoverable.

23.113 The cost of all other training programs for the Government's personnel will be
the Government's responsibility.

ENVIRONMENT FUND PAYMENTS

23.12

23.13

23.14

The Contractor shall pay to the Government:

{a) US$150,000 within 30 days of the date of this Contract and on each annual
anniversary of the Contract date thereafter during the Exploration Period; and

{b} US$300,000 on each annual anniversary of the Contract date during the
Development Period.

The Government will credit all such payments to the environment fund to be established
by the Government for the benefit of the natural environment of the Kurdistan Region,
pursuant to the Kurdistan Region Oil and Gas Law (the “Environment Fund”).

Payments by the Contractor pursuant to clause 23.12 will be Cost Recoverable.

CLAUSE 24 ~ ROYALTY

Désinirnons

24.

“Royalty Crude Oil” means Crude Oil, regardless of gravity, produced and saved from
the Contract Area.

“Royalty Gas” means Gas produced and saved fram a Gas Field.

“Royalty Petroleum” means Royalty Crude Oil and Royalty Gas.

The Contractor shall pay ta the Government a portion of Petroleum produced and saved
from the Contract Area, either in kind or in cash as directed by the Government, as
provided in this clause 24 (such payment, the “Royalty*}.

244.1 The Government will be considered to have elected ta receive the Royalty in
cash, unless the Government has given not less than 90 days’ prior notice to
the Contractor of the Government's election to receive the Royalty in kind.

442 If the Government has elected to receive the Royalty in kind, the Contractor
shall deliver to the Government at the Delivery Point the quantity of Royalty

67
245

Rovacty Rate

24.6

Decivery

Production Sharing Contract - Dinarta

Petroleum equal in value to the Royalty payable with respect thereto. Title and
Risk of loss of Royalty p:
Delivery Point.

in kind will transfer to the Government at the

44S If the Government has elected to receive the Royalty in kind, the Government
may require the Contractor to assist in the sale of all or part of the Royalty
received in kind pursuant to clause 28.

The Royalty is payable on all Royalty Petroleum.

245.1 No Royalty is payable in respect of Associated Gas from an Oil Field.

The Contractor shall calculate the Royalty daily by applying the following rate (as
applicable the “Royalty Rate") to the Royalty Petroleum produced and saved on that
day for:

{a} 10% for Royalty Crude Oil; and
(b) 10% for Royalty Gas.

If the Royalty is payable in kind, the Contractor shall deliver to the Government at the
Delivery Point each day @ volume of Crude Oil or Natural Gas, as applicable, equal to the
applicable Royalty Rate multiplied by the applicable quantity of Rayalty Petroleum.

if the Royalty is payable in cash, the Contractor is entitled to take delivery at the
Delivery Point of the quantity of Royalty Petroleum corresponding to the value of the
Royalty Petroleum determined in accordance with clause 24.6.

248.1 Subject to clause 14 (Natural Gas} in respect of Natural Gas, the Contractor will
be entitled to freely sell such Royalty Petroleum.

248.2 = Title and risk of loss to Royalty Petroleum with respect to which the Contractor
has taken delivery under this clause 24.7 will pass to the Contractor Entities at
the Delivery Paint in accordance with their participating interests.

Disposition of paid-in-kind Royalty Gas by the Government is governed by clause 14
(Notural Gas).

PAYMENT in CASH

24.10

If the Royalty is payable in cash, the Contractor shall:

{a} value Royalty Crude Oil at the International Market Price for each Manth and
Quarter in accordance with clause 27;

{b) value Royalty Gas for each Month and Quarter in accordance with clause 27;

{c) calculate the Royalty payable based on the valuations of Royalty Crude Oil and
Royalty Gas for each Quarter; and

(a) pay to the Government the applicable Royalty quarterly, in arrears, within 30
days of the end of each Quarter.

68
Production Sharing Contract - Dinarta

CLAUSE 25 = RECOVERY OF PETROLEUM CosTS

Desininions

25.1

25.2

25.3

“Available Crude Oil” means all Crude Oil and Associated Gas produced and saved from
the Contract Area after deduction of any quantities of Crude Oil to be delivered to the
Government for payment of Royalty in kind or delivered to the Contractor in respect of
the payment of Royalty in cash pursuant to clause 24.

“Available Gas" means all Gas produced and saved from a Gas Field in the Contract
Area, except for Gas that is used in Petroleum Operations, re-injected, flared in
accordance with clause 14.6, or is not used or sold.

“Available Petroleum” means Available Crude Oil and Available Gas.

Cost Recovery

24

25.5

The Contractor is entitled to:

fa} recover Petroleum Costs in accordance with this clause 25 and the Accounting
Procedures; and

{b) allocate, as between the Contractor Entities, to each Contractor Entity its
proportionate share of Available Petroleum in accordance with the respective
participating interest of such Contractor Entity in relation to the aggregate
participating interests of the other Contractor Entities.

Cost Recovery by the Contractor Entities in any period will be achieved by a Contractor
Entity when it has taken delivery of its participating interest share of Available
Petroleum from the Contract Area of equivalent value (as determined pursuant to this
clause 25} to the Petroleum Costs to be recovered by the Contractor in accordance with
this Contract.

VALUATION OF AVANLABLE PETROLEUM

25.6

25.7

The Contractor shall value Available Crude Oil at the International Market Price obtained
at the Delivery Point by the Contractor Entities and the Government.

The Contractor shall value Available Gas at the actual prices obtained at the point of sale
in accordance with clause 14.5 in accordance with a Gas Export Plan or Domestic Gas
Plan. The “point of sale” will be such poi
Export Plan or Domestic Gas Plan.

as iden’

d by the Parties in relevant Gas

ConTRActon ENTITLEMENT TO Cost OiL

25.8

Subject ta the Accounting Procedure, fram the First Production from any Production
Area in the Contract Area and thereafter from all Production Areas, the Contractor (and
each Contractor Entity) is entitled to recover all Petroleum Costs from up to 40% of
Available Crude Oil (such amount, “Cost Oil") within any Calendar Year.

25.6.1 Available Crude Oil that is not Cost Oil is “Profit Oil".
Production Sharing Contract - Dinarta

CONTRACTOR ENTITLEMENT To Cost Gas

Subject to the Accounting Procedure, fram First Production from any Production Area in
the Contract Area and thereafter from all Production Areas, the Contractor (and each
Contractor Entity] is entitled to recover Petroleum Costs from up to 50% of Available
Gas (such amount, “Cost Gas") produced within any Calendar Year.

25.9.1 Available Gas that is not Cost Gas is “Profit Gas”.

RECOVERY WATERFALL; LIMITATIONS

25.10

25.11

Decivery

25.12

Petroleum Costs are Cost Recoverable under clauses 25.8 and 25.9 in the follawing
order:

(a) Production Costs;

(2) Exploration Costs {including Appraisal casts within the Contract Area);
(3) Gas Marketing Costs;

(4) Development Costs;

(5) Crude Oil Pipeline Costs; and lastly

(6) Decommissioning Casts.

The Contractor is [and the Contractor Entities are) not entitled to recover aggregate
Petroleum Costs during any Calendar Year, expressed in quantities of Petroleum, in
excess of the percentages of Available Petroleum as set forth in clauses 25.8 and 25.9.

25.114 Ifin any Calendar Year, Cost Oil and Cost Gas (Cost Oil and Cost Gas, together
or either, “Cost Petroleum”) is not sufficient to allow the Contractor Entities to
recover all Petroleum Costs for such Calendar Year, the amount of Petroleum
Costs not recovered in such Calendar Year may be (a) carried forward
indefinitely to subsequent Calendar Years and (b) charged to Cost Petroleum
(as applicable) until the earlier of full recovery of all Petroleum Costs or
termination of this Contract.

25.1.2 The Government never has any obligation or liability to the Contractor or any
Contractor Entity in respect of Petroleum Costs that are not recovered by any
Contractor Entity fram Cost Petroleum.

25.113 Any Petroleum Costs that are subject to Dispute and have not been finally
resolved by the Parties shall not be included as Cost Petroleum until finally
resolved by the Parties or pursuant to clause 42 (Dispute Resolution).

Each Contractor Entity may take delivery of its proportionate share of Petroleum fram
the share of Available Petroleum allocable to the Contractor for the recovery of
Petroleum Costs at the Delivery Point.

28.12.14 Title and risk of loss of such Available Petroleum will transfer ta such
Contractor Entity at the Delivery Point.

70
25.13

Production Sharing Contract - Dinarta

Subject to clause 38.4, Petroleum Costs under this Contract are not recoverable against
other areas in the Region in which any Contractor Entity is party to a production sharing
contract or has any other interest.

CLAUSE 26 — PROFIT PETROLEUM

26.1

Under this Contract:

(a) “Cumulative Costs” means, as of any time of determination, total Petroleum
Costs actually incurred by the Contractor from the Effective Date to such time
of determi

ion.

{b) “Cumulative Revenues” means, as of any time of determination, total
Revenues actually received by the Contractor Entities fram the Effective Date to
such time of determination, howsoever characterised, including Revenues
characterised as recovery of Petroleum Costs, Profit Petroleum, or otherwise.

(c) “Profit Petroleum” means Profit Oil and Profit Gas.

(a) “Revenues” means funds actually received by the Contractor Entities in respect
their respective shares of Petroleum from the Contract Ares.

fe) “R Factor” means a ratio calculated:
R= Ix/yl
where:
R= the R Factor;
x= Cumulative Revenues; and

y= Cumulative Costs.

CALCULATION OF R Factor

26.2

26.3

264

Within 30 days fram the first day of each Semester starting on the 1" of January of the
Calendar Year following the Calendar Year in which First Production occurs, the
Contractor shall calculate the R Factor as of the last day of the preceding Semester and
promptly notify the Government thereof.

From First Production until the end of the Calendar Year in which First Production
occurs, the R Factor shall be deemed to be less than one.

The Contractor shall include, in its notification in accordance with clause 26.2,
comprehensive detail in respect of each element of Cumulative Revenues and
Cumulative Costs supporting each calculation of the R Factor.

The calculation of the R Factor will apply to all Production Areas in the Contract Area
until a new R Factor calculation has been made in accordance with clause 26.2.

71
ENTITLEMENTS:

26.7

26.8

26.9

Production Sharing Contract - Dinarta

From First Production and as and when Petroleum is being produced:

{a} the Contractor is to be attributed and allocated a percentage share of Profit
Petroleum, in consideration for the Contractor's investment in the Petroleum
Operations;

{b) each Contractor Entity is to be attributed and allocated a percentage share of

the Contractor's share of Profit Petroleum in accordance with each Contractor's
participating interest;

{c) the Government Interest Holders are to be attributed and allocated a
percentage share of Profit Petroleum in accordance with the participating
interest of the Government Interest; and

(a) each Contractor Entity shall pay Capacity Building Payments based on the value
of Profit Petroleum attributed to each Contractor Entity-

The total amount of Profit Petroleum which will be attributed and allocated to the
Contractor and the Government Interest Holders from First Production in accordance
with their respective participating interests is:

{a} for Profit Oil, an amount equal te the qua
the application of the relevant percentage as indicated below to the daily
volume of production of Profit Oil within the Contract Area at the
corresponding Delivery Point:

+ of Petroleum resulting from

“R” Factor Total Amount
Reor=1 30%
1<R<or=2.0 30 — [(30 - 15) x (R-1}/(2.0 - 1.0)]%
R>20 15%
and
{b) for Profit Gas, equal to the quantities of Gas resulting from the application of

the relevant percentage as indicated below to the daily volume of production
of Profit Gas within the Contract Area at the corresponding Delivery Point:

“R" Factor Total Amount

Reor=1 38%

1<R<or=2.75 (38 — [(38 ~ 19) x (R-1)/{2-75-1)]]%
R>2.75 19%

Profit Petroleum which is attributed and allocated neither to the Contractor or
Government interest Holder in accordance with clause 26,7 is to be attributed and
allocated to the Government.

When the Contractor is unable to calculate the R Factor for the relevant Semester
before an allocation of Profit Petroleum for such Semester must be made, then the
Contractor shall apply the allocation of Profit Petroleum applicable to the previous
Semester. Upon the calculation of the R Factor for the relevant Semester:

72
26.10

Production Sharing Contract - Dinarta

{a} if the attribution and allocation of Profit Petroleum in the previous Semester
and the relevant Semester is the same, then no adjustment shall be made; and

{b) if the attribution and allocation of the Profit Petroleum in the two Semesters is
different, then the Contractor shall make any adjustments to the Parties’ and
Government Interest Holders’ respective shares of Profit Petroleum to restore
them to the position that they would have been in had the R Factor for the
relevant Semester been available from the start of such Semester.

Subject to clause 26.10.2, if the Contractor makes an error in the calculation of the R
Factor, resulting in a change in the Contractor's percentage share of Profit Oil, Profit

Gas, or both, the necessary correction shall be made and any adjustments shall apply
from the Semester in which the error occurred.

26.101 The Party having benefited from a surplus of Profit Petroleum shall surrender
such surplus to the other Party, beginning from the first day of the Semester
following the Semester in which the error was recognised.

26.10.2 Each lifting of Petroleum relating to such error by the Party receiving the
surplus shall not exceed 25% of the share of Profit Petroleum to which such
surrendering Party is entitled.

Deciveny EnTircements:

26.12

26.13

26.14

26.15

26.16

Subject, in the case of Gas, to clause 14 (Natura! Gos}, each Contractor Entity is entitled
vidual share of
the Contractor’s entitiement to Profit Petroleum in accordance with its participating
interest, and to retain Abroad any proceeds from the sale of all such Profit Petroleum.

to receive at the Delivery Point, take in kind, and to export freely i

Subject, in the case of Gas, to clause 14 (Notura/ Gas), each Government interest Holder
is entitled to receive at the Delivery Point, take in kind, and to export freely its individual
share of the Government Interest entitlement in accordance with its participating
interest, and to retain Abroad any proceeds fram the sale of all such Profit Petroleum.

The Contractor shall deliver quan:
Delivery Point.

ies of Profit Petroleum due to the Government at the

Title and risk of loss to Profit Petroleum will pass to each Party and Government interest
Holder at the outlet flange of the Delivery Point.

The Government is not entitled to increase the share of Profit Petroleum to which the
Government is entitled in any Calendar Year because of the Government's payment of
Incomes Taxes on behalf of all or any Contractor Entities pursuant to clause 31.2.2.

PRoouction Estimates

26.17

At least 21 days before Contractor's estimated date of First Production and 30 days
before the first day of each Semester thereafter, the Contractor shall deliver to the
Government the Contractor's:

{a} production forecast for the next four Semesters; and

73
(b)

Production Sharing Contract - Dinarta

forecast of the quantities of Crude Oil and Natural Gas to which each Party and
the Government Interest Holders will be attributed and allocated during the
next four Semesters.

26.18 The Contractor shall endeavour to produce in each Semester not less than the forecast

quantity for such Semester.

ANNUAL ProouctiON Report

26.19 Within 90 days following the end of each Calendar Year, the Contractor shall prepare
and deliver an annual production report ta the Government.

The Contractor shall set forth in such annual production report the quantities of
Crude nd Natural Gas to which each Party and the Government Interest
Holder is entitled to be attributed and allocated, the quantities of Crude Oil and
Natural Gas lifted by each Party and Government Interest Holder, and the
resulting over-lift or under-tift position of each Party and Government Interest
Holder as at the end of such Calendar.

Cost Recovery ron Government Costs

26.20 Any costs or expenditure incurred by the Contractor in respect to the lifting of the

Government's or Government interest Holder's share of Petroleum will be Cast

Recoverable.

CLAUSE 27 = VALUATION AND METERING

VALUATION OF Cube On

271

27.2

The Contractor shall determine the value of Crude Oil produced in the Contract Area at
the end of each Month and each Quarter at the Delivery Point based on the
International Market Price.

“International Market Price” means the weighted average price per Barrel, expressed in

USS, obtained by the Contractor at the Delivery Point, by netback if necessary, during
the Quarter or Month ending on the date of valuation for Arm's Length Sales of Crude

Oil.

2724

2722

27.23

The Contractor shall provide evidence to the Government that the sales of
Crude Oil for the purposes of determining International Market Price are Arm’s
Length Sales.

Any Dispute as to whether any sales are or are not Arm's Length Sales may be
referred by the Contractor or the Government to an Expert for decision
pursuant to clause 42.

In the event that there either is no lifting of Crude Oil in the relevant Quarter or
Month, of no Arm's Length Sales, the applicable “International Market Price”
for such Quarter or Month shall be the weighted average price per Barrel
obtained during that Quarter or Month from equivalent sales of Crude Oil of
the same or similar gravity and quality from other production areas in the
Kurdistan Region sold in markets competing with Crude Oil produced from the

74
22

27.25

Production Sharing Contract - Dinarta

Contract Area, taking into account gravity and quality differences and
transportation and other post Delivery Point costs.

For purposes of clause 27.2.3, the Government and the Contractar shall, prior
to the start of First Production, agree on a basket of Crude Oil from other
producers in the Kurdistan Region comparable to those produced in the
Contract Area and sold in the international market.

Prices obtained shall be adjusted to account for any variations such as quality,
specific gravity, sulphur content, transportation costs, product yield, seasonal

variations in price and dernand, general market trends and other terms of sale.

VALUATION OF NATURAL GAS

27.3

The Contractor shall determine the value of Natural Gas the end of each Month and
each Quarter at the Delivery Point based on the actual price received from gas sales

contracts entered into in accordance with clause 14.

PROOUCTION STATEMENT

By the 10" day of each Month, the Contractor shall provide a statement to the

Government (together with the Capacity Building Payment Monthly Statement as

required by clause 32.7] showing the Contractor's calculations of the value of Petroleum
produced and sold from the Contract Area for the previous Month. Each such statement

must include:

274
{a}
(b)
(c)
(d)
MEASUREMENT
275

quantities of Crude Oil sold by the Contractor Entities during the preceding
Month constituting Arm's Length Sales together with corresponding sale prices;

quantities of Crude Oil sold by the Contractor Entities during the preceding
Month that do not fall in the category referred to in (a) above, together with
sale prices applied during such Month;

inventory in storage belonging to the Contractor Entities at the beginning and
at the end of the preceding Month; and

quantities of Gas sold by the Contractor Entities and the Government together
with sale prices realised during the preceding Month.

The Contractor shall measure all Petroleum at the Delivery Point in accordance with Best

Practices and Applicable Law.

2784

27.5.2

27.5.3

275.4

The Contractor shall install and operate all metering equipment.
The meters must be to fiscal meter standards in accordance with Best Practices.

The Contractor shall periodically inspect and test the accuracy of the
Contractor's metering equipment using means and methods in accordance with
Best Practices.

All measurements shall be adjusted to @ pressure of 14.73 pounds per square
inch and a ternperature of 60° Fahrenheit.

7
27.6

27.7

27.8

Production Sharing Contract - Dinarta

The Government may at any time inspect the metering equipment installed by the
Contractor and all records, charts, measurements, and test Data at all reasonable times.

If any metering equipment is defective or not functioning property, the Contractor shall
promptly notify the Government upon the discovery thereof and use all reasonable
endeavours to repair,
days).

djust, correct, or replace it promptly (and in any event within 15

27.3.4 The “Adjustment Date” means the last date that the metering equipment was
known or agreed to have been measuring correctly, or if not known or agreed,
the date that is midway between the date the defect was discovered and the
last date the equipment was known to have measured correctly.

27.3.2 The results from the defective equipment shall be disregarded for the periad
from the Adjustment Date until the date the defective equipment is repaired or
replaced, and the measurement for such period shall be estimated:

(a) if check measuring equipment is installed and registering accurately,
then by using the measurements recorded by such check measuring
equipment;

{b) if check measuring equipment is not installed or not registering

accurately, then by correcting the error if the percentage of error is
ascertainable by verification, calibration or mathematical calculation;
or

(e) if neither method set out in clause 27.7.2(a) or 27.7.2(b) is feasible,
then by estimating the volume or quantity delivered (or both) based
on deliveries during the preceding comparable period of time when

the metering equipment was registering accurately.

The Parties shall resolve any Dispute arising under this clause 27 by Expert
determination in accordance with the provisions of clause 42.

CLAUSE 28 - SALES ASSISTANCE

28.1

28.2

28.3

The Government may at its option and upon at least 90 days' prior notice require the
Contractor to market all or part of the Government's share of Crude Oil produced from
Oil Fields in the Contract Area. In such event the Government and the Contractor shall
enter into an appropriate agency contract with reference to international petroleum
practice.

As soon as possible after receipt of any such notice from the Government under clause
28.1, the Contractor shall provide the Government all information available to it
concerning possible purchasers of the Government's Crude Oil, the price therefor, and
other terms and conditions of sale. With transmittal of such information Contractor shall
specify the time within which the Government must determine whether or not
Contractor should proceed with such sale.

The Contractor's obligations in respect of Natural Gas are governed by clause 14{Noturol
Gas).

76
Production Sharing Contract - Dinarta

CLAUSE 29 = CURRENCY; FINANCIAL PROVISIONS

Reremence Cumnency

The USS shall be the unit of currency for all payments (whether revenue or cost},
bookkeeping, records, the Accounts, reporting, and all other purposes under this
Contract.

Cunmency Conversion

29.2

24

Payments in currencies other than USS shall be translated into USS at the average daily
selling and buying rates of exchange of the Calendar Month preceding the Calendar
Month in which the due date for payments falls, a3 such average rate can be calculated
from the aforesaid daily rates of exchange published by the Central Bank of Iraq.

Any currency conversion to be made under this Contract shall be at the exchange rate of
the Central Bank of Iraq, provided such exchange rate applied to the Contractor Entities
shall not be less favourable than the rate offered by other private, commercial or
industrial banks in the international market. In the absence of the Central Bank of iraq
or in the event that the Central Bank of iraq is unable to provide the relevant exchange
rate, any currency conversion to be made under this Contract shall be at the exchange
rate of @ reputable commercial bank carrying on business in the international market
and approved by the Parties.

The Contractor shall record any gain resulting from the exchange of currency as revenue
and credit such amount to the Accounts, and any loss will be Cast Recoverable.

PAYMENTS; NO OFFSET AGAINST GOVERNMENT

A Party making 2 payment ta the Government, including to the Capacity Building
Account or to any revenue sharing account as agreed between the Government and the
government of the Republic of Iraq, shall: (a) make such payment in US$ on or before
the date when due in cleared funds by wire transfer from a reputable bank in
accordance with wire instructions provided by the Government; and (b} shall pay all
payments without (and free and clear of any deduction for) set-off or counterclaim.

295.1 Ifany payment is due to be paid to the Government on a day that is either not
an International Banking Day, then the payment will be due on the next
following International Banking Day.

29.5.2 If a Party fails to make any payment to the Government when due, such Party
shall pay interest on such unpaid amount, compounded monthly, at the Agreed
Rate from the date when due to, but not including, the date when paid.

29.5.3 Each Contractor Entity acknowledges and accepts that a fundamental principle
of this Contract is that the Contractor and each Contractor Entity must pay
amounts owed by it as and when required.

29.5.4 Each Contractor Entity waives any right to raise by way of set off or invoke as a
defence to its abligations to make any payments to the Government as
required by this Contract, whether in law or equity, any failure by the
Government or any Contractor Entity to pay amounts due and owing under any
claim the Operator, a Contractor Entity, or any other Person may have a

7
Production Sharing Contract - Dinarta

the Government, whether such claim arises under or relates to this Contract or
otherwise.

29.5.5 The making of any payment to the Government, or the acceptance or use of
any payments by the Government, does not impair the rights of the Contractor,
any Contractor Entity, or the Government under clause 15 or English law.

29.5.6 Each Party receiving a payment from another Party under this Contract shall,
upon receipt of a notice requesting a receipt therefor, endeavour to provide
the other Party with a notice of receipt of such payment.

PAYMENTS TO FUND fom REVENUE SHARING

29.6

Upon receipt of an instruction and wire instructions therefor from the Government and
in the event of the establishment of a fund for revenue sharing between the federal
government of Iraq and other regions (including the Kurdistan Region) and governarates
of Iraq, the Contractor shall pay into such fund:

{a} any Royalty payable in cash due to the Government pursuant to the provisions
of clause 24;

(b) proceeds from the sale of any Crude Oil undertaken by a Contractor Entity on
behalf of the Government pursuant to clause 28 to which the Government is
entitled pursuant to clause 26; and

{c) all Production Bonuses.

Cunmency AssunANces

23.7

Each Contractor Entity shall at all times be entitled to freely convert into USS or any
other foreign currency any Iraqi dinars received in the framework of the Petroleum
Operations and to freely transfer the same Abroad. The conversion rate shall be as

provided under clauses 29.2 and 29.3.

Each Contractor Entity shall have the right to be paid, receive, keep, transfer, and use
Abroad, without any restrictions, all proceeds of its share of Petroleum.

Each Contractor Entity and its Subcontractors shall have the right to freely open and
maintain bank accounts for Petroleum Operations within or outside the Kurdistan
Region.

Each Contractor Entity shall have the right to pay in any freely convertible currency all its
financial requirements for the Petroleum Operations and to convert these currencies to
Iraqi dinars in any bank in the Kurdistan Region, at the same exchange rate as provided
under clauses 29.2 and 29.3.

Each Contractor Entity shall have the right, without any restrictions, to freely repatriate
Abroad and to freely dispose of:
{a} any proceeds received in the Kurdistan Region from the sale of Petroleum; and

{b) any proceeds received from other operations and activities carried out under
this Contract in the Kurdistan Region.

78
29.12

29.13

23.18

Production Sharing Contract - Dinarta

Each Contractor Entity shall have the right to pay in any foreign currency its
Subcontractors and its Expatriate personnel, either in the Kurdistan Region, other parts
of Iraq, or Abroad.

29.121 Subcontractors and Expatriate personnel shall be obliged to transfer to the
Region the amount of foreign currency required for their local needs and shall
have the right to repatriate the proceeds of the sale of their belongings in
accordance with the regulations in force in the Kurdistan Region.

Each Contractor Entity's Affiliates, Subcontractors, and their respective employees and
personnel shall equally benefit from the same rights as such Contractor Entity and its
employees in respect of this clause 29.

29.131 Where the Contractor, or any Subcontractors of Contractor, has guaranteed the
full and proper discharge by any Expatriate employee engaged in Petroleum
Operations of his liability to the personal income Tax under Kurdistan Region
Law, that employee will be entitled to receive the whole or any part of his
remuneration in the country in which he is normally resident.

In respect of the assurances provided in clauses 29.6 through 29.13, the Contractor shall
comply with the procedures and formalities required by Applicable Law in respect of
foreign exchange.

CLAUSE 30 - Customs

30.1

All services, Assets and Materials, vehicles, tools, spare parts, consumables, products,
and other items imported into the Kurdistan Region by the Contractor, any Contractor
Entity, its Affiliates, any Subcontractor or any agent of any of the foregoing, for use or
consumption in the Petroleum Operations shall be admitted free and exempt from any
and all Taxes on import.

30.1.4 The Contractor, any Contractor Entity, its Affiliates, its Subcontractors, and any
agent of any of the foregaing shall have the right to re-export from the
Kurdistan Region, free from all Taxes on export, any Assets and Materials,
equipment, goods, machinery, vehicles, tools, spare parts, consumables,
products, and other items that are no longer required for the Petroleum
Operations, except where title has passed to the Government in accordance
with clause 20,

The Contractor, any Contractor Entity, its Affiliates, any Subcontractor, and any agent of
any of the foregoing, and the employees of the Contractor, a Contractor Entity or its
Affiliates, and Subcontractors (including their family members) shall have the right to
freely import into the Region and re-export from the Kurdistan Region any personal
belongings and furniture free and exempt from any Taxes on import or export. The sale
in the Kurdistan Region of personal belongings and furniture of Expatriates must comply
with Applicable Law.

Each Contractor Entity and its Affiliates shall be entitled to freely export (subject, in the
case of Natural Gas, to clause 14) from the Kurdistan Region, free of any Taxes, any
Petroleum to which it is entitled pursuant to the provisions of this Contract.

79
30.4

Production Sharing Contract - Dinarta

The Government shall indemnify the Contractor, any Contractor Entity, its Affiliates, any
Subcontractor or any agent of any of the foregoing, and their personnel! (including their
family members} for any import or export Taxes referred to in clauses 30.1, 30.2 or 30.3.

CLAUSE 31 = TAXES

Géwerar

311

Income Tax

312

313

Exemerions

314

315

Except as expressly provided in this clause 31, and without prejudice to the exemptions
expressly provided for in clause 30, each Contractor Entity, its Affiliates and any
Subcontractor shall, for the entire duration of this Contract, be exernpt from all Taxes as
a result of its income, Assets, and activities under this Contract.

31.1.1 The Government shall indemnify each Contractor Entity upon demand against
any liability to pay any Taxes assessed or imposed upon such Contractor Entity
which relate to any of the exemptions granted by the Government under this
clause 31.

Each Contractor Entity will be subject to income Tax on its income from Petroleum
Operations.

$1.24 Each Contractor Entity shall, in accordance with Applicable Law, provide a
return to the appropriate Kurdistan Region tax authorities in accordance with
Kurdistan Region Law of its income subject to Income Tax, together with a
calculation of the amount of Income Tax due.

31.2.2 The Government shall pay all Income Tax directly to the applicable Kurdistan
Region authorities for the account of each Contractor Entity in accordance with
the Contractor Entity’s tax return. The Government shall pay such Income
Taxes from the Government's share of Profit Petroleum.

$12.3 The Government shall, within 90 days after the end of each tax year, provide to
each Contractor Entity tax receipts fram the appropriate Kurdistan Region
authorities confirming the payment in full of the Contractor Entity’s Income Tax
for such tax year and that no Income Tax is owing.

As of the Effective Date, the Income Tax rate for companies under Kurdistan Region Law
is 15% of taxable incame.

Each Contractor Entity, its Affiliates, and foreign Subcontractor shall be exempt from any
withholding tax on any interest or dividend paid by such Contractor Entity, Affiliate, or
Subcontractor.

Each Contractor Entity and its Affiliates shall be exempt from Additional Profits Tax,
Surface Tax, and Windfall Profits Taxes, as each of the foregoing is referred to in clause
40 of the Kurdistan Region Oil and Gas Law, or any successor equivalent Tax.

80
Production Sharing Contract - Dinarta

WiTHHOLOWG FOR IRAQ NATIONALS

31.6 Each Contractor Entity shall pay or withhold (and shall cause each Subcontractor to pay
or withhold) the personal Income Tax and social security contril

ians for which such
Contractor Entity or Subcontractor is obligated to pay or withhold in respect of its
employees who are Iraqi nationals, pursuant to the Law of Taxation (Law No. § of 1999)
and otherwise in accordance with Applicable Law. A Contractor Entity or Subcontractor
is only obligated in respect its own employees who are Iraqi nationals, and is not liable
under this clause 31.6 with respect to employees of any other Person.

Dovsit Tax Treaties

317 Double tax treaties, to the extent recognised by the Government as effective in the
Region, will have effect to give relief from Taxes to, but not limited to, the Contractor
Entities, Subcontractors, and their respective employees in accordance with the
provisions of such double tax treaties, but will not impose an additional burden of
taxation on any such Contractor Entity, Subcontractor, or employee.

VAT Cost Recoveny

31.8 © Any Tax that is a value added or similar type of Tax will be considered as a Petroleum
Cost and will be Cost Recoverable, if not otherwise recovered under Applicable Law.

INDEPENDENT OstiGATIONS

31.9 The provisions of this clause 31 apply individually to each Contractor Entity. There is no
liability, duty, of obligation referred to in this clause 31 that is a joint and several liability
of the Contractor Entities together.

CLAUSE 32 - BONUSES; CAPACITY BUILDING PAYMENTS

SiGnature Bowus; Caracity Buitome Bonus;

32.1 The Contractor shall pay a Signature Bonus and a Capacity Building Bonus as provided in
this clause 32.1.

32.1.1 The Contractor shall pay an amount equal to US$5,000,000 (such amount, the
“Signature Bonus”) within 30 days of the date of this Contract.

$21.2. The Contractor shall pay an amount equal to US$135,000,000 {such amount, the
“Capacity Building Bonus”) within 30 days of the date of this Contract.

Proouction Bonuses

32.2 Each Contractor Entity shall pay to the Government the amounts as provided in clause
32.4 for, and in respect of, each Production Area (such payments pursuant to clauses
32.4), each a “Production Bonus”, and collectively, “Production Bonuses”).

32.3. For the purposes of calculating the cumulative amount of production in order to
determine whether a Production Bonus is payable, Natural Gas BOE: (a} does not include
Natural Gas used for Petroleum Operations (including re-injection), but (b) does include
flared gas.

81
324

Production Sharing Contract - Dinarta

In respect of production of Crude Oil and Natural Gas from the Contract Area the
Contractor shall pay the follawing Production Bonuses to the Government within 30
days of the following relevant occurrence:

(a) US$2,500,000 on First Production;

{b) US$5,000,000 when production reaches a cumulative amount of 10,000,000
Barrels of Crude Oil and Natural Gas BOE;

{c) US$10,000,000 when production reaches a cumulative amount of 25,000,000
Barrels of Crude Oil and Natural Gas BOE; and

(a) US$20,000,000 when production reaches a cumulative amount of 50,000,000
Barrels of Crude Oil and Natural Gas BOE.

(Not used).

Capacity BUILDING PAYMENTS

32.6

327

32.8

Each Contractor Entity shall pay Capacity Building Payments to the Government in
accordance with clauses 32.7 through 32.16(b).

$26.4 Each Contractor Entity is separately liable {and nat jointly and severally liable
with any other Contractor Entity) to the Government for its obligations, duties
and liabilities under clauses 32.7 through 32.16{b}.

On or before the 10” day of each Month in the Development Period, the Contractor
shall provide to the Government, together with the monthly production statement
prepared by the Contractor in accordance with clause 27.4 and paragraph 6.1, and the
monthly valuation statement in accordance with clause 25 and paragraph 7.1, a
statement (the “Capacity Building Payment Monthly Statement”) setting out the
Contractor's calculation of the Capacity Building Value attributable to each Contractor
Entity for the preceding Month.

$2.74 In each Capacity Building Payment Monthly Statement, the Contractor shall
detail each item taken into account in making its calculation of the Capacity
Building Payments due from each Contractor Entity, the quantities of Profit
Petroleum produced during the Month covered by such Capacity Building
Payment Monthly Statement, the volumes of such production sold, the
Capacity Building Value attributed to such sales, and the Capacity Building
Payment required to be paid with respect thereto by each Contractor Entity.

Except as provided in clauses 32.8.1 and 32.8.2, and subject to clause 29.5, on the same
date on which the Contractor provides the Contractor Entity’s Monthly Statement to the
Government in accordance with clause 32.7, each Contractor Entity shall pay to the
Government the Capacity Building Payment stated as owed by such Contractor Entity in

the Capacity Building Payment Monthly Statement.

$26.4 If the Contractor Entity has sold its Profit Petroleum to (a) the Government or a
Public Company [or a company or an entity owned and controlled, directly or
indirectly, by a Public Company or the Government}, or (b} the State Oil
Marketing Organisation (SOMO) or any Person owned or controlled by the
Government of Iraq, then (c] the Contractor Entity will only be obligated to pay

82
Production Sharing Contract » Dinarta

the Capacity Building Payment when and to the extent the Contractor Entity has
received payment by such Person.

32.6.2 Clause 32.8.1 does not apply when a Contractor Entity sells its share of Profit
Petroleum to any Person not identified im clause 32.8.1.

Within 30 calendar days following the date on which the Contractor delivered the Final
End-of-Year Statement (as defined in Paragraph 10 of Annex B) to the Government for
each Calendar Year in accordance with clause 26.19 and paragraph 10 of the Accounting
Procedure, and based on the information in such Final End-of-Year Statement, the
Contractor shall provide to the Government, in respect of each Contractor Entity, a
reconciliation of the actual aggregate ammount of the Capacity Building Value and the
actual aggregate of the Capacity Building Payments payable by each Contractor Entity
for such Calendar Year period {the “Annual Reconciliation Statement”).

32.9.1 If the results of an Annual Reconciliation Statement show that a Contractor
Entity was, in the aggregate over the Calendar Year period covered by the
Annual Reconciliation Statement, obligated to pay Capacity Building Payments
in an amount less than the actual aggregate Capacity Building Value attributed
to such Contractor Entity for such Calendar Year period, within 30 calendar
days following the same date on which the Contractor sent the Annual
Reconciliation Statement to the Government such Contractor Entity shall pay
(subject to the same exceptions as provided in clauses 32.8.1 and 32.8.2} the
amount of the underpayment as shown in the Annual Reconciliation
Statement.

32.9.2 Subject to clause 32.9.2.1, if the results of an Annual Reconciliation Statement
show that a Contractor Entity has, in the aggregate over the Calendar Year
period covered by the Annual Reconciliation Statement, made Capacity Building
Payments in excess of the Capacity Building Value attributed to it during such
Calendar Year period, such Contractor Entity may submit an invoice to the
Government for reimbursement of excess Capacity Building Payments.

2.9.2.1 The Contractor Entity must send an invoice to the Government within
60 days following the date of the Annual Reconcili
the Contractor Entity fails to send an invoice within such 60-day

‘ion Statement. if

period, the Contractor Entity will be considered to have waived any
claim for reimbursement.

32.9.2.2 Within 30 days of receipt of such invoice, the Government shall either:
{a} pay such invoice in full, or (b} notify the Contractor Entity that the
Contractor Entity will be entitled to deduct 15% of the amount
otherwise payable from the next following Capacity Building Payments
until the amount of the invoice has been paid in full.

32.9.2.3 The right to receive payment under clause 32.9.2.2, either in full or by
way of set-off against future Capacity Building Payments as provided in
this clause 32.9, will be a Contractor Entity’s only remedy in respect of
any overpayment of Capacity Building Payments, and the Government
will have no obligation to make any reimbursement or other
compensating payments to an affected Contractor Entity.

83
32.12

32.13

Production Sharing Contract » Dinarta

The Government may enter into one or more Rights Sales without the cansent of the
Contractor or any Contractor Entity.

$210.1 The Government shall provide timely notice to a Contractor Entity of any Rights
Sales to the extent that such Rights Sale may require the Contractor Entity to
make Capacity Building Payments to an account other than the Government or
the Capacity Building Account.

32.10.22 A “Rights Sale" means an Assignment of the Government's rights to receive the
Capacity Building Payments.

Subject to clause 32.12, and notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any other agreement: if a
Contractor Entity fails to pay a Capacity Building Payment in full when due, the
Government will automatically be entitled, an nat less than 60 days’ prior notice to the
defaulting Contractor Entity and the Contractor in the case of the first default, and not
less than 30 days’ in the case of any subsequent default, to:

{a} lift, at the Delivery Point, such amount of the defaulting Contractor Entity’s
Profit Petroleum as is equal to the value thereof in default; and

{b) continue to lift up to 20% of such defaulting Contractor Entity's Profit
Petroleum for the remainder of the Development Period.

32.111 The rights of the Government to sell or otherwise dispose of Natural Gas will be
subject to clause 14.

A defaulting Contractor Entity will have a single cure period of 30 days only in respect of
its first default.

32.12.1 If the defaulting Contractor Entity pays the defaulted Capacity Building
Payments in full plus interest at the Agreed Rate within such 30-day cure
period, the Government shall not exercise its lifting rights under clause 32.11 in
respect of such defaulting Contractor Entity.

$2.12.2 In the case of any subsequent default by the same defaulting Contractor Entity,
the Government may exercise its right to lift, whether or not the defaulting
Contractor Entity cures its default within the 30-day cure period or otherwise.

The lifting rights of the Government pursuant to clauses 32.11 and 32.12 are exercisable
by way of set-off, without first resort to legal process, and without any liability or claims
of the defaulting Contractor Entity, the Contractor the Operator, or any other Person,
and notwithstanding any other provision of this Contract, any provision in any lifting
agreement, any provision of any Jaint Operating Agreement, or any other agreement to
which the Contractor or a defaulting Contractor Entity is a party.

$2.13. Each Contractor Entity shall ensure that all agreements in respect of the lifting
or sale (including swaps or other sales arrangements) of Profit Petroleum of
such Contractor Entity sets forth the Government's priority rights as set forth in
clauses 32.11 through 32.13.

32.132 Any Dispute between a Contractor Entity and the Government in respect of a
claim that the Government, in exercising its rights under clauses 32.11 through
32.13, will be subject to:

84
Production Sharing Contract - Dinarta

{a} resolution in accordance with the lifting agreement among the
Contractor Entities and the Government in the same manner as any
other overlift or underlift is to be resolved between the parties
thereto; and

(b) clause 14 in respect of Natural Gas.

32.14 A defaulting Contractor Entity shall indemnify the Gavernment from any Loss or Expense
that may in any way arise from the exercise by the Government of its rights in respect of
such defaulting Contractor Entity under clauses 32.11 through 32.13.

32.144

$2.14.2

$2144

The Government will retain contral over the defence of, and any resolution or
settlement relating to, such Loss or Expense.

A defaulting Contractor Entity shall cooperate with the Government and
provide reasonable assistance in defending any claims against the Government.

Aciaim for a Loss or Expense as set forth in a notice from the Government to a
defaulting Contractor Entity will be conclusively deemed to be a Loss or
Expense if the Contractor Entity fails to dispute the Government's liability by
the end of a 30-day period following the effective date of the notice fram the
Government. The Contractor Entity shall promptly pay the deemed Loss or
Expense on demand.

The Government's rights under clauses 32.11 through 32.14 are not exclusive
and are without prejudice to any other rights or remedies the Government may
have under law or this Contract.

32.15 Any Dispute between the Government and 3 Contractor Entity in respect of the
calculation of Capacity Building Value and the Capacity Building Payment due with
respect thereto that cannot be settled amicably within 60 days of the Government's
final notice under clause 15.7 is subject to resolution by an Expert in accordance with
clauses 15.8 and 42.

Capacity BuiLoINé Account

32.16 To the extent permitted by Laws of the Kurdistan Region or as otherwise agreed with

the Government of Irag, the Government will:

(a)
(b)

(c)

(¢)

maintain the Capacity Building Account;

instruct the Contractor and the Contractor Entities, as applicable, to pay the
Capacity Building Bonus, and Capacity Building Payments to the Capacity
Building Account in accordance with wire instructions therefor provided by the
Government ;

apply funds from the Capacity Building Account to fund infrastructure and
capacity building projects in the Kurdistan Region selected by the Government
in its sole discretion; and

periodically publish reports of the Government's application of funds from the
Capacity Building Account in sufficient detail to identify the projects to which
the Government has applied the funds therein.

8s
Production Sharing Contract - Dinarta

No Cost Recovery

32.17. The Signature Bonus, Capacity Building Bonuses, Production Banus, and Capacity

Building Payments are not Cast Recoverable.

CLAUSE 33 - PIPELINES

Crude Olt Perevines

33.1

334

The Government shall obtain any required Permits for the transportation of Crude Oil in
the Kurdistan Region and in Iraq, as well as any necessary Permits and easement rights
es and related facilities required for the Petroleum

for the construction of any pip

Operations.

The Government undertakes to transfer to the Contractor its rights for transportation of
Crude Oil by pipeline, to the extent of available capacity and in the national and regional
interest. The Contractor is entitled to design, construct, operate, and maintain pipelines
and any related facilities in the Kurdistan Region for the transportation of Crude Oil
produced under this Contract.

Prior to the construction of any Crude Oil pipeline and related facilities as provided in
clause 33.2, the Contractor shall submit the following information to the Management
Cammittee in respect of any pipeline project:

fa) proposed pipeline route and related facilities;

{b) forecasted pipeline flow rate and capacity;

{c) estimated capital casts and operating costs of the pipeline and related facilities;
(a) proposed financing schedule;

fe) construction schedule;

(f general technical description of the pipeline and related faciliti

(gh construction plans and tests;

{h) preventive measures for damage to the environment and third parties; and

(i) any other information relating to the pipeline project.

The Management Committee shall examine all the above information and shall, within
90 days, approve or disapprove the proposed pipeline project_

Subject to available capacity, tie-in agreements, and pipeline crude oil minimum quality
specifications, the Contractor shall permit third parties to transport their Petroleum
through any Crude Oil pipeline constructed by the Contractor on terms to be agreed
between the Contractor and such third party.

334.1 Such terms must be reasonable commercial terms and must not discriminate
among potential third party users.

$34.2 The Contractor and the Government shall always have priority of access ta such
pipelines.
33.5

33.7

33.8

33.10

33.11

Gas Perevines

33.12

Production Sharing Contract - Dinarta

All costs associated with the design, construction, operation, and maintenance of Crude
Oil pipelines and related facilities by Contractor upstream of the Delivery Paint of the
pipeline under this clause 33 ("Pipeline Costs”) will be Cost Recoverable.

The Contractor shall have the absolute right, without any exceptions and for the entire
duration of this Contract, to use, free of Tax or tariff imposed by the Government, any
Crude Oil pipeline and related facilities constructed by the Contractor in accordance
with this clause 33 to: (a) transport Crude Oil produced from any Production Area and
(b) operate and maintain such Crude Oil pipeline and related facilities.

All tariff and other payments to the Contractor from third party shippers (which include
all payments in respect of ship or pay obligations) for use of any pipeline and related
facilities under this clause 33 shall be applied to the recovery of Petroleum Costs until all
Pipeline Costs have been fully recovered by the Contractor pursuant to the provisions of
this Contract.

33.7.1 The Government will only be entitled to receive tariffs paid by third party
shippers for their use of the Crude Oil pipeline and related facilities after
Pipeline Costs have been fully recovered by the Contractor.

33.7.2 Except as provided in clause 33.7.3, the incremental costs of providing
transportation services for third party shippers up to the transportation
Delivery Point will be considered Pipeline Costs and will be Cost Recoverable_

33.7.3 Incremental casts will not be Cost Recoverable in respect of payments to
shippers for Jost or unaccounted for Crude Oil, indermnities, damages for breach
of contract, casts and liabilities from Crude Oil purchase contracts, non-

bilities, personal injury, third-party environmental claims, and

any other form of expense that is not a direct operating expense.

contractual

Upon recovery by the Contractor of all Pipeline Costs, the operating and maintenance
costs of any pipeline and its related facilities shall be borne by the Contractor, be
considered Petroleum Costs, and will be Cast Recoverable.

The Government shall have the same rights as the Contractor for use, free of charge, of
any pipeline and related facili
transportation of the share of Petroleum to which the Government is entitled under this
Contract.

constructed by Contractor under this clause 33 for the

The Contractor shall bear the cost of operation and maintenance of any Crude Oil
pipeline and related facilities constructed by Contractor under this clause 33 and alll risks
of accidental loss or damage to such pipeline and related facilities while they are
required for Petroleum Operations.

Title ta pipelines and related facilities in the Kurdistan Region belongs to the
Government.

The Contractor has no right and is not authorised to construct Natural Gas pipelines or
to ship Natural Gas, except in accordance with an agreed Domestic Gas Plan or an

87
Production Sharing Contract - Dinarta

agreed Gas Export Plan and related Approved Development Plan. Pipelines and related
facilities for the transportation of Natural Gas are governed by clause 14 (Natura! Gas}.

CLAUSE 34 = UNITISATION

34.1

Ifa Reservoir extends beyond the Contract Area into an adjacent area (an “Adjacent
Contract Area"| which is the subject of another Petroleum Contract (as defined by the
Kurdistan Region Oil and Gas Law), or in the event a Reservoir of an Adjacent Contract
Area extends into the Contract Area, the provisions of clause 47, Paragraph Second, of
the Kurdistan Region Oil and Gas Law will apply.

The Contractor must agree with the contractor of the Adjacent Contract Area upon a
schedule for reaching agreement of the terms of the unitisation of the Reservoir, based
on reliable technical, operational, and economical parameters and in accordance with
Best Practices.

CLAUSE 35 = INDEMNIFICATION; INSURANCE

Lasiury

Subject to the other provisions of this Contract, the Contractor, in its capacity as the
entity responsible for the execution of the Petroleum Operations within the Contract
Area, shall be liable to third parties to the extent provided under Applicable Law for any
Loss and Expense caused to such third parties in the conduct of Petroleum Operations.

Notwithstanding the other provisions of this Contract and except as provided in clause
35.2.1, the Contractor will not be liable to the Government or a Government Interest
Holder, or any governmental authorities, bodies, courts, or political subdivisions in the
Kurdistan Region for any Loss of Expense resulting from the Contractor's conduct of
Petroleum Operations (ather than personal injuries, industrial illness, or death).

35.2.2 Clause 35.2 does not apply in respect of any Loss or Expense arising out of or
related to (a) the wilful misconduct or gross negligence of the Contractor, or (b}
a material failure to conduct Petroleum Operations in accordance with the
terms of this Contract.

INDEMNIFICATION

35.3

The Contractor shall indemnify the Government against all Loss and Expense arising
under any claim, demand, action, or proceeding brought or instituted against the
Government by any:

{a} employee of the Contractor or of any Subcontractor or by any dependent

thereof, for personal injuries, indust
property sustained in connection wil
performance or non-performance of this Contract regardless of the fault or
negligence in whole or in part of any entity or individual other than the
Government; and

illness, death or darmage to personal

, related to or arising aut of the
354

Production Sharing Contract - Dinarta

{b) with respect to all claims, demands, actions, or proceedings made by third
parties arising out of or related to Petroleum Operations.

The Government will retain control over the defence of, and any resolution or settlement
relating to, all claims, demands, actions, or proceedings made by third parties, including
any employee of the Contractor or of any Subcontractor or by any dependent thereof.

384.1 The Contractor shall cooperate with the Government and provide reasonable
assistance in defending all claims, demands, actions or proceedings made by
third parties, including any employee of the Contractor or of any Subcontractor

or by any dependent thereof, inst the Government.

35.4.2 Acclaim for Loss or Expense in respect of any claim, demand, action, or
proceeding made by third parties against the Government (including those made
by any employee of the Contractor or of any Subcontractor or by any
dependent thereof), as set forth in a notice from the Government to the
Contractor will be conclusively considered a Loss or Expense payable by the
Contractor if: (a) the Contractor consents thereto, or (b} the Contractor fails to
dispute the Gavernment’s liability, in whole or in part, by the end of a 30-day
period following receipt of the notice from the Government to the Contractor.
The Contractor shall promptly pay such Loss or Expense on demand.

NOTICE OF INJUAKES AND EMERGENCIES

35.5

The Contractor shall take all necessary steps to respond to, and shall promptly notify the
Government of, all emergency and other events (including personal

juries, explosions,

leaks and spills), occurring in relation to the Petroleum Operations which are causing or

likely to cause material environmental damage or material risk to health and safety.
Such notice shall include a summary description of the circumstances and steps taken
and planned by the Contractor to control and remedy the situation.

35.1.4 The Contractor shall provide such additional reports to the Government as are
reasonably necessary in respect of the effects of such events and the course of
all actions taken to prevent further loss and to mitigate deleterious effects.

In the event of emergency situations as set out in clause 35.5 and at the request of the
Contractor, the Government shall assist the Contractor to the extent possible in any
emergency response, remedial, or repair effort by: (a) mal
materials, and equipment in reasonable quantities requested by the Contractor that are
not otherwise readily available to the Contractor; and (b] facilitating the measures taken
by the Contractor to bring into the Kurdistan Region personnel and Assets and Materials
to be used in any such emergency response or remedial or repair effort.

1g available any labour,

35.6.1 The Contractor shall reimburse the Government's reasonable and necessary
costs incurred in such efforts, which reimbursed arnounts shall be considered
Petroleum Costs and will be Cost Recoverable, unless the emergency was
caused by the gross negligence or wilful misconduct of the Contractor or a
breach of the Contractor’s obligations hereunder.

35.6.2 Any assistance that the Government provides will be without prejudice and in
addition to any indemnification rights the Government may have under this
Contract or Applicable Law.
Production Sharing Contract - Dinarta

Consequentiat DAMAGES LIMITATION

35.7

INSURANCE

35.11

35.12

Except as expressly provided otherwise, no Party will be liable to another Party under
the Contract for or in respect of any indirect, incidental, consequential, or exemplary
loss or damages, including with respect to the Contractor, any liability or damages with
respect to actual or alleged damage to any Reservoir within the Contract Area (and any
extension of such Reservoir outside of the Contract Area), and any loss of Petroleum
production by the Contractor, unless caused by the wilful misconduct or gross
negligence of the Contractor.

The Contractor shall obtain and maintain any insurance required by applicable Kurdistan
Region Law, in accordance with Best Practices, and any insurance required by the
Management Committee; which insurances, at 2 minimum, must provide sufficient

cover for:
{a} loss of and damage to Assets and Materials; and
(b) personal injury, damage to third parties, and pollution caused by or arising

from Petroleum Operations.

The Contractor shall ensure that all insurance policies shall name the Government as an
additional insured party and include a waiver of subrogation protecting the Government
against any Loss or Expense resulting from any Petroleum Operation conducted by or on
behalf of the Contractor under this Contract, to the extent that the Contractor is liable
for such Loss or Expense under this Contract.

4 The Contractor is not obligated to purchase insurance cover for any claims
arising from negligence or wilful misconduct of the Government or of any
Public Company or af any of their respective subcontractors or personnel.

Upon the Government's written request, the Contractor shall provide the Government
with insurance certificates, including necessary details, for any insurance policy
maintained by the Contractor.

Each Contractor Entity shall be responsible for the filing of all c!
insurance policy maintained by such Contractor Entity which relates to this Contract.
Any premiums and payments relating to such insurance policies [other than political risk
insurance) shall be considered Petroleum Costs and will be Cost Recoverable.

ims made under any

In any insurance policy which is required by this Contract, the amount for which the
Contractor itself is liable wil

the event of any insurance claim, be considered a
Petroleum Cost, and will be Cost Recoverable. Political risk insurance is never Cost
Recoverable, unless such uninsured amount is contrary to Best Practices or Applicable
Law.
Production Sharing Contract - Dinarta

CLAUSE 36 = RECORDS; CONFIDENTIALITY

INFORMATION

36.2

The Contractor shall keep all records, Data and information rel:
Operations in accordance with Kurdistan Region Laws and Best Practices.

g to the Petroleum

Upon the Government's written request, the Contractor shall provide the Government
with samples of any rocks or any other items extracted during the Petroleum
Operations.

The Government shall have title to all Data and information, whether raw, derived,
processed, interpreted or analysed, obtained pursuant to this Contract.

Each Contractor Entity shall have the right, without any limitation, to send Abroad
copies of all reports and Data, magnetic tapes and other Data relating to the Petroleum
Operations. Magnetic tapes or other Data, the original of which must be analysed and
processed Abroad, may be transported out of the Kurdistan Region.

Any representatives authorised by the Government and notified to the Contractor shall,
upon reasonable prior written notice, have reasonable access to any information and
Data relating to the Contract Area in the possession of the Contractor which the
Contractor is obliged to provide to the Government pursuant to this Contract. It is
understood that, when exercising such right, the Government shall ensure it does not
unduly interfere with or hinder the Cantractor’s rights and activities.

The Contractor shall provide the Government with all inform:
tapes, Data, and other information:

‘ion, analyses reports,

(a) as it is obliged to provide the Government pursuant to this Contract; and

(b) upon the request of the Government and upon termination of this Contract, in
respect of Petroleum Operations as requested by the Government.

CONFIDENTIAL INFORMATION

36.7

Except @ provided in clause 36.8, each Party shall [a] keep all Data and information

relating to this Contract and the Petroleum Operations confidential during the entire

term of this Contract and (b} nat divulge or disclose such Data or information to third
parties without the specific consent of the other Parties, such consent not to be
unreasonably withheld or delayed. The foregoing confidentiality abligation does not
apply to information or Data which:

{a} is, or, through no fault of the disclosing Party, becomes part of the public
domain (information known to other contractors in the Kurdistan Region or
elsewhere is not presumptively in the public domain);

{b) is known to the recipient at the date of disclosure;

{c) is required to be furnished in compliance with any Law applicable to it, by a
competent governmental authority with jurisdiction over such Party or its
Affiliates, by a court order or any other legal proceedings with jurisdiction over
such Party or an Affiliate; or

91
36.8

No Traoina

36.10

Production Sharing Contract - Dinarta

(a) is required to be disclosed pursuant to the rules or regulations of any
government or recognised stock exchange having jurisdiction over a Contractor
Entity or an Affiliate.

Notwithstanding the foregoing in clause 36.7, in accordance with Best Practices and
subject to clause 36.8.1, such Data and information may be disclosed to:

a} Affiliates of each Contractor Entity;

(b) employees, officers and directors of each Contractor Entity and their respective
Affiliated Companies for the purpose of the Petroleum Operations, subject to
each such entity taking customary precautions to ensure such information is
kept confidential;

{c) consultants or agents retained by any Contractor Entity or its Affiliates for the
purpose of analysing or eval

ing information ar Data;

(a) banks or financial institutions retained by any Contractor Entity or its Affiliates
with a view to financing Petroleum Operations, including any professional
consultants retained by such bank or financial institution;

fe) bona fide prospective assignees of a participating interest under this Contract
{including any Person with whom a Contractor Entity or an Affiliate of such
Contractor Entity are conducting bona fide negotiations directed towards a
merger, consolidation ar the sale of a material portion of its or such Affiliate’s
equity ownership interests);

(f prospective or actual Subcontractors and suppliers engaged by a Party where
disclosure of such information is essential to such Subcontractor’s or supplier's
agreement to work for such Party;

(gh any other Person or entity with the prior consent of the non-disclosing Party;
and
{h) by the Government, except in respect of intellectual property or trade secrets

of the Contractor or any Contractor Entity and their respective Subcontractors.

36.8.1 No Contractor Entity may make a disclosure pursuant to clauses 36.8 (c}, {d)},
(e), or [f}, unless the recipient has entered into a confidentiality undertaking no
less encompassing than the provisions hereof.

Any Da:
Contract shall become the exclusive property of the Government. The Government will
have the right to use such Data and information for any purpose, and in particular for
the purpose of promoting such relinquished areas. Each Contractor Entity shall be
entitled to keep copies of such Data and information and to use such Data and
information for any purpose.

ind information relating to relinquished or surrendered areas under this

Subject to the provisions of this clause 36, the Contractor may not sell nor exchange any
Data related to Petroleum Operations without the approval of the Government, which
approval shall not be unreasonably withheld or delayed where, in the Contractor's
reasonable opinion, such sale or exchange would benefit Petroleum Operations.

92
Production Sharing Contract - Dinarta

CLAUSE 37 = ENVIRONMENTAL; WORKER SAFETY AND HEALTH

Gemerar

37.1

37.2

37.3

374

The Contractor shall carry out Petroleum Operations, and procure that they are carried
out, in such @ manner as to:

{a} protect the natural environment and ensure that Petroleum Operations result
in minimum ecological damage or destruction;

(b) ensure the safety, health and welfare of Persons in of affected by Petroleum
Operations;
{c) manage the resources in a way which has long-term benefits to the Kurdistan

Region and the Contractor;

(d) maintain in safe and good condition and repair, the Contract Area and all
structures, facilities, installations, equipment and other property, and other
works, used or to be used in Petroleum Operations;

fe) on the earlier of: (i} the termination of this Contract; and {ii) when no longer
required for Petroleum Operations; and, in either case, except with the consent
of the Government; or unless this Contract otherwise provides, abandon,
decommission, remove or dispose of the property and other works mentioned
in paragraph (d), clean up the Contract Area and make it good and safe, and
protect and restore the natural environment;

(fy control the flow and prevent the waste or escape of Petroleum, water or any
product used in or derived by processing Petroleum;

(gl prevent the escape of any mixture of water or drilling fluid with Petroleum;

{h) prevent damage to Petroleum-bearing str: in of Outside the Contract Area;

(i) except with the consent of the Government, keep separate each Reservoir
Discovered in the Contract Area, and such of the sources of water discovered in
the Contract Area as the Government directs;

if] prevent water or any other matter entering any Reservoir through weils in the
Contract Area, except when required by, and in accordance with, the
Development Plan and Best Practices and the EHS Standards;

(k} minimise interference with pre-existing rights and activities; and
fy remedy in a timely fashion any damage caused to the natural environment.
The Contractor shall implement a health, safety and environment program and take

necessary measures to ensure hygiene, health and safety of its personnel carrying out
Petroleum Operations in accordance with Best Practices (“EHS Standards”).

The EHS Standards must be no less stringent than those set out in the relevant World
Bank Group Environmental, Health, and Safety Guidelines
(http://www. ifc.org/ifcext/sustainability.nsf/Content/EHSGuidelines).

The measures the Contractor must take include the following:

fa) supplying first aid and safety equipment for each work area and maintaining a
healthy environment for personnel;

93
A

37.5

37.6

37.7

Production Sharing Contract - Dinarta

{b) reporting to the Government within 72 hours of such accident, any accident
where personnel has been injured while engaged in Petroleum Operations and
resulting in such personnel being unable to return to work;

{c) implementing a permit-to-work procedure around hazardous Assets and
Materials and installations;

(a) providing safe storage areas for explosives, detonators and any other
dangerous products used in the operations;

fe) supplying fire extinguishing equipment in each work area;

(fh measures for the purpose of taking control of any blow out or fire which could
damage the environment or Petroleum Field, in accordance with Best Practices;
and

(gl measures for the purpose of preventing any involuntary injection of fluids in

Petroleum formations and production of Crude Oil and Natural Gas at rates
that do not conform to MER.

Within 90 days from the Effective Date, the Contractor shall propose EHS Monitors to
the Government to conduct periodic monitoring of the Petroleum Operations of the
Contractor's health, safety, and environment program.

37.5.4 The Government may, at any time, appoint such EHS Monitors as it wishes.
37.52 The Contractor shall pay the reasonable fees and expenses of the EHS Monitors.

37.5.3 The fees and expenses of the EHS Monitors will be Cost Recoverable.

Within 180 days of the Effective Date, the Company must deliver a camprehensive and
detailed environmental impact report (“EIR”) prepared in accordance with Best
Practices.

37.6.1 The Government may require that such EIR be reviewed and validated by a
recognised independent environmental consultant selected by the Government
{at the cost of the Contractor, which costs will be Cost Recoverable}, and may
post the report on the Government's website to invite public comments.

The Contractor must provide an environmental impact assessment ("EIA") report
together with its Development Plan and @ final EIA not less than 180 days before the
scheduled start of decommissioning operations or the scheduled expiration of this
Contract, whichever is earlier.

$73.4 If the Contractor does not cause the final EIA to be delivered in accordance
with this clause 37.7, then the Government will be entitled to produce such EIA
and the Contractor shall pay all costs in respect therewith (which costs will be
Cost Recoverable).

94
Production Sharing Contract - Dinarta

37.8 «The Company must provide an environmental management and monitoring plan (the

“EMMP*) satisfactory in all respects to the Government, before the Government will

authorise start of Petroleum Operations.

37.6.1 Such EMMP must establish such procedures as may be reasonably necessary to

continuously determine and assure that:

(b)

(c)

(a)

SeLf Monironing Reports

all Petroleum Operations are in compliance with and do not violate the
requirements of Applicable Law or this Contract;

no hazardous substances or solid wastes are disposed of or otherwise
released on or to any property except in compliance with the EMS
Standards;

no hazardous substance will be released on or to any property in a
quantity equal to or exceeding that quantity which would require
reporting under Applicable Law or the EHS Standards; and

no waste or hazardous substance is released so as to pose an
imminent and substantial endangerment to public health or welfare or
the environment.

37.9 The Contractor shall provide self monitoring reports to the Government following the
Operator's standard practice as set forth in the “Corporate Sustainability Report” of
Hess, a copy of which has been provided to the Government.

RELINQUESHED AREAS

37.10 Prior ta relinquishing a portion of the Contract Area, the Contractor shall take

reasonable measures to abandon the area to ber

quished in accordance with Best

Practices and the EHS Standards in similar physical and ecological environments.

37.10.41 Such measures shall include removal or closure in place of facilities and Assets

and Materials together with reasonable measures necessary for the
preservation of fauna, flora and ecosystems, all in accordance with Best
Practices in similar physical and ecological environments. The Contractor shall
only be responsible for site restoration or environmental damage to the extent
the same pertains solely and directly to Petroleum Operations conducted
pursuant to this Contract.

NATIONAL PARKS AND NATURE RESERVE AnEAS

37.11 The Contractor shall take reasonable measures in accordance with Applicable Law, Best

Practices, and the EMS Standards in similar physical and ecolo)

| environments to

mise any adverse material impact on national parks and nature reserves which may

arise directly as a result of the Petroleum Operations.

ExPenpirumes

37.12 Any reasonable expenditure incurred by the Contractor in relation with this clause 37
will be Cost Recoverable.

95
Production Sharing Contract - Dinarta

Pre-existing CONDITIONS

37.13

The Contractor is not responsible for and will bear no cost, expense or liability for
claims, damages or losses a

ing out of or related to any pre-existing environmental
conditions of any acts of unrelated third parties.

37.3.4 The Contractor shall submit to the Government, for the Government's
approval, a baseline environmental study of the Contract Area within 180 days
of the Effective Date.

SUSPENSION OF OPERATIONS

37.18

37.15

37.16

The Government may, on not less than 24 hours’ notice, order the Contractor to
suspend all or any part of its operations pending conclusion of a Government
investigation into the circumstances of any incident, including possible violations of EHS
Standards, involving:

{a} personal injury to any person in connection with the Project;

{b) an emission of hazardous substances or other release of hazardous substances
causing damage, injury, claims, or a threat of any of the foregoing constituting a
potential violation of EMS Standards;

(c) the presence in, on, under, or migr:

jing from any part of the Contract Area jor
surface water on or groundwater under the Contract Area of any substance at a
concentration above the concentration at which the substance is normally

present in, on of under land in the same local

(d) the disposal of hazardous wastes in violation of the EHS Standards.

On not less than 30 days’ prior notice to the Contractor, the Government may order the
Contractor to suspend all or any part of its Petroleum Operations when the Government
has determined that the Contractor has either significantly or persistently failed to
satisfy the EHS Standards or is conducting project operations in a grossly negligent
manner that could endanger its employees, third parties, or the environment. Any
suspension order under this clause 37.15 will not be lifted until the Government is
satisfied that the Contractor has a plan (satisfactory in all respects to the Government)
to come inta full compliance with the EHS Standards.

On not less than 30 days’ prior notice to the Contractor, the Government may order the
Contractor to suspend all or any part of Petroleum Operations until the Contractor has
fully paid all outstanding liabilities arising from or related to significant environmental
damages or personal injuries, in either case caused by Petroleum Operations in breach
of the Contractor's obligations hereunder or Applicable Law.

CLAUSE 38 = DECOMMISSIONING

AcknowLeoGemenr of Future Law

38.1

The Contractor acknowledges that there will likely be extensive future regulation of
Decommissioning Operations under Applicable Law.

36.1.1 The Contractor acknowledges and accepts that Applicable Law may obligate the
Contractor, and possibly the shareholders and ultimate parent company of
Production Sharing Contract - Dinarta

each Contractor Entity, ta post bonds or guarantees and to be liable for unpaid
decommissioning obligations.

DeconmmissioninG PLAN AND BUoGET

384

The Contractor shall undertake Decommissioning Operations in accordance with Best
Practices in simi

if physical and ecological enviranments. The Contractar shall submit to
the Management Committee and the Government for their respective approvals, in
accordance with clause 8.4, a detailed plan and work program for decommissioning the
Production Area faci sand site restoration (the “Decommissioning Plan and Work
Program”) and forecasted Budget no later than 24 Months before the date estimated by
the Contractor for the end of Commercial Production from each Production Area.

36.2.1 The Management Committee shall provide comments, if any, on the
Decommissioning Plan within 90 days after receipt.

36.2.2. The Contractor's completion of Decommissioning Operations in accordance, in
all material respects, with the Decommissioning Plan for a Production Area
approved by the Management Committee and the Government will satisfy all
of the Contractor's obligations with respect to the performance of
Decommissioning Operations for such Production Area.

The Management Committee shall meet within 60 days followi

its receipt of
Contractor's proposal to examine and approve the Decommissioning Plan and Budget.

The Contractor shall not undertake Decommissioning Operations unless the
Government has approved the Decommissioning Plan and Work Program, and Budget.

The Contractor shall on the first anniversary of the submission of the first
Decommissioning Work Program and Budget and annually thereafter (or at such
extended periods as may be agreed by the Government) during the term of this
Contract, submit to the Government revised Decommissioning Work Programs and
Budgets taking into account changes in the Development Plan and advances in Best
Practices.

Decoraraissionina Resenve FuND

To enable the Contractor to recover the costs associated with Decommissioning
Operations, the Contractor shall either establish a segregated fund to fund
decommissioning and site restoration (a “Decommissioning Reserve Fund") at a

financial institution satisfactory to the Government and under such escrow or trust
terms as the Government may require, or provide such corporate or third party
guarantees or bonds as the Government may require in accordance with Applicable Law.

38.6.1 The Decommissioning Reserve Fund must be established before the final 10
Calendar Years of the term of the Production Operations of a Production Area.

36.6.2 Once established, the Contractor shall make regular contributions to the
Decommissioning Reserve Fund based upon estimated decommissioning and

site restoration costs in accordance with Best Practices.

38.6.3 The Contractor shall pay its contributions to the Decommissioning Reserve
Fund in USS.

97
38.11

Production Sharing Contract - Dinarta

Mf, at the end of the term of the Production Operations of a Production Area, the
Government decides to take over production operations in the Production Area:

fa) the Government shall become liable for Decommissioning Operations in such
Production Area;

{b) the contributions and any interest accumulated in the Decommissioning
Reserve Fund, to the extent that such contributions have been recovered as
Petroleum Costs, shall be delivered and paid over to the Government; and

{c) the Government shall release the Contractor and the Contractor Entities fram
any obligations relating to Decommissioning Operations and shall indemnify
the Contractor and the Contractor Entities for any costs, liabilities, expenses,
claims or obligations associated therewith to the extent permitted by
Applicable Law (including any caps on such liability as may be required by
Applicable Law or Government policy].

If the Contractor undertakes Decommissioning Operations in a Production Area, the
Contractor may use the contributions and any interest accumulated in the
Decommissioning Reserve Fund for the Decommissioning Operations.

If the Decommissioning Reserve Fund is paid to the Contractor and the
Decommissioning Reserve Fund is not sufficient to cover all Decommissioning Casts for
the Contract Area, the Contractor shall pay the balance and the Contractor Entities, or
any of their Affiliates, may recover such balance from any other area which is the
subject of another Petroleum Contract (as defined by the Kurdistan Region Oil and Gas
Law) anywhere in the Kurdistan Region and, to the extent the balance is not recoverable
as aforesaid, such remaining balance shall be paid by the Government to the Contractor.

If the Decommissioning Reserve Fund is paid to the Contractor and the
Decommissioning Reserve Fund exceeds all Decommissioning Costs for the Contract
Area, the balance shall be transferred ta the Government.

Any expenditure incurred by the Contractor in relation with this clause 38, including any
contributions to the Decommissioning Reserve Fund, shall be deemed Petroleum Costs
and will be Cost Recoverable.

CLAUSE 39 — ASSIGNMENT; CHANGE OF CONTROL

Generar

39.1

Clauses 39.2 through 39.6 do not apply to Government Interest Holders in respect of the
Government interest. The consent of any Government Interest Molder,

its capacity as

Government interest Holder, is not required for any Assignment by a Contractor Entity.

Except as provided in clause 39.3, no Contractor Entity may Assign to any Person, in
whale or in part, any of its rights, privileges, duties or obligations under this Contract
without the prior consent of the Government, which consent the Government shall nat
unreasonably withhold or delay.

Any Assignment of all or any part of a Contractor Entity’s rights, obligations, or interests
under this Contract without the prior consent of the Government or that otherwise is in
39.4

Production Sharing Contract - Dinarta

breach of this Contract or Applicable Law will be void as to the Assignee and the
Assignor will remain liable under this Contract.

No consent of the Government in respect of an Assignment by a Contractor Entity is
valid unless in writing and signed by the Prime Minister and the Minister of Natural
Resources of the Kurdistan Region.

No Contractor Entity is entitled to make an Assignment when it of the Contractor is in
default under any obligation under this Contract.

ASSIGNMENT TO AFFILIATES AND OTHER CONTRACTOR Entities

39.6 A Contractor Entity that is not in default under any obligation under this Contract is
entitled to Assign its rights, privileges, duties and obligations under this Contract to an
Affiliate or to another Contractor Entity, provided the assignee enters into an agreement
with the Government, acceptable in form and content to the Government, to be bound
by the terms and conditions of this Contract.

396.1 Ifa Contractor Entity Assigns any of its rights, privileges, duties or obligations
under this Contract to an Affiliate of such Contractor Entity, the Assignor will
remain jointly and severally liable with the Assignee for the performance by the
assignee of all obligations, duties, and liabilities pertaining to the Assignment.

ASSIGNMENTS TO THD PARTIES

39.7 AContractor Entity proposing to Assign all or any part of its rights, obligations, and
interests under this Contract shall request the consent of the Government and the other
Contractor Entities, and accompany such request with:

(a) evidence of the technical and financial capability of the proposed third party
assignee and its controlling (directly or indirectly) shareholders;

{b) a letter of representations and warranties from the proposed assignee in form
and content acceptable to the Government including a representation that the
proposed assignment will not to the knowledge of such Contractor Entity after
reasonably diligent inve: ion violate any Corrupt Practices Laws applicable
ta the Contractor Entity; and

(c) a letter of representations from the assignor in form and content satisfactory to
the Government, including a representation that the proposed assignment will
not to the knowledge of such Contractor Entity after reasonably diligent
investigation violate any Corrupt Practices Laws applicable to the Contractor
Entity.

39.8 For any Assignment to be effective, the Parties and the relevant third party, if any, must
enter into a binding and enforceable instrument of assignment and novation with the
Government, which must include an undertaking by the assignee to fulfil the obligations
under this Contract which correspond to the assigned participating interest_

Government
39.9 Except as provided in clause 4 in respect of the Government Interest, and as provided in

clauses 32.6 through 32.24, the Government shail not Assign all or any part of its rights
and obligations under this Contract to any Person.

99
Production Sharing Contract - Dinarta

Chande of ConTmoe

“Change of Control” means:

{a} any direct of indirect change of the identity of the Person who Controls a
Contractor Entity (whether through merger, sale of shares or of other equity
interests, or otherwise, through a single transaction or series of transactions,
from one or more transferors to one or more transferees); where

(b) “Control” means the power {including contingent powers) to cause a
Contractor Entity to do, or not do, an act that may otherwise be in the interest
of such Contractor Entity to do or not do, and whether such power is
exercisable pursuant to shareholders agreements, financing agreements, voting
rights agreements, management agreements, board memberships, direct or
beneficial ownership, or in any other direct or indirect way. For this purpose,
and without li
outstanding voting securities (or equivalent ownership interests), determined
after accounting for all securities that are convertible into voting securities, of
any other Person will be conclusively considered to control such other Person.

iting the foregoing, any Person that owns SO% of the

A Contractor Entity shall: (a) promptly notify the Government when such Contractor
Entity expects to be subject to a Change in Control and (b} request the consent of
Government with respect to such Change of Control.

TAKES
39.12 Ifa Contractor Entity Assigns all or part of its rights, obligations, and interests under this
Contract, in compliance with this clause 39, or is subject to a Change of Control
accomplished with the Gavernment’s consent, neither such Assignment nor Change of
Control will constitute # taxable event as to the assignar, assignee, or any other Person
under Kurdistan Region Law.
CLAUSE 40 = FORCE MAJEURE
Desinmrion
40.1 “Force Majeure” means any event: (1) that is unforeseeable, insurmountable, and

irresistible, not caused by any error or omission by the Contractor acting as a reasonable
and prudent operator and solely and directly caused by circurnstances beyond the
tontral of the Contractor as a reasonable and prudent operator; and (2) which prevents
or impedes performance of all or part of the Contractor's obligations under this
Contract. Such events include:

{a} war, whether declared or not, civil war, insurrection, riots, civil commotion,
terrorism, any other hostile acts, whether internal or external;

{b) strikes or other labour conflicts;
{e) accidents or blowouts;
(¢@) quarantine restrictions or epidemics;

100
Errect

Production Sharing Contract - Dinarta

{e) any act, event, happening or occurrence due to natural causes, in particular,
but without limitation, floods, starms, cyclones, fires, lightning, earthquakes, or
lack of water necessary for Petroleum Operations; and

(fl any acts of orders of any competent foreign governmental authority validly
asserting jurisdiction over the Contractor or a Contractor Entity.

No delay, default, breach of omission of the Contractor of a Contractor Entity in the
performance of any of their respective obligations under this Contract will be considered
a material breach of this Contract if such delay, default, breach or omission is due to
Force Majeure.

The Contractor shall promptly notify the Government of the occurrence of a Force
Majeure Event and take all reasonably appropriate measures to perform its obligations
under this Contract to the extent possible.

The time resulting from any such delay or curtailment in the execution of such
obligations, increased by the time necessary to repair any damage resulting from or
occurred during such delay or curtailment, shall be added to any time period provided
under this Contract [including the Exploration Period and any extension thereto, any
Sub-Period and any extension thereto and any Development Period and any extension
thereto}.

The Government and the Contractor shall meet as soon as possible after the notification
of Force Majeure with a view to using reasonable endeavours to mitigate the effects
thereof.

An event affecting a Contractor Entity will be considered Force Majeure affecting the
Contractor if the consequence of such Force Majeure prevents the performance of any
of the Contractor's obligations under this Contract. The application or potential
application of any Law applicable to a Contractor Entity or any of its Affiliates, other
than Kurdistan Region Law or other Laws of the Republic of iraq, which could result ina

criminal or civil penalty or sanction, is not Force Majeure.

The following events or circumstances will not constitute Force Majeure:

{a} any event or circumstance arising in connection with any Assets and Materials
or facilities other than the Assets and Materials and facilities of the Contractor
or a Contractor Entity or a Subcontractor;

{b) the breakdown or failure of any Assets caused by normal wear and tear or
caused by the failure of the Contractor to maintain such Assets of to maintain a
suitable stock of spares;

{c) any event or circumstance affecting any third party;

(a) any event or circumstance which comprises or results from any wilful
misconduct of gross negligence of the Contractor, or any act or omission by the
Contractor which could have been prevented or overcome by the exercise by
the Contractor of the standard of a reasonable and prudent operator acting in
accordance with Best Practices;

101
40.10

Production Sharing Contract » Dinarta

{e) the imposition of sanctions by the Government due solely to the failure of the
Contractor to comply with any Applicable Law;

(fy change of Applicable Law; and

(gh the inability or the failure of the Contractor to raise sufficient financing for the
performance of the Contractor's obligations hereunder.

The Contractor will not be entitled to relief in accordance with this clause 40, or having
become entitled will cease to be so entitled, to the extent that the Contractor fails to
comply with the requirements of this clause 40, unless such failure would itself qualify
as Force Majeure.

The Contractor shall, to the greatest extent possible, continue to perform its obligations
in accordance with this Contract to the extent not prevented, impeded, or delayed by

Force Majeure.

If Force Majeure occurs, the Contractor shall take reasonable endeavours to bring the
Force Majeure to an end and to resume full and proper performance of the obligation to
which the Force Majeure relates.

The Contractor shall give notice (a “Force Majeure Estimate”) to the Gavernment at
each of the following times:

(a) forthwith after the day (the “Relevant Day”) upon which the Contractor first
knew or ought reasonably to have known of the inability to perform an
obligation in accordance with this Contract for which relief is sought;

{b) within 7 days from the Relevant Day and on the last day of each subsequent
period of 7 days thereafter; and

{c) forthwith after the Contractor anticipates that it will be able to resume
performance of the covenant or obligation for which relief is sought.

Each Force Majeure Estimate shall contain the Contractor's good faith best estimates of
the following infarmatian:

{a} full particulars of and the reasons for the Force Majeure event;

(b) the expected extent of the Contractar’s inability to perform any covenant or
obligation in accordance with this Contract;

{c) the expected duration of the Farce Majeure from the Relevant Day and the
expected date that performance of the covenant or obligation to which the
Force Majeure relates will be resumed (whether incrementally or in whole};
and

(a) the actions which the Contractor proposes to take to bring the Force Majeure
event te an end and to resume full and proper performance of the obligation to
which the Force Majeure relates and the Contractor's estimate of the expected
schedule thereof.

The Contractor shall ensure that each subsequent Force Majeure Estimate will contain
any of the above information not previously given notice of, a full report confirming or
updating and amplifying the information contained in any previous Force Majeure
Estimates and such further information as the Government may reasonably request.

102
Production Sharing Contract - Dinarta

CLAUSE 41 = SOVEREIGN IMMUNITY

411

412

This clause 41 does not apply to the Government in respect of any Dispute arising out of
or related to: (a) the exercise of rights by the Government as set forth in clauses 32.11
and 32.12; (b} clause 4.13; of (c) clause 4 to the extent the Dispute is between the
Government and any holder of a Government Interest. The Government expressly
reserves all sovereign immunities in respect of the foregoing Disputes.

Each Party hereby fully and irrevocably waives any claim to immunity for itself or any of

its assets. This waiver includes any claim to immunity from:

(a) any expert determination, mediation, or arbitration proceedings commenced
pursuant to clause 42;

{b) any judicial, administrative or other proceedings to aid the expert
determination, mediation, or arbitration proceedings commenced pursuant to

clause 42; and

{c) any effort to canfirm, enforce or execute any decision, settlement, award,
judgment, service of process, execution order, or attachment (but not any pre-
judgment attachment) that results from an expert determination, mediation,

administrative, or other proceedings commenced

arbitration or any judici:
pursuant to this Contract.

CLAUSE 42 — DISPUTE RESOLUTION

ExcLusion
42.1 This clause 42 does not apply to any Dispute arising out of or relating to the exercise of
rights by the Government as set forth in clauses 32.11 through 32.13, which Disputes
shall be subject to the exclusive jurisdiction of the courts of the Kurdistan Region located
in Erbil.
Notice of Despure
42.2 Subject to the provisions of clause 42.3, a Party who desires to submit @ Dispute for
resolution which has not been resolved by negotiation shall commence the Dispute
resolution process by providing each other Party that is a party to the Dispute with a
notice of the Dispute (a “Notice of Dispute”).
422.1  ANotice of Dispute must (a) identify the parties to the Dispute, contain a brief
statement of the nature of the Dispute, and the relief requested and (b}
request negotiations among the senior representatives of the parties to the
Dispute as set forth in clause 42.3.
NEGOTIATION
42.3 The parties to the Dispute shall first seek to settle the Dispute by negotiation between

senior representatives with authority to negotiate the settlement of the Dispute. Such
senior representatives shall meet at a mutually acceptable date, time, and place to
attempt to resolve the Dispute.

103
Mebiation

424

ARBITRATION

Production Sharing Contract - Dinarta

If the Dispute is not resolved by negotiation in accordance with clause 42.3 within 60
days after the date of the receipt by each party to the Dispute of the Notice of Dispute
or such further period as the parties to the Dispute may agree in writing, any party to
the Dispute may seek settlement of the dispute by mediation in accordance with the
London Court of International Arbitration (“LCIA"} Mediation Procedure, which
Procedure shall be deemed to be incorporated by reference into this clause, and the
parties to such Dispute shall submit to such mediation procedure.

If the Dispute is not settled within the earlier of [a} 60 days of the appointment of the
mediator, or such further period as the parties to the Dispute may otherwise agree
under the mediation procedure under clause 42.4, and (b) 120 days after the delivery of
the Notice of Dispute, any party to the Dispute may refer the Dispute to, and seek final
resolution by, arbitration under the LCIA Rules, which Rules are incorporated by
reference into this clause 42.5.

42.5.1 Anelection by a Party to refer a Dispute to arbitration shall be construed as
meaning such Dispute shall be resolved by binding arbitration under the LCIA
Rules.

425.2 Except as specifically provided otherwise, no Dispute is subject to decision by
any court, and the Government specifically does not submit to the jurisdiction
of any court outside of the Kurdistan Region.

425.3 Any arbitration shall be conducted by three arbitrators.

425.4 Ifthe parties to the Dispute are the Government and all the Contractor Entities,
the Government and the Contractor shall each appoint one arbitrator. If the
parties to the Dispute are the Government and more than one, but not all the
Contractor Entities, the Government shall appoint one arbit

tor and such

Contractor Entities shall appoint one arbitrator. Hf the parties to the Dispute are
the Government and one Contractor Entity, the Government and such

Contractor Entity shall each appoint one arbitrator.

42.5.5 The two arbitrators so appointed shall, in good faith, use all reasonable
endeavours to agree on the appointment of the third arbitrator, who will chair
the arbitral tribunal. in case of failure to appoint an arbitrator ar to agree on
the appointment of the third arbitrator, the Rules of the LCIA shall apply.

42.5.6 The seat of arbitration shall be London, England. The language to be used in
any prior negotiation, mediation and in the arbitration shall be English. The
arbitral award may be enforced by any court of competent jurisdiction. Any
award shall be expressed in USS_

425.9 The Parties agree that the arbitral award will be final and not subject to any
appeal, including to the Courts of England on issues of Law.

104
Production Sharing Contract - Dinarta

Expert DETERMINATION

427

Any Dispute between all or any of the Parties in respect of clauses 15.8, 27.2 and 27.7,
and any Dispute the disputing parties agree to refer to an Expert, shall be submitted to
an Expert in accordance with this clause 42.6.

The Management Committee shall prepare and agree appropriate terms of reference
("Terms of Reference”) for the Expert in respect to a Dispute to be submitted for
resolution by the Expert.

42.7.1 The Terms of Reference must set forth the duties of the Expert.

42.7.2 The Terms of Reference must require the Expert to use reasonable endeavours
to issue an opinion within 45 days of the Expert's receipt of the Terms of
Reference and the information referred to in clause 42.2.

42.3.3 The Management Committee shall promptly provide the Expert with approved
Terms of Reference.

Each Party to the Dispute shall have the right to provide the Expert with any written
information which such Party considers relevant, provided such written information is
provided to the Expert within 45 days after the Expert's appointment.

4281 Such information shall be provided ta each other Party at the same time and
each such other Party shall be entitled to provide comments on such
information to the first Party and the Expert within 30 days after receiving such
information.

42.62 The Expert may consider any information the Expert considers useful to reach a
decision.

Subject to the provisions of clause 15.8, any decision of the Expert shall be final and shall
not be subject to any appeal, except in the case of manifest error or fraud.

Each Party to the Dispute shall pay an equal share of the costs and expenses of the
Expert.

CLAUSE 43 - FISCAL STABILITY

Generar

43.1

The Government shall maintain the stability of the fiscal conditions of the Parties under
this Contract, as they result from Applicable Law in force as of the Effective Date, for the
entire duration of this Contract in accordance with this clause 43.

The provisions of the clause 43 do not apply to Government Interest Holders.

ACKNOWLEDGMENT OF FuTURE Laws

The Contractor acknowledges that the Government has advised it may propose Laws
which could have a beneficial or detrimental effect upon the fiscal position of the
Contractor, including Laws the primary purpose of which may be:

{a} the protection of the environment to the standards of the European Union;

105
Production Sharing Contract - Dinarta

{b) the promotion of the health and safety of citizens of the Kurdistan Region to
the standards of the European Union;

{c) the promotion of the health and safety of personnel engaged in Petroleum
Operations to the standards of the European Union;

({¢) the regulation of hazardous substances, including the transportation and
disposal thereof, to the standards of the European Union;

fe) decommissioning of petroleum facilities, including Wells and refineries, to the
standards of the European Union and Alberta, Canada;

(fh regulation of pipelines; and
(s) the regulation of companies.

The introduction of such Laws will not entitle the Contractor or any Contractor Entity to
any rights to any alteration ta the terms of this Contract_

CHande or Tax Law

434

43.5

Disputes

43.7

Hf, at any time after the Effective Date:

{a} there is any change to Regional Tax Laws in force on the Effective Date (a
“Change of Tax Law"); and
{b) the fiscal position of the Contractor Entities under this Contract is materially

either beneficially or detrimentally affected by such Change of Tax Law; then

{c) the Contractor and the Government shall negotiate to alter the terms of this
Contract so as to place the Contractor Entities in the same overall economic
pi ion (taking into account home country taxes) as that which the Original
Contractor Entities (“Original Contractor Entities” means Hess and would have
been without any Change of Tax Law.

The Government will under no circumstances be liable to any Party or Person for any
consequential or indirect losses because of any Change of Tax Law.

Ifa Party believes that a Change of Tax Law has beneficially or detrimentally affected the
Contractor Entity as provided in clause 43.4, and upon that Contractor Entity’s request,
the Government shall meet with the Contractor Entities to decide on any necessary
measures or making any appropriate amendments to the terms of this Contract to place
the Contractor Entities in the position (taking inta account home country Taxes for the
Original Contractor Entity] as the O
occurrence of the Change of Tax Law.

inal Contractor Entity was in prior to the

Should the Government not agree with the Contractor in respect of the effect of the
Change of Tax Law, within 90 days of the request of the Party referred to in clause 43.6
{or such other period as may be agreed by the Parties), a Party may refer the Dispute to
arbitration as provided in clause 42 without first referring the matter to negotiation and
mediation.

106
Production Sharing Contract - Dinarta

CLAUSE 44 = COMMUNICATIONS: NOTICES

4a.

A Party giving any notice or making any request, demand, or other communication to
another Party (each a “notice”) shall do so in writing, express the notice in English,
address such notice as provided in clause 44.2, and use one of the following methods to
deliver such notice, each of which, for the purposes of this Contract is a writing:

(a) personal delivery;
{b) email; and
{c) internationally recognised air courier, with all fees prepaid, and, in the case of

any notice to the Government, with a reputable international air courier
company with an establishment in Erbil in the Kurdistan Region.

Any notice ar communication not provided in English is not valid unless acknowledged
and accepted by the recipient.

Each Party shall address notices in respect of this Contract:
To the Government:

Attention: His Excellency the Minister of Natural Resources
Address: Ministry of Natural Resources

Kurdistan Regional Government

Erbil, Kurdistan, Iraq

Email: mnr@krgoil.com

To a Contractor Entity:
Hess:
Hess Middle East New Ventures Limited
Attention: Exploration Business Manager
Address: = c/o Level 9, The Adelphi Building
1-11 John Adam Street

London WC2N GAG

Telephone: +44 (0)20 7331 3180

Email: avaughn@hess.cam

Petroceltic Kurdistan Limited

107
Production Sharing Contract - Dinarta

Attention: Tom Hickey
Address: 75 St Stephens Green,
Dublin 2, Ireland

Telephone: +353 1421 8300

Email: tom. hickey@® petroceltic.ie
A notice is effective only if the Party giving or making the notice has complied with this
clause 44 and if the addressee has received the notice.
4644 If a notice is delivered to the recipient in person, the notice will be considered

received by the addressee by the date set forth in the signed receipt.

442 If a Party sends a notice by an internationally recognised air courier in
accordance with this clause 44, the notice will be considered received by the
addressee by the date set forth in the signed receipt.

4643 Ifa Party sends a notice by email and the email transmission is followed by
delivery of the Notice by air cour
acknowledged by the recipient, the notice will be considered to have been

in accordance with this clause 44 or is

delivered to the addressee when the email departed the gateway of the
sender.

A Party may change its address as set forth in clause 44.2 by a prior notice to the other
Party in accordance with this clause 44.

CLAUSE 45 = TERMINATION

Generar

45.1

The Government undertakes to exercise its termination rights under this clause 45 ina
reasonable and proportionate manner, having regard for the nature and severity of the
triggering act or event, the identity of the Person at fault and the relative sig
any adverse consequences to the Contractor or a Contractor Entity that may arise from
the Government's exercise of its rights under this clause 45.

ance of

in any notice of termination given by the Government under this clause 45, the
Government must specify the grounds for exercising the termination right and the date
on which the Contract or the rights and interests of a Contractor Entity, as applicable,
will terminate.

The Contractor is not entitled ta claim Force Majeure as a consequence of the
Government's exercise of its rights under this clause 45, and no obligation of the
Contractor will be suspended as a consequence of any Dispute with respect to the
Government's exercise of its rights under this clause 45.

108
Production Sharing Contract - Dinarta

CONTRACTOR TERMINATION RIGHTS

45.4

The Contractor may terminate this Contract at any time during the Exploration Period
{as it may be extended pursuant to clauses 6.5, 6.6, and 6.7) of the Gas Field Holding
Period upon 30 days’ prior notice to the Government.

Automatic TERMINATION

This Contract will automatically terminate the end of the Exploration Period (including
any extensions as provided in clauses 6.5, 6.6, and 6.7] without notice to the Contractor
if, as of the last day of the Exploration Period, if:

{a} the Development Period has not started in respect of a Discovery of Crude Oil
or Gas Field; or

{b) no Gas Field Holding Period is applicable with respect to a Gas Field.

In accordance with clause 7.13, this Contract will terminate:

(a) upon the relinquishment (whether mandatory, considered, or voluntary} of the
entire Contract Area; and

{b) with respect to all relinquished areas immediately upon relinquishment, and
the Contractor shall have no further rights with respect to such areas.

Conaupt Practices Laws

45.7

45.8

On not less than 30 days" prior notice to the Contractor, the Government may terminate
this Contract if a competent authority has reasonably determined [in a proceeding
applying due process)-

(a) that this Contract has been obtained by the Contractor, or any Person acting on
behalf of the Contractor, in violation of Corrupt Practices Laws; or

{b) that a permit, approval, consent, or waiver in connection with this Contract or
Petroleum Operations has been obtained by the Contractor, or any Person
acting on behalf of the Contractor, in violation of Corrupt Practices Laws.

Any final determination, judgment, sanction, or conviction (not subject to further appeal
on the issue}, including under a consent order in which there is a finding or admission of
the factual circumstances described in clause 45.7(a) or (b} (or both), of a judi
regulatory authority in the United States of America, England, or a legal jurisdiction
where a Contractor Entity or its ultimate parent company is incorporated, with
jurisdiction over a Contractor Entity or an Affiliate of such Contractor Entity, will be
reasonable determination for the purposes of clause 45.3 and will be conclusively
determinative.

or

Uniess the Government has cancelled a notice of termination this Contract will be
terminated as of the end of such 30-day notice period.

OTHER Grounos FoR TERMINATION

45.10 The Government may terminate this Contract, on not less than 90 days’ prior notice, if

the Contractor:

(a) fails to meet a material financial obligation in this Contract;

109
45.11

45.13

Production Sharing Contract » Dinarta

{b) during the First Sub-Periad does not carry out drilling and seismic acquisition,
as detailed in clause 10.3 or, during the Second Sub-Period (or earlier}, does not
carry out drilling and seismic acquisition, as detailed in clause 10.4;

{c) interrupts Production for a period of more than 90 consecutive days with no
cause of justification acceptable in accordance with this Contract or under Best
Practices, it being recognised that Force Majeure is an acceptable justification
for such interruptions;

(4) unless such extraction or production is expressly authorised or unavoidable as &
result of operations carried out in accordance with Best Practices, extracts or
produces any mineral or object which is not covered by this Contract and does
so wilfully or in a manner that constitutes gross negligence or persistently after
receiving notice thereof; or

fe) refuses to abide by any negotiation, mediation, arbitration or expert decision
under clause 42.

45.10.1 = If, within the 90-day notice period, the Contractor has either remedied the
default identified in such notice to the satisfaction af the Government, or the
Government has agreed another remedy with the Contractor, including

compensation, the Government shall cancel such notice of termination.

45.10.2 If, within such 90-day notice period, the conditions set forth in clause 45.8 have
not been satisfied, the Government may, on not less than 30 days’ notice,
terminate the Contract, and, unless such notice is cancelled by the Government
before the end of such 30-day period, this Contract will be terminated as of the
termination date set forth in the notice from the Government.

This Contract is subject to termination as provided in clause 14.

Where the Contractor comprises anly one Contractor Entity, the Government may
terminate the Contract on not less than 30 days’ notice to such Contractor Entity
following the occurrence of an Act of Insolvency, unless, within such 30-day period, the
Government cancels its notice based on evidence provided by the Contractor Entity that
the Act of Insolvency has been dismissed, discharged, or otherwise is no longer
applicable.

The rights and interests of an individual Contractor Entity will be automatically
terminated, without prior notice from the Government, if such Contractor Entity:

(a) is subject to a Change of Control for which the Government has not given its
authorisation in accordance with clause 39.11; or

{b) has made or has purported to make an assignment of all or part of its interests
hereunder (including under any provision of a joint operating agreement)
without the prior consent of the Government in accordance with clause 39_

110
Production Sharing Contract - Dinarta

CONSEQUENCES OF TERMINATION

45.15

45.16

45.17

Upon termination or expiration of this Contract:

{a} the Contractor [and each Contractor Entity} will no longer have, as of the
effective date of such termination, any further rights and interests under this
Contract;

{b) all accrued rights and liabilities of the Contractor and of each Contractor Entity

will survive; and
{c) the provisions of clauses 16.9, 30, 31, 35.1, 35.3, 35.4, 35.7, 36, 38.7(c}, 41, and

42 will survive the termination or expiry of this Contract.

If the Government terminates the participating interests of a Contractor Entity, but not
the Contract, and there are remaining Contractor Entities:

{a} such terminated Contractor Entity will no longer have, as of the effective date
of such termination, any further rights and interests under this Contract;

(b) all accrued rights and liabilities of such terminated Contractor Entity will
survive; and
(c) as to and in respect of such terminated Contractor Entity, the provisions of

clauses, 16.9, 30, 31, 35.1, 35.3, 35.4, 35.7, 36, 38.7(c), 41, and 42 will survive
such termination.

If the participating interests of a Contractor Entity {or of Contractor Entities) are
terminated, but the Contract is not terminated and there are remaining Contractor
Entities, the Government may offer, on not fess than 15 days’ prior notice from the
Government to the other Contractor Entities, to assign and novate such terminated
Contractor Entity’s participating interest, or any part thereof, to the remaining
Contractor Entities on such terms and in such amounts as the Government may
determine.

45.16.14 The Government has no obligation to make such allocation and may retain the
terminated interest, provided that the Government will use reasonable
endeavours to find a new buyer for such interests.

No assignment, novation, transfer, or other disposition of a terminated Contractor
Entity’s participating interests to another Contractor Entity pursuant to this clause 45
will be a taxable event under Applicable Law as to the Contractor Entity receiving the
undivided interests of a terminated Contractor Entity.

Neither the Government, nor any Contractor Entity, will assume any liabilities,
obligations, or duties of a terminated Contractor Entity in respect of the terminated
Contractor Entity’s undivided interest arising or accrued prior to the latter of:

(a) the effective date of the termination of such Contractor Entity; and

{b) in the case of assignment and novation to the remai Contractor Entities,
the effective date of the reassignment and redistribution of the terminated

Contractor Entity’s interests to another Contractor Entity.

The Government will in no circumstances assume accrued liabilities, obligations, or
duties of a terminated Contractor Entity in respect of the terminated Contractor Entity’s

111
45.20

Production Sharing Contract - Dinarta

participating interest, whenever arising or accrued. All accrued liabilities will remain the
sole obligation of the terminated Contractor Entity.

No termination under this Contract, including in this clause 45, limits or impairs a Party’s
rights under English Law or Applicable Law in respect of termination.

CLAUSE 46 = GENERAL PROVISIONS

CounTemPants

46.1

The Contractor Entities and the Government may execute this Contract in counterparts,
each of which constitutes an original, and all of which, collectively, canstitute only one
agreement. The signatures of all of such Parties need not appear on the same

counterpart, and delivery of an executed counterpart signature page by facsimile or

electronic scan is as effective as executing and delivering this Contract in the presence of
the other Parties. In proving this Contract, a Party must produce or account only for the
executed counterpart of the Party to be charged.

AMENOMENTS; WAIVERS

46.2

46.3

464

The Government and the Contractor may amend this Contract only by a written
agreement of the Government and the Contractor that identifies itself as an amendment
to this Contract.

46.2.1 A Government Interest Holder, in such capaci

is not entitled to be a party to
any agreement amending this Contract, unless the terms of such amendment
affect any right or obligation of such Party as a holder of all or part of the
Government interest.

46.22 The Government shall notify Government Interest Holders of any proposed
amendments and signed amendments, and the Contractor will have no
obligation to notify Government interest Holders of any proposed amendments
and signed amendments.

A Party may waive any condition or obligation of such Party in this Contract only by a
writing executed by such Party. A waiver made on one occasion will be effective only in
that instance and only for the purpose stated. A waiver once given is nat to be

construed as a waiver on any future occasion. No waiver or amendment in respect of
this Contract will constitute a waiver or amendment of any other agreement or contract,
except as expressly set forth in such waiver or amendment.

No failure or delay by 3 Party in exercising any right hereunder, or in requiring the
satisfaction of any condition under, this Contract, and no act, omission, or course of
dealing between the Parties (or any other them),

ill operate as a waiver or estoppel of
any right or condition or any provision, right, or condition of this Contract.

Any single or partial exercise of any right, power or remedy by a Party will not preclude
any other or future exercise thereof by such Party or the exercise by such Party of any
other right, power or remedy.

112
Production Sharing Contract - Dinarta

Recionat On awd Gas Councit Aprrovar

46.6 The Government warrants that this Contract is approved for the purposes of the
Kurdistan Region Oil and Gas Law.
Costs
46.7 Each Party shall bear all costs incurred by it in connection with the preparation and
negotiation of and entry into this Contract and all documents to be entered into
pursuant to it. Such costs will not be recoverable as Petroleum Costs.
Errectwve Date
46.8 This Contract is effective as of the date set forth on the signature page (the “Effective
Date”).
Govennine Law
46.9 This Contract, including any dispute arising therefrom, thereunder or in relation thereto
and the agreement to arbitrate in clause 42, is governed by English law. Except in
respect of Government interest Holders, no term of this Contract is enforceable under
the Contracts (Rights of Third Parties) Act 1999 by a Person wha is not a Party to this
Contract.
Entime AGREEMENT
46.10 As of the Effective Date, this Contract and the Letters of Representations constitute the

final, complete and exclusive expression of the Parties’ agreement on the matters
contained in this Contract.

46.101 All prior and contemporaneous negotiations and agreements between the
Parties on the matters contained in this Contract are expressly merged into and
superseded by this Contract.

46.10.2 The provisions of this Contract may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings.

46.10.53 In entering into this Contract no Party has relied upon any statement,
representation, warranty, or agreement of any other Party or any other Person,
except for those expressly contained in this Contract, in the Letters of
Representations, and the Guarantee.

46.104 There is no condition precedent to the effectiveness of this Contract (except for
signature and delivery by the Government and the Contractor Entities).

46.105 There are no representations or warranties, in each case other than those
expressly stated in this Contract and the Letters of Representations.

[Signeture page follows.)

113
Date: Ber, 2011

For and on behalf of the GOVERNMENT OF THE KURDISTAN REGION OF IRAQ

Barham Salih
Prima Minister
Kurdistan Regions! Government
‘On behalf of the Regional Council
for the Oil and Gas Affairs of the Kurdistan Region - iraq

th

Asht! Hawramt

Minister of Natural Resources

Kurdistan Regional Government
(On behalf of the Ministry of Natural Resources in the
Kurdistan Region

For the Contractor and each Contractor Entity:

Hess Minowe East New VENTURES LIMITED.

[Signature page to Production Sharing Contract = Dinortay

vate: ZGjuly 2011

For and on behalf of the GOVERNMENT OF THE KURDISTAN REGION OF IRAQ

By:

Barham Salih
Prime Minister
Kurdistan Regional Government

On behalf of the Regional Council

for the Oil and Gas Affairs of the Kurdistan Region - iraq

Minister of Natural Resources

Kurdistan Regional Government
On behalf of the Ministry of Natural Resources in the
Kurdistan Region

For the Contractor and each Contractor Entity:

Hess Miopte East New VENTURES LimrTeD

{Signature page to Production Sharing Contract — Dinartaj
w&
Date: We suty 2011

For and on behalf of the GOVERNMENT OF THE KURDISTAN REGION OF IRAQ.

Barham Sali
Prime Minister
Kurdistan Regional Government
On behalf of the Regional Council
for the Oil and Gas Affairs of the Kurdistan Region - lraq

Ashti Hawrami
Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Netural Resources in the
Kurdistan Region

For the Contractor and each Contractor Entity?

Hess Mupoce East New Ventures Limire>

Petroceltic Kurdistan Limited

LBs OF CATH PAN

[Signature page to Production Sharing Contract - Dinarta}
Production Sharing Contract « Dinarta

Annex A

Map showing coordinates of the Dinarta Contract Area corner points

{see following page)
Dinarta Block
ware OC

Map rexpomstDiliry cake by Setar A@iser Strwan A. Aziz
&

Surveyor : Nawsad K. Aziz 5 2
25.7.201 1:400,000 9 5 10 0 20

Production Sharing Contract « Olnarta

Annex B

Accounting Procedures

PARAGRAPH 1 — GENERAL PROVISIONS

11

13

14

Purpose

The purpose of this Annex 8 — Accounting Procedures is to classify expenditures, define further
Petroleum Costs (in addition to those defined as such in the clauses of the Contract), and
prescribe the manner in which the Accounts shall be prepared and approved.

Definitions

Words and phrases to which a meaning has been assigned in clause 1 or other clauses of the
Contract shall have the same meaning when used in this Annex.

Inconsistency

In the event of any inconsistency or conflict between the provisions of these Accounting
Procedures and the main body of the Contract, the provisions of the main body of the Contract
will control.

Accounting Records and Reports

144 The Contractor shall maintain the Accounts in accordance with clause 15 and this
Accounting Procedure.

14.2 Within 60 days of the Effective Date, the Contractor shall submit to and discuss with the
Government a proposed outline of charts of Accounts in accordance with generally
accepted standards and recognized accounting systems and consistent with normal
petroleum industry practice and procedures.

143 Within 90 days of receiving the above submission, the Government shall either provide
written notification of its approval of the proposal or request in writing revisions to the
proposal.

144 Within 180 days after the Effective Date, the Contractor and the Government shall agree
on the outline of charts of Accounts which describe the basis of the accounting system
and procedures to be developed and used under this Contract.

145 Following such agreement, the Contractor shall expeditiously prepare and provide the
Government with formal copies of the comprehensive charts of Accounts and manuals
related to the accounting, recording and reporting functions, and procedures which are,
and shall be, observed under the Contract.

14.6 Notwithstanding the generality of the foregoing, the Contractor shall provide regular
statements relating to the Petroleum Operations:

(a) Production Statements (Paragraph 6);

(b) Value of Production and Pricing Statements (Paragraph 7);
(c} Cost Recovery and Share Account Statements (Paragraph 8);
(d) Statements of Expenditures and Receipts (Paragraph 9);
Production Sharing Contract « Dinarta

1s

1.6

18

14.7

fe) Final End-of-Year Statements (Paragraph 10); and
(f Budget Statements (Paragraph 12).
All reports and statements shall be prepared in accordance with the Contract, Applicable

Law, and where there are no relevant provisions of either of these, in accordance with
Best Practices.

Language and Units of Account

All Accounts shall be maintained and prepared in the English language and shall be recorded in

US Dollars. Where necessary for clarification, the Contractor may also maintain Accounts in
other currencies.

Audit and Inspection Rights of the Government

The following provisions shall apply to any audit carried out in accordance with clauses 15.3 to

15.7:

1.6.4

1.6.2

1.6.3

1.6.4

1.6.4

For purposes of auditing, the Government, acting reasonably, may examine and verify,
at reasonable times upon reasonable prior written notice to the Contractor, all
accounting records, including charges and credits relating to the Petroleum Operations,
such as records of account, accounting entries, supporting records and inventories,
vouchers, payrolls, invoices and any other documents, correspondence and records
including electronic recards reasonably considered necessary by the Government to
audit and verify the charges and credits, values and treatments.

The auditors are entitled to visit and inspect at reasonable times, all sites, plants,
facilities, warehouses and offices of the Contractor directly or indirectly serving the
Petroleum Operations and to question personnel associated with thase Petroleum
Operations.

Where the Government requires verification of charges made by an Affiliate of a
Contractor Entity, the Government shall have the right to obtain an audit certificate for
such changes from an internationally recognized firm of public accountants acceptable
ta both the Government and the Contractor.

All agreed adjustments resulting from an audit shall be promptly made in the Accounts
and any consequential adjustments to payments due to the Contractor or to the
Government, as the case may be, shall be made promptly.

When issues are outstanding with respect to an audit, the Contractor shall maintain the
relevant documents and permit inspection thereof until the issue is resolved.

Accrual Basis, Cash Flow Basis and Reports

All Accounts shall be prepared on an accrual basis in accordance with generally accepted
accounting principles used in the international petroleum industry.

Values and Treatments

Values and treatments proposed by the Contractor relating to all Petroleum Costs shall be

subject to challenge by the Government in the course of audit to ensure that they are in
accordance with the provisions of this Accounting Procedure.
Production Sharing Contract « Dinarta

PARAGRAPH 2 — COSTS AND EXPENSES

24

2.2

23

24

Segregation of Costs and Expenses

214 Petroleum Costs must be segregated in accordance with the purposes for which such
Petroleum Costs are made. The purposes which qualify are:

(a) those which have been included in the approved Work Program and Budget for
the year in which the Costs and Expenditures are made;

(b) expenditures incurred in cases of emergency under the Contract;

(eh any other purposes agreed in the Contract; and

(d) other items which have been agreed by the Government and the Contractor.

212 All Petroleum Costs recoverable under Paragraph 3 as Petroleum Operations shall be
treated as set out in the balance of this Paragraph 2.

Exploration Costs

Exploration Costs are all direct and allocated indirect costs and expenditures incurred in carrying
out the Exploration Operations, including all direct and allocated indirect costs and expenditures
incurred in the search for Petroleum in an area which is, or was at the time when such costs and
expenses were incurred, part of the Contract Area, including:

fa} aerial, geophysical, geochemical, paleontological, geological, topographical and seismic
surveys and studies and their interpretation and purchased geological and geophysical
information;

{b) stratigraphic test hole deilting and water welll drilling;

(c) labour, materials, supplies, and services used in drilling and formation testing of wells
with the object of finding Petroleum or Appraisal Wells excluding any costs of the
subsequent completion of such wells as producing wells;

(a) facilities to the extent used in support of the purposes described in (a), (b), and (c},
including access roads;

{e) that portion of all service expenditures and that portion of all general and administrative
expenditures directly attributable to Exploration Costs or allocated thereto on a
consistent and equitable basis; and

ih any other expenditure incurred in the search for and appraisal of Petroleum after the
Effective Date and not otherwise covered under this Paragraph 2.2.

Gas Marketing Costs

Gas Marketing Costs are all direct and allocated indirect costs and expenditures incurred in
carrying out Gas Marketing Operations in accordance with an Approved Gas Marketing Plan and
Budget and include that portion of all service expenditures and that portion af all general and
administrative expenditures directly attributable to Gas Marketing Costs or allocated thereto on
@ consistent and fair basis.

Development Costs

Development Costs are all direct and allocated indirect costs and expenditures incurred in
carrying out Development Operations including all direct and allocated indirect costs and
expenditures incurred in:

(a) drilling wells which are completed as producing wells and drilling wells for purposes of
producing from a Petroleum reservoir, whether these wells are dry or producing and
drilling wells for the injection of water or gas to enhance recovery of Petroleum.
Production Sharing Contract « Dinarta

27

(b) completing wells by way of installation of casing or equipment or otherwise after a well
has been drilled for the purpose of bringing the well into use as a producing well or as a
well for the injection of water or gas to enhance recavery of Petroleum.

(c) the costs of Petroleum production, transport and storage facilities such as pipelines,

flow lines, production and treatment units, wellhead equipment, subsurface equipment,
enhanced recovery systems, Petroleum storage facilities, and access roads for
production activities.

(a) engineering and design studies for the wells and facilities referred to in (a), (b), and [c);
and
fe) that portion of all service expenditures and that portion of all general and administrative

expenditures directly attributable to Development Costs or allocated thereto on a
consistent and equitable basis; and any other expenditure incurred in the Development
Operations and not otherwise covered under Paragraph 2.4.

Production Costs

Production Costs are all direct and allocated indirect costs and expenditures incurred in carrying
put Production Operations, including all direct and allocated indirect costs and expenses incurred
in Petroleum Operations after First Production which are other than Exploration Costs, Gas
Marketing Costs, Development Costs and Decommissioning Costs. Production Costs include that
portion of all service expenditures and that portion of all general and administrative expenditures
directly attributable to Production Costs or allocated thereto on a consistent and equitable basis.

Decommissioning Costs

Decommissioning Costs are all direct and allocated indirect costs and expenditures incurred in
carrying out Decommissioning Operations and include that portion of all service expenditures
and that portion of all general and administrative expenditures directly attributable ta
Decommissioning Costs or allocated thereto on a consistent and equitable basis, and the
Decommissioning Reserve Fund shall be determined on such basis, in advance of incurring such
costs, as provided in clause 38 and, for the purposes of cost recovery, the contributions to the
Decommissioning Reserve Fund shall be recoverable in accordance with clause 38.

Service Expenditures

aa Service expenditures are expenditures in support of Petroleum Operations including
warehouses, vehicles, motorized rolling equipment, aircraft, fire and security stations,
workshops, water and sewerage plants, power plants, housing, community and
recreational facilities and furniture, tools and equipment used in these activities.
Service expenditures in any Calendar Year shall include the costs incurred in such year to
purchase or construct, or both, such facilities as well as the annual costs of maintaining
and operating such facilities.

202 All service expenditures shall be regularly allocated as specified in Paragraphs 2.2, 2.3,
2.4, 2.5 and 2.6 to Exploration Costs, Gas Marketing Costs, Development Costs,
Production Costs and Decommissioning Costs respectively and shall be separately shown
under each of these categories.

20s Where service expenditures are made in respect of shared facil
allocation of costs to Petroleum Operations shall be consistent and equitable and shall
be specified.

ies, the basis of
Production Sharing Contract « Dinarta

2.8 General and Administrative Expenditures

284

28.2

General and administrative expenditures are:

fa) all main office, field office and general administrative expenditures in the
Kurdistan Region including supervisory, accounting, procurement and
employee relations services; and

{b) where the Contractor is an Affiliate of a group of companies whose
headquarters is Abroad (a “Foreign Contractor”), an annual overhead charge
shall be made for services rendered (excluding the direct expenditures as
referred in Paragraph 3.1.2.(b}) by any Affiliate of the Foreign Contractor
outside the Kurdistan Region to support and manage Petroleum Operations
under the Contract, or where the Contractor, not being a Foreign Contractor
draws upon the services of an Affiliate within the Kurdistan Region, an annual
overhead charge shall be made for services rendered (excluding the
expenditures as referred in Paragraphs 3.1.2.[a} and (b}) by such Affiliate to
support and manage Petroleum Operations under the Contract (such overhead
charge, “Parent Company Overhead}.

Parent Company Overhead will be considered to cover the actual cost (salaries, wages
and labour burden, employee benefits, travel, hotel and other normally reimbursable
expenses paid by the Affiliate of a Contractor in accordance with its standard personnel
policy in force in the relevant period, provision of office accommodation and provision
of services reasonably necessary for operation and ma ining such staff offices}
incurred for services rendered by those functions of Contractor's Affiliate, such as, but
not limited to, international production headquarters, international exploration
headquarters, treasury, payroll, taxation, insurance, legal, communications, computer
services, controllers, personnel, executive administrative management, research and
development, central engineering and process engineering which:

{a} cannot, without unreasonable effort and/or expenditure or without the release
of confidential Data proprietary to any of the Contractor's Affiliates, be charged
under any other section of this Annex; and

{b) are properly allocable to Petroleum Operations under the Contract. It is

understood, however, that services performed by the departments listed above

and other corporate departments which directly benefit Petroleum Operations
under the Contract shall be charged as direct costs in accordance with
Paragraph 3.

In respect of the costs of a Contractor Entity's Parent Company Overhead, as described
above, the Contractor shall charge monthly to Petroleum Operations an amount equal
to the total of the following:

231 Exploration Overhead

The Contractor shall be entitled to an annual charge based on a sii scale
percentage and charged monthly to Petroleum Operations. The basis for
applying this percentage shall be the total of Exploration Costs and Gas
Marketing Costs during each Calendar Year (exclusive of this Exploration

Overhead} or fraction thereof less expenditures which have been subjected to
the 2% fee, referred ta in Paragraph 3.1.8(b). The stiding scale percentage shall
be the following:

(a) for the first US$4,000,000: 4%;
(b) for the next US$4,000,000: 3%; and
(eb over US$8,000,000: 2%.

Production Sharing Contract « Dinarta

The foregoing percentages may be annually, and any approved appropriate
adjustment shall be made, if necessary, prospectively.

2422 Development, Production and Decommissioning Operations Overhead

The overhead rates applicable to Development Operations, Production
Operations, and Decommissioning Operations shall be agreed between the
Parties and shall incorporate the following guidelines:

(a) The Contractor's charges must be charged as direct charges whenever
possible. Overhead charges exist only to compensate the Contractor’s
Affiliates for costs which are properly allocable te Petroleum
Operations under the Contract but which cannot, without
unreasonable effort and/or release of confidential Data proprietary to
the Contractor's Affiliates, be charged under any other section.
Overhead costs are billed monthly. Overhead must be commensurate
with services rendered and based on actual cost studies but may not
exceed an amount calculated as a percentage of certain annual
expenditures excluding Explaration Casts.

(b) That percentage as well as the types of expenditures, which affect
overhead and those, which do not, shall be agreed among the Parties.

(el) The maximum percentage rates may be revised by mutual agreement
not more often than annually. The initial maximum percentage rates
and the types of expenditures to which they apply shall be agreed as
soon as the Parties possess reasonably reliable cost estimates for the
relevant Production Area.

(d) Overhead charges are not subject to audit by Government.

fe) The Contractor shall upon request furnish at the end of each relevant
Calendar Year ta the Government a confirmation by its statutory
auditor that the overhead costs actually charged do not duplicate any
other charges and that the method used in allocating overhead to
Petroleum Operations hereunder as opposed to other activities is
reasonable and in accordance with generally accepted accounting
practices.

wo The Contractor must budget for overhead charges.

2.63 All general and administrative expenditures shall be regularly allocated as specified in

Paragraphs 2.2, 2.3, 2.4, 2.5, and 2.6 to Exploration Costs, Gas Marketing Costs,
Development Costs, Production Costs and Decommissioning Costs, respectively and shall
be separately shown under each of these categories.

PARAGRAPH 3 — COSTS, EXPENSES, EXPENDITURES AND CREDITS

3a Costs Recoverable Without Further Approval of the Government

The following Petroleum Costs incurred by the Contractor pursuant to the Contract as classified
under the headings referred to in Paragraph 2 shall be recoverable for the purpose of clause 25
of the Contract (except to the extent provided in Paragraph 4 or elsewhere in this Annex} without
the requirement for obtaining any further approval of the Government, subject to audit as
provided for in clause 25 and in Paragraph 1.6.

Production Sharing Contract « Dinarta

aaa

342

(4)

fel

(fl

Surface Rights

All direct costs necessary for the acquisition, renewal or relinquishment of surface rights
acquired and maintained in force for the purposes of the Contract.

Labour and Associated Labour Costs

(a)

(b)

(cl

The Contractor's locally recruited employees based in the Kurdistan Region:
Costs of all the Contractor's locally recruited employees who are directly
engaged in the conduct of Petroleum Operations under the Contract in the
Kurdistan Region. Such costs shall include the costs of salaries, wages, bonuses,
overtime, employee benefits and Government benefits for employees and levies
imposed on the Contractor as an employer, transportation and relocation costs
within the Kurdistan Region of the employee and such members of the
employee's family (limited to spouse and dependent children) as required by
Applicable Law or customary practice in the Kurdistan Region. If such employees
are engaged in other activities in the Kurdistan Region, in addition to Petroleum
Operations, the cost of such employees shall be apportioned on a time sheet
basis according to sound and acceptable accounting principles.

Assigned Personnel: Costs of salaries and wages including bonuses of the
Contractor's employees directly engaged in the conduct of the Petroleum
Operations under the Contract, whether temporarily or permanently assigned,
irrespective of the location of such employees, it being understood that in the
case of those personnel only a portion of whose time is wholly dedicated to
Petroleum Operations under the Contract, only that pro-rata portion of
applicable salaries, wages, and other costs as delineated in Paragraphs 3.1.2(c),
(d). (e), (f) and (g), shall be charged and the basis of such pro-rata allocation
shall be specified.

The Contractor's casts regarding holiday, vacation, sickness and disability
benefits and living and housing and other customary allowances applicable to
the salaries and wages chargeable under Paragraph 3.1-2(b).

Expenses of contributions made pursuant to assessments or obligations imposed
under Applicable Law which are applicable to the Contractor's cost of salaries and
wages chargeable under Paragraph 3.1.2(b).

The Contractor's cost of established plans for employees’ group life insurance,
hospitalization, pension, stock purchases, savings, bonus, and other benefit plans of
alike nature customarily granted to the Contractor’s employees, provided however
that such costs are in accordance with generally accepted standards in the
international petroleum industry, applicable to salaries and wages chargeable to
Petroleum Operations under Paragraph 3.1.2(b}.

Actual transportation and travel expenses of employees of Contractor, including
those made for travel and relocation of the Expatriate employees, including their
families and personal effects, assigned to the Kurdistan Region whose salaries and
wages are chargeable to Petroleum Operations under Paragraph 3.1.2(b).

(1) Actual transportation expenses of Expatriate personnel transferred to
Petroleum Operations from their country of origin shall be charged to the
Petroleum Operations. Transportation expenses of personnel transferred
from Petroleum Operations to a country other than the country of their
origin shall not be charged to the Petroleum Operations.

Production Sharing Contract « Dinarta

aaa

a4

QQ) “Transportation and travel expenses” as used in this sub-paragraph (f)
means the cost of freight and passenger service, meals, hotels, insurance
and other expenditures related to vacation and transfer travel and
authorized under the Contractor's standard personnel policies. The
Contractor shall ensure that all expenditures related to transportation
costs are equitably allocated to the activities, which have benefited from
the personnel concerned.

(sg) Reasonable personal expenses of personnel whose salaries and wages are
chargeable to Petroleum Operations under Paragraph 3.1.2(b) and for which
expenses such personnel are reimbursed under the Contractor's standard personnel
policies. In the event such expenses are not wholly attributable to Petroleum
Operations, the Petroleum Operations shall be charged with only the applicable
portion thereof, which shall be determined on an equitable basis.

Transportation and Employee Relocation Costs

The cost of transportation of employees, equipment, materials and supplies other than as

provided in Paragraph 3.1.2(f) necessary for the conduct of the Petroleum Operations under
the Contract along with other related costs such as, but not limited to, import duties,
customs fees, unloading charges, dock fees, and inland and ocean freight charges.

Charges for Services
{a} Third Parties

The actual costs of contract services, services of professional consultants, utilities,

and other services necessary for the conduct of the Petroleum Operations under the
Contract performed by third parties other than an Affiliate of the Contractor.

(b) Affiliates of the Contractor
(a) Professional and Administrative Services Expenses: cost of professional
and ad: trative services provided by any Affiliates of the Contractor for

the direct benefit of Petroleum Operations, including services provided by
the production, exploration, legal, procurement, financial, insurance,
accounting and computer services divisions other than those covered by
paragraphs 3.1.4 (b)(2}, 3.1.6, and 3.1.8 (b) which Contractor may use in
lieu of having its own employees. Such charges shall reflect the cost of
providing their services. Such charges shall not include any element of
profit and shall be no more or less favourable than similar charges for
other operations carried on by the Contractor and its Affiliates. The
charge-out rate shall include all costs incurred by Affiliates incidental to
the employment of such personnel including all labour and associated
labour costs and the cost of maintaining and operating offices and
providing all support services for such personnel. Costs of travel of such
personnel in respect of Petroleum Operations will be directly charged. The
charges for such services shall not exceed those prevailing if performed by
non-Affiliated third parties, taking into account the quality and availability
of such services. Where the work is performed outside the home office
base of such personnel, the daily rate shall be charged from the date such
personnel leave the home office base where they usually work up to their
return thereto, including days which are nat working days in the location
where the work is performed, excluding any holiday entitlements derived
by such personnel from their employment at their home office base.

Production Sharing Contract « Dinarta

a5

416

a7

Communications

(2)

43)

Scientific or Technical Personnel: cost of scientific or technical personne!
services provided by any Affiliate of the Contractor for the direct benefit of
Petroleum Operations, which cast shall be charged on a cost of service
basis and shall not include any element of profit. The chargeout rate shall
include all costs incurred by Affiliates incidental to the employment of such
personnel including all labour and associated labour casts and the cost of
maintaining and operating offices and providing all support services for
such personnel costs of travel of such personne! in respect of Petroleum
Operations will be directly charged. The charges for such services shall not
exceed thase prevailing if performed by non-affiliated third parties, taking
into account the quality and availability of such services. Unless the work
to be done by such personnel is covered by an approved Work Program
and Budget, the Contractor shall not authorize work by such personnel
without approval of the Government.

Equipment and facilities: use of equipment and facilities owned and
furnished by the Contractor's Affiliates, at rates commensurate with the
cost of ownership and operation; provided, however, that such rates shall
not exceed those currently prevailing for the supply of like equipment and
facilities on comparable terms in the area where the Petroleum Operations
are being conducted and shall be on an arm’‘s length basis. On the request
of the Government, the Contractor shall provide the Government with
evidence of such rates being on an arm’s length basis. (If the Government
considers that any such rate is not on an arm's length basis then the
Government has the right to refer the matter to an expert pursuant to
clause 42.2 and 42.6 of the Contract). The equipment and facilities referred
to herein shall exclude major investment items such as (but not limited to)
drilling rigs, producing platforms, oil treating facilities, oil and gas loading
and transportation systems, storage and terminal facilities and other major
facilities, rates for which shall be subject to separate agreement with the
Government.

Cost of acquiring, leasing, installing, operating, repairing and maintaining communication
systems including radio and microwave facilities within and between the Contract Area and
the Contractor's nearest base facility.

Office and Miscellaneous Facilities

Net cost to the Contractor of establishing, maintaining and operating any office, sub-office,
warehouse, housing or other facility directly serving the Petroleum Operations. ff any such
facility services more than one contract area the net costs thereof shall be allocated on an
equitable basis in accordance with Best Practices.

Ecological and Environment

fa)

{b)

te}

Costs incurred in the Contract Area as a result of legislation for archaeological and

surveys relating to identification and protection of cultural sites or

Costs incurred in environmental or ecological surveys required by regulatory
authorities, including an environmental impact assessment commissioned pursuant
‘to clause 37.7 of the Contract and any other costs incurred in complying with the
requirements of clause 37;

Costs to provide or have available pollution containment and removal equipment;
Production Sharing Contract « Dinarta

a18

{4}

tel

(fl

4a)

Costs of actual control and cleanup of oil spills, and of such further responsibilities
resulting therefrom as may be required by applicable laws and regulations;

Costs of restoration of the operating environment incurred pursuant to an approved
scheme prepared in accordance with clause 38 of the Contract;

Any costs incurred for the decommissioning of facilities and site restoration,

including any related activity required by the Government or other competent
authority or by the Contract; and

Any contributions made by the Contractor to the Decommissioning Reserve Fund in
accordance with clause 38, when such contributions are made.

Material and Equipment Costs

Costs of materials and supplies, equipment, machines, tools and any other goods of a similar
nature used or consumed in Petroleum Operations subject to the following:

la}

{b)

{e)

{¢)

Acquisition Costs - the Contractor shall only supply or purchase materials far use in
Petroleum Operations that may be used in the foreseeable future. The
accumulation of surplus stocks and inventory shall be avoided so far as is reasonably
practical and consistent with efficient and econamical operations. Inventory levels
shall, however, take into account the time lag for replacement, emergency needs,
weather conditions affecting operations and similar considerations.

Components of costs, arm's length transactions - except as otherwise provided in
paragraph 3.1.8(d), material purchased by the Contractor in arm's length
transactions in the open market for use in the Petroleum Operations under the
Contract shall be valued to include invoice price fess trade and cash discounts (if
any), licence fees, purchase and procurement fees plus freight and forwarding
charges between point of supply and point of shipment, freight to port of
destination, insurance, taxes, custams duties, consular fees, excise taxes, other
items chargeable against imported materials and, where applicable, handling and
transportation expenses from point of importation to warehouse or operating site.
Where an Affiliate of the Contractor has arranged the purchase, coordinated the
forwarding and expediting effort, ‘costs should not exceed those currently

prev: 1g in normal arm's length transactions on the open market and in any case
shall not exceed a fee equal to 2% of the value of the materials added to the cost of
the materials purchased.

FIFO - such material costs shall be charged ta the accounting records and books in
accordance with the “First in, First Out” (FIFO) method;

Material purchased from or sold to Affiliates of the Contractar or transferred from

other activities of the Contractor to or fram Petroleum Operations under this

Contract shall be valued and charged or credited at the prices specified in

Paragraphs 3.1.8{d)(1), 3.1.8(d)(2), and 3.1-8(d)(3}:

(a) New material, including used new material moved from inventory
(Condition *A"), shall be valued at the current international net price which

shall not exceed the price prevailing in normal arm's length transactions in
the open market.
(2) Used material (Conditions "8", “C” and “D"}:

(A) Material which is in sound and serviceable condition and is
suitable for re-use without reconditioning shall be classified as

6-10
Production Shaving Contract « Oinarta

fe)

(fl

3)

(4)

45)

46)

7)

Condition “8* and priced at 75% of the current price of new
material defined in Paragraph 3.1.8(d)(1)_

(8) Material which cannot be classified as Condition “B” but which
after reconditioning will be further serviceable for its original
function shall be classified as Condition “C” and priced at not more
than 50% of the current price of new material as defined in
Paragraph 3.1.8(d)(1). The cost of reconditioning shall be charged
to the reconditioned material provided that the value of Condition
“C* material plus the cost of reconditioning do not exceed the
value of Condition “B* material;

4c) Material which cannot be classified as Condition “B” or Condition
*C” shall be classified as Condition “D” and priced at a value
commensurate with its use by the Contractor. If material is not fit
for use by the Contractor it shall be disposed of as junk.

Material involving erection costs shall be charged at the applicable
condition percentage of the current knocked-down price of new material
as defined in Paragraph 3.1.8(d)(1).

When the use of material is temporary and its service to the Petroleum
Operations under the Contract does not justify the reduction in price as
provided for in paragraph 3.1.8(d){2}{8), such material shall be priced on a
basis that will result in a net charge to the accounts under the Contract
consistent with the value of the service rendered.

Whenever material is not readily obtainable at published or listed prices
because of national emergencies, strikes, or other unusual causes over
which the Contractor has no control, the Contractor may charge Petroleum
Operations for the required material at the Contractor's actual cost

incurred in providing such material, in making it suitable for use, and in
moving it to the Contract Area; provided notice in writing is furnished to
the Government of the proposed charge prior to charging Petroleum
Operations for such material and the Government shall have the right to
challenge the transaction on audit.

The Contractor does not warrant the material furnished. In case of
defective material, credit shall not be passed to Petroleum Operations until
adjustment has been received by the Contractor from the manufacturers of
the material or their agents.

Adjustments arising from material inventories conducted in accordance
with Paragraph 5.2.

Equipment of the Contractor shall not be charged at rates exceeding the average
commercial rates of non-affiliated third parties for equipment, facilities, installations
and utilities for use in the area where the same are used. On request, the
Contractor shall furnish a list of rates and the basis of application. Such rates shall
be revised when found to be either excessive or insufficient, but not more than once
every 6 Months.

Drilling tools and other equipment fost in the hele or damaged beyond repair may be
charged at replacement cost less depreciation plus transportation costs to deliver
like equipment to the location where used.

B-11
Production Shaving Contract « Oinarta

aaa

aaa2

(e) Use of leased or hired machinery and/or equipment in the Petroleum Operations
shall be charged at full cost to the Contractor. This may include mobilisation and de-
mobilisation charges, lease and hire fees, as weil as other contractual costs.

Rentals and Taxes

(a) All rentals of every kind and nature levied by any Government and all Taxes imposed
in connection with the Contractor's assets, income or activities under the Contract
and paid directly by the Contractor or any Contractor Entity (except where the
contrary is expressly provided in the Contract} with the exception of Taxes
(described in clause 31.2), bonus payments, Capacity Building Payments, and any
other payments made under clause 32.

{b) if the Contractor, any Contractor Entity or any of its Affiliated Companies is subject
to income or withholding Tax as a result of services performed at cost for the
Petroleum Operations under the Contract, its charges for such services may be
increased by the amount required to cover such Taxes (grossed up) including Taxes
on such gross up.

Insurance and Losses

insurance premiums and costs incurred for insurance carried for the benefit of the
Petroleum Operations provided that such insurance is customary, affords prudent protection
against risk and is at a premium ne higher than that charged on a competitive basis by
insurance companies which are not Affiliated Companies of the Contractor. Except in cases
of failure to insure where insurance coverage is required pursuant to the Contract, actual
costs and losses incurred shall be recoverable to the extent not made good by insurance
unless such losses result solely from an act of wilful misconduct by the Contractor. Such costs
may include repair and replacement of property in the Contract Area resulting from damages
or losses incurred by fire, flood, storm, theft, accident or such other cause.

Legal Expenses

All reasonable costs and expenses resulting from the handling, investigating, asserting,
defending, or settling of any claim or legal action necessary or expedient for the procuring,
perfecting, retention and protection of the Contract Area, and in defending or prosecuting
lawsuits involving the Contract Area or any third party claim arising out of the Petroleum
Operations under the Contract, or sums paid in respect of legal services necessary for the
protection of the joint interest of the Government and the Contractor shall be recoverable.
Such expenditures shall include attorney's fees, court costs, arbitration costs, costs of
investigation, and procurement of evidence and amounts paid in settlement or satisfaction
of any such litigation and claims provided such costs are not covered elsewhere in the Annex.
Where legal services are rendered in such matters by salaried or regularly retained lawyers
of the Contractor Entities or their Affiliates, such compensation shall be included instead
under Paragraph 3.1.2 of 3.1.4(b) as applicable.

Claims

Expenditures made in the settlement or satisfaction of any loss, cl |, damage, judgment or

other expense arising out of or relating to Petroleum Operations, except as may otherwise
be covered elsewhere in the Annex.

B-12
Production Sharing Contract « Dinarta

3.2

4213 Training Costs
All costs and expenses incurred by the Contractor in the training of its employees engaged in
Petroleum Operations under the Contract.
4244 General and Administrative Costs
The costs described in Paragraph 2.8.1 and the charge described in Paragraph 2.8.2.
3245 Banking Charges and Currency Exchange Losses
Charges and fees by the banks for money transfers, payments and foreign exchange
transactions, as well as currency exchange losses incurred by the Contractor in cannection
with the Petroleum Oper:
3446 Other Expenditures
Other reasonable expenditures not covered or dealt with in the foregoing provisions of
Paragraph 3 which are necessarily incurred by the Contractor for the proper, economical and
efficient conduct of Petroleum Operations.
Credit Under the Contract
The proceeds, other than the proceeds from the sale of Petroleum received from Petroleum

Operations under the Contract, including the items listed below shall be credited to the Accounts
under the Contract for the purposes of clause 25 of the Contract:

324

422

424

324

325

326

327

324

The proceeds of any insurance or claim or judicial awards in connection with Petroleum
Operations under the Contract or any assets charged to the Accounts under the Contract
where such operations or assets have been insured and the premia charged to the
Accounts under the Contract.

Legal costs charged to the accounts under Paragraph 3.1.11 and subsequently
recoverable by the Contractor.

Revenue received from third parties for the use of property or assets the cost of which
has been charged to the Accounts under the Contract.

Any adjustment received by the Contractor from the suppliers/manufacturers or their
agents in connection with a defective material the cost of which was previously charged
by the Contractor to the Accounts under the Contract.

Rentals, refunds, including refunds of taxes paid, or other credits received by the
Contractor which apply to any charge which has been made to the Accounts under the
Contract, but excluding any award granted to the Contractor under arbitration or expert
proceedings.

Costs originally charged to the Accounts under the Contract for materials subsequently

exported from the Kurdistan Region or transferred to another Contract Area within the
Kurdistan Region.

Proceeds from the sale or exchange by the Contractor of plant or facilities used in
Petroleurn Operations the acquisition costs of which have been charged to the Accounts
under the Contract.

Proceeds derived from the sale or license of any intellectual property the development
costs of which were incurred pursuant to and are recoverable under the Cantract-

6-13
Production Sharing Contract « Dinarta

33

329 Proceeds derived from the sale, exchange, lease, hire, transfer or disposal in any manner
whatsoever of any other item the costs of which have been charged to Petroleum
Operations.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, there shall be no
duplication of charges or credits to the Accounts under the Contract.

PARAGRAPH 4 — COSTS AND EXPENSES NOT TO BE TREATED AS RECOVERABLE

41

The following costs and expenditures shall not be included in the Petroleum Costs recoverable
under clause 25:

fa} Taxes on income or profit paid to any Government authority except taxes and duties
that may be included in the costs of material and equipment purchased for the
Petroleum Operations;

(b) any payment made to the Government by reason of the failure of the Contractor to

fulfill its Minimum Exploration Obligations in respect of the relevant Sub-Period under
the Contract.

{c) the cost of any guarantee required under the Contract;

{d) bonuses, Capacity Building Payments, or other payments set out in clause 32 of the
Contract;

fe) costs of marketing or transportation of Petroleum beyond the Delivery Point [excluding
Gas Marketing Costs);

ih attorney's fees and other costs of proceedings in connection with arbitration under

clause 42 of the Contract or internationally recognised independent expert
determination as provided in the Contract or this Accounting Procedure;
(gl any interests, fees, costs and expenses paid by the Contractor for loans and any other

form of financing or advances for the financing of the Petroleum Costs entered inta by
the Contractor with third parties or Affiliated Companies;

(h) any provision for depreciation and/or amortisation, excluding any adjustments in value
pursuant to Paragraph 3.1.8;

10) dividends, repayment of equity or repayment of intercompany loans; and

i) fines and penalties imposed under Law.

PARAGRAPH 5 — RECORDS AND VALUATION OF ASSETS

5.1

5.2

Records

Contractor shall maintain detailed records of property in use for Petroleum Operations under the
Contract in accordance with Best Practices for exploration and production activities.

Inventories

S24 Inventories of property in use in Petroleum Operations shall be taken at reasonable
intervals but at least once a year with respect to movable assets and once every three
years with respect to immovable assets. The Contractor shall give the Government at
least 30 days written notice of its intention to take such inventory and the Government
shall have the right to be represented when such inventory is taken.

6-14
Production Sharing Contract « Dinarta

S22 Failure of the Government to be represented at an inventory shall bind the Government
to accept the inventory taken by the Contractor.

5.2.3 The Contractor shall clearly inform Government about the principles upon which
valuation of the inventory has been based. The Contractor shall make every effort to
provide to the Government a full report on such inventory within thirty (30) days of the

taking of the inventory. When an assignment of rights under the Contract takes place
the Contractor may, at the request of the assignee, take a special inventory provided
that the costs of such inventory are borne by the assignee.

PARAGRAPH 6 — PRODUCTION STATEMENT

6.1 Production information

Without prejudice to the rights and obligations of the Parties under clause 16 of the Contract,
from the date of First Production from the Contract Area the Contractor shall submit a monthly
production statement to the Government showing the following information separately for each
producing Development Area and in aggregate for the Contract Area:

fa) the quantity of Crude Oil produced and saved;
{b) the quality characteristics of such Crude Oil produced and save;

(c) the quantity of Natural Gas produced and saved;

(d) the quality characteristics of such Natural Gas produced and saved;

fe) the quantities of Crude Oil and Natural Gas used for the purposes of carrying on dri

and production operations and pumping to field storage;

(A) the quantities of Crude Oil and Natural Gas unavoidably lost;

(gh the quantities of Natural Gas flared and vented;

(h) the size of Petroleum stocks held at the beginning of the calendar Month in question;
0] the size of Petroleum stacks held at the end of the calendar Month in question;

it} the quantities of Natural Gas reinjected into the Reservoir; and

(kh in respect of the Contract Area as a whole, the quantities of Petroleum transferred at

the Measurement Point. All quantities shown in this Statement shall be expressed in
both volumetric terms (Barrels of oil and cubic meters of gas} and in weight (metric
tonnes).

6.2 Submission of Production Statement

The Production Statement for each calendar Month shall be submitted to the Government no
later than 10 days after the end of such calendar Month.

PARAGRAPH 7 — VALUE OF PRODUCTION AND PRICING STATEMENT

re Value of Production and Pricing Statement Information

The Contractor shall, for the purposes of clause 25 of the Contract, prepare a statement providing

calculations of the value of Crude Oil produced and saved during each Quarter and each Month.

This “Value of Production and Pricing Statement” shall contain the following information:

fa} the quantities and prices realised therefor by the Contractor in respect of sales of
Natural Gas and Crude Oil delivered to third parties made during the Quarter and Month
in question; and

B-15
Production Sharing Contract « Olnarta

7.2

(b) the quantities and prices realised therefore by the Contractor in respect of sales of
Natural Gas and Crude Oil delivered during the Quarter and Month in question, other
than to third parties.

Submission of Value of Production and Pricing Statement

The Contractor shall submit the Value of Production and Pricing Statement for each Quarter and
each Month to the Government not later than 10 days after the end of such Quarter and Manth.

PARAGRAPH 8 — COST RECOVERY AND SHARE ACCOUNT STATEMENT

8.1

8.3

Cost Recovery Statement

The Contractor shall prepare with respect to each Quarter and each Month a Cost Recovery
Statement containing the following information:

fa} Recoverable Petroleum Costs carried forward from the previous Quarter and Month, if
any;

(b) Recoverable Petroleum Costs for the applicable Quarter and applicable Month;

{c) credits under the Contract for the applicable Quarter;

(a) Total Recoverable Petroleum Costs for the applicable Quarter and applicable Month

(Paragraph 8.1{a) plus Paragraph 8.1(b), net of Paragraph 8.1{c}};

fe) quantity and value of Petroleum applied to cost recovery pursuant to clause 25 taken by
the Contractor for the applicable Quarter and applicable Month; and

(fh amount of recoverable Petroleum Costs to be carried forward into the next Quarter and
the next Month (Paragraph 3.4(d] net of Paragraph 8.1[e}}.
Cumulative Production Statement

The Contractor shall prepare with respect to each Quarter and each Month a Cumulative
Production Statement containing the following information:

(a) the cumulative production position at the end of the Quarter preceding the Quarter and
Month in question;

(b) Production of Export Petroleum for the Quarter and Month in question;
(e) the cumulative production position at the end of the Quarter and Month in question;
(8) the amount of Petroleum applied to Royalty pursuant to clause 24, cast recovery

pursuant to clause 2S and Profit Petroleum pursuant to clause 26 taken by the
Government and by the Contractor, respectively, during the Quarter and Month in
question; and

fe) the forecast of praduction and the share of Petroleum applied to Royalty pursuant to
clause 24, cost recovery pursuant to clause 25 and Profit Petroleum pursuant to clause
26 due to the Government and to the Contractor, respectively, for the next succeeding
Quarter and Month.

Preparation and Submission of Cost Recovery and Cumulative Production Statements

es. The Contractor shall submit provisional Cost Recovery and Cumulative Production
Statements, con! ing estimated information where necessary, on the last day of each
Quarter and Month for the purposes of clause 25 of the Contract.

83.2 The Contractor shall submit final quarterly Cast Recovery and Cumulative Production
Statements within 30 days of the end of the applicable Quarter and applicable Month.

B- 16
Production Sharing Contract « Olnarta

a4 Annual Statement

For the purposes of clause 25 of the Contract, the Contractor shall submit an Annual Cost
recovery and Curnulative Production Statement within 90 days of the end of each Year. The
Annual Statement must contain the categories of information listed in Paragraphs 8.1 and 8.2 for
the Year in question, separated into the Quarters of the Year in question and showing the

cumulative positions at the end of the Year in question with respect to curnulative unrecovered
Petroleum Costs and Cumulative Production.

PARAGRAPH 9 — STATEMENT OF EXPENDITURE AND RECEIPTS

9.1 The Contractor shall prepare with respect to each Quarter a Statement of Expenditure and
Receipts under the Contract. The Statement of Expenditure and Receipts must distinguish
between Exploration Costs, Gas Marketing Costs, Develapment Costs, Production Costs and
Decommissioning Costs and will identify major items of expenditures within these categories. The
Statement of Expenditure and Receipts must show the following:

(ah actual expenditures and receipts for the Quarter in question;

(b) cumulative expenditure and receipts for the budget Calendar Year in question;
(e) latest forecast cumulative expenditures at the Calendar Year end; and

(4) Variations between budget forecast and latest forecast and explanations thereof.

9.2 The Contractor shall submit to the Government a Statement of Expenditure and Receipts for each
Quarter no later than 30 days after the end of such Quarter.

PARAGRAPH 10 - FINAL END-OF-YEAR STATEMENT

10.1 The Contractor shall prepare a Final End-of-Year Statement containing information as required
for the Production Statement, Value of Production and Pricing Statement, Cost Recovery and
Cumulative Production Statements, and Statement of Expenditures and Receipts, except based
on actual quantities of Petroleum produced and expenses incurred.

10.2) The Final End-of Year Statement will be used to make any adjustments that are necessary to the
payments made by the Contractor under the Contract.

10.3) The Contractor shall submit its Final End-of-Year Statement of each Calendar Year to the
Government within 90 days of the end of each Calendar Year.

PARAGRAPH 11 - AUDITS

Each such report and statement required pursuant to Paragraphs 6 through 10 shall be considered true
and correct, unless the Government raises an exception thereto within the timeframe and under the
process set out in clause 15 of the Contract.

PARAGRAPH 12 — ANNUAL WORK PROGRAM AND BUDGET

Each annual Wark Program and Budget to be prepared in accordance with clauses 11, 12, 13, and 14 of
the Contract, in respect of Exploration Costs, Gas Marketing Costs, Development Costs, and Production
Costs must show:

(a) forecast expenditures for the budget Calendar Year in question, including a quarterly
classification of such expenditures;

6-17
Production Sharing Contract « Dinarta

(b)
(c)

cumulative expenditures to the end of such budget Calendar Year; and

a schedule showing the most important individual items af Development Costs (if applicable) for
such budget Year.

PARAGRAPH 13 — TAX RECORDS AND FILINGS; DEPRECIATION

13.1

13.2

13.3

134

Each Contractor Entity shall timely prepare and file all Tax returns and reports in accordance with
Applicable Law. Nothing in this Paragraph 13 limits the obligation of the Government to pay
Taxes on income on behalf of a Contractor Entity as provided in the Contract. For the purposes of
clause 31.2 of the Contract, the net taxable profits of each Contractor Entity from all Petroleum
Operations carried out under the Contract shall be calculated in accordance with this Paragraph
13 and Applicable Law.

Each Contractor Entity shall maintain separate Accounts with respect to the Petroleum
Operations to enable the Government to verify and audit Taxes payable by such Contractor Entity
tained on a cash or accrual basis as

for a tax period. Such Accounts shall be prepared and m

required by Applicable Law in respect of Taxes and maintained throughout the term of the
Contract and for a period of five years thereafter.

The Accounts of a Contractor Entity shall be credited with such Contractor Entity’s share of all
revenues from or related to Petroleum Operations, including:

ta) if the Royalty is paid in cash pursuant to clause 24, revenues arising from the disposal of
Royalty volumes;
{} revenues arising from the disposal of any Available Petroleum to which such Contractor

Entity is entitled for recovery of its Petroleum Costs in accordance with clause 25;

{eb revenues from the disposal of Profit Petroleum to which such Contractor Entity is
entitled under clause 26; and

{ad} revenues arising from the disposal of related Petroleum substances or from the
treatment, storage, or transportation of products for third parties.

A Contractor Entity may debit its Accounts for all Petroleum Costs and other costs under this
Contract, including:

{a) the costs of supplies, personnel and manpower expenses, and costs of services provided;

(b) if the Royalty is paid in cash pursuant te clause 24, Royalty payments made and as
recorded in such entity’s Accounts and determined in accordance with clause 24;

te) general and administrative expenditures for Petroleum Operations;
(d} depreciation of capital expenditure in accordance with Paragraph 13.6 below;

{el losses of Assets resulting from damage, Assets which are renounced of abandoned during
the year, Assets which are transferred under clause 20.2, bad debts, indemnities paid to
third parties as compensation for damage;

“" currency exchange losses realised in connection with the Petroleum Operations, bonuses,
Capacity Building Payments, and other payments provided in clause 32, the Exploration
Rental provided in clause 6.2, the Production Rental provided in clause 13.6, the
allocation to training provided in clause 23.10, the allocation to the Environment Fund
provided in clause 23.12, the costs specified in clauses 23.5, 23.6, 38.6 and 38.11, and
transportation and marketing costs beyond the Delivery Point; and

B-18
Production Sharing Contract « Dinarta

(a) losses carried forward from previous Tax periods.

13.5 The net profit of a Contractor Entity shall be equal to the difference between the amounts
credited and the amounts debited from its Accounts.

13.5.1 if such difference is negative, it shall constitute a loss against which no income Tax
will be payable.

13.5.2 if the amount is positive, it shall be grossed up to take account of the fact that such
entity's corporate income tax is being settled out of the Government's share of the
Profit Petroleum in accordance with clause 31.2, by applying the following formula
in order to provide such entity’s net taxable profits far corporate income tax
purposes:

Net Taxable Profits = Net Profits /{100 - Applicable Income Tax Rate,
100

13.6 A Contractor Entity shall not record depreciation or armartization charges, except as permitted by
Applicable Law and only with the prior written authorization of the Government.

6-19
Production Sharing Contract « Dinarta

Annex C
FORM OF GUARANTEE

GUARANTEE

BY

IN FAVOUR OF

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

(=)

(Second Sub-Period Guaranteed Amount)
Production Sharing Contract - Dinarta

GUARANTEE

(Second Sub-Period Guaranteed Amount)

This Guarantee, dated _ is by:

11

1) ket

and
2) ivy
in favour of

(3) THE Kuroistan Recionat Government oF Iraq (the "Government".

Definitions; Interpretation
1 Definitions

1.1.1 Unless defined in this Guarantee, terrns defined in the Contract have the same mew

this Guarantee.

14.2 As used in this Guarantee:

“Demand” is defined in clause 2.3.

“Government® is defined in the preamble.

“Guaranteed Obligations” is defined in clause 2.1.

“Guarantors” means [X and ¥| and “Guarantor” means either of [X or ¥].

“Person” means any individual, company, corporation, firm, partnership, joint venture,
association, organisation, state or agency of a state or other entity, whether or not having
separate legal personality.

12 Construction and interpretation

124 Any reference to a clause or annex is, unless otherwise stated, to a clause or annex of
this Guarantee.

122 Any reference to @ “clause” is to a “clause” of this Guarantee.

1.2.3 Headings and sub-headings are for ease of reference only.

Guarantee
21 Guaranteed Obligations

The Guarantors guarantee to the Government the due and punctual payment of the Second Sub-
Period Guaranteed Amount in the manner and currency prescribed by the Contract for payments
by the Contractor together with any interest due with respect thereto as provided in the Contract

(the “Guaranteed Obligations”).
22 Joint and Several

The liability of each Guarantor under this Guarantee is joint and several. Every undertaking and
agreement contained in this Guarantee is to be construed as joint and several obligations of the
Guarantors.

c-2
Production Sharing Contract » Ginarta

23

24

A Guarantor will have no obligation in respect of a Guaranteed Obligation unless the Guarantor
has received a written demand for payment (the “Demand”). The Government may submit a
Demand to either or both Guarantors. A Demand must:

fa) make specific reference to this Guarantee;

(b) state the amount that is demanded and which components of the Guaranteed Obligations
are the subject of the Demand;

fe) state that the Government has not received payment of the relevant Guaranteed
Obligation from the Contractor Entity on the date on which it became due and payable;
and

(¢) provide the Government's wire instructions for the payment of the Demand.

Payment

A Guarantor shall make payment to the Government in accordance with a Demand by wire
transfer of cleared funds in US$ in accordance with the Government's wire instructions within S
International Business Days after receipt of a Demand.

Nature of Guarantee

31

32

33

34

35

This Guarantee is an absolute, unconditional, and irrevocable guarantee of payment when due
and not of collection, and whether by acceleration or otherwise.

The Government is not required to exercise any right, assert any claim or demand, or enforce any
remedy whatsoever against the Contractor, a Contractor Entity, or any other Person before, or as
a condition to, exercising any of the rights, powers, or remedies conferred upon the Government
by this Guarantee or by applicable law. Without limiting the generality of the foregoing, the
Government will not be required to (a) take any action or obtain judgment in any court against
the Contractor, a Contractor Entity or any other Person, or (b) to make or file any claim or proof
in a winding up or dissolution of the Contractor, s Contractor Entity or any other Person.

Except as provided in clause 2.2, each Guarantor hereby expressly waives presentment, demand,
protest, and notice of dishonour in respect of each Guaranteed Obligation.

Subject to clause 6, the obligations of the Guarantors:

fa) constitute continuing obligations, notwithstanding any settlement of account or other
matter or thing whatsoever;

{b) will not be considered satisfied by any intermediate payment of the Contractor's
obligations in respect of the Guaranteed Obligations; and

fe) will continue in full force and effect until the Guaranteed Obligations have been paid in full
to, and received by, the Government in accordance with the Contract.

Subject to clause 8, neither the obligations of the Guarantors pursuant to, nor the rights, powers,
and remedies conferred upon the Government by, this Guarantee or by law will be discharged,
impaired, or otherwise affected by:

fa) the winding up, dissolution, administration, reorganisation or moratorium of the
Contractor or any Contractor Entity or any change in its status, function, control, or
ownership;

(b) time or other indulgence, including any composition, being granted or agreed to be
granted to the Contractor in respect of any of the Guaranteed Obligations;

c-3
Production Sharing Contract - Dinarta

3.6

37

42

{e) any change in the time, manner, or place of payment of, or any other term of, all or any of
the Guaranteed Obligations, or any other extension or, compromise of the Contractor,
provided that none of the faregoing increases the amount of the Guaranteed Obligations;

{¢) any reduction, limitation, impairment, or termination of any part of the Guaranteed

Obligations for any reason, including any claim of waiver, release, surrender, alteration, or
compromise;

(e} any increase in the arnount payable in respect of any Guaranteed Obligation, provided that
the Guarantor has provided its prior written consent to any such increase which expressly
states Guarantor’s intention that this Guarantee will apply to such increased amount;

(f} the termination of the Contract or termination of a Contractor Entity's rights under the
Contract, or any withdrawal or abandonment by the Contractor or a Contractor Entity of
its interests under the Contract;

(g) any direct or indirect change in the ownership of the Contractor Entity, including by
merger, amalgamation, by law, or otherwise;

{h) any transfer all of any part of the Contractor or a Contractor Entity’s interests under or in
respect of the Contract;

(i) any dispute or claim the Contractor or 2 Contractor Entity may have against the
Government;

i) the insolvency or bankruptcy of, or similar event affecting, the Contractor or a Contractor
Entity; or

(k) any other circumstance or combination of circumstances which might otherwise constitute
a defense avatable to, or a legal or equitable discharge of, the Contractor or a Contractor
Entity.

Each Guarantor waives any right to or claim of any defense or setoff, counterclaim, recoupment,
or termination by reason of (a} the invalidity, illegality, non-genuineness, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any Guaranteed
Obligation; (b} any claims, set-offs, or liabilities of the Contractor Entity to the Guarantor or the
Government; (c) any claims, set-offs, or liabilities of the Guarantor in respect of the Government;
or (d} any other reason whatsoever.

This Guarantee will continue to be effective or be reinstated, if at any time any payment (in
whole or in part) of any of the Guaranteed Obligations is rescinded or must otherwise be restored
by the Government upon the insolvency, bankruptcy, or reorganization of the Contractor or a
Contractor Entity or otherwise, all as though such payment had not been made. Any settlement
or discharge between the Guarantors [or any of them) and the Government will be conditional
upon no payment by the Contractor, a Contractor Entity, or any other Person to the Government
on the Contractor's behalf being avoided or reduced by virtue of any laws relating to bankruptcy,
insolvency, liquidation, or similar laws.

The Guarantors shall make all payments to the Government free and clear of, and without
deduction for, any present or future Taxes or other charges of any nature whatsoever imposed by
any taxing authority.

If any withholding ar deduction from any payment ta be made by @ Guarantor is required in
respect of any Taxes, then the Guarantors shall:

fa) pay directly to the relevant authority the full amount required to be so withheld or
deducted;

c-4
Productisn Sharing Contract - Dinarta

43

Notices
sa

52

(b)

(ec)

promptly forward to the Government an official receipt or other documentation
satisfactory to the Government evidencing such payment to such authority; and

pay to the Government such additional amount or amounts as is necessary to ensure that
the net amount actually received by the Government will equal the full amount the
Government would have received had no such withholding or deduction been required.

If any Taxes are directly asserted against the Government with respect to any payment received
by the Government from a Guarantor pursuant to this Guarantee, then:

fa}
(b)

the Government may pay such Taxes; and

the Guarantor shall indemnify the Government against any Loss or Expense which the
Government incurs as a result or arising out of or in relation to any failure to pay or delay
in paying any of any such Tax, and promptly pay such additional amounts (including, if
incurred as @ result of Guarantor’s or the Contractor's conduct, any penalties, interest, or
expenses) as necessary so that the net amount received by the Government, after the
payment of such Taxes [including any Taxes on such additional amount), will equal the
amount the Government would have received had such Taxes not been asserted.

Address for notices to Guarantor

The Government shall:

fa}

(b)
{e)

make any Demand or provide any notice or other communication to a Guarantor in
respect of this Guarantee in writing:

address such Demand, notice, or other communication as provided in clause 5.1(c); and

use one of the follawing methods to deliver such Demand or other notice or
communication, each of which, for purposes of this agreement, is a writing: (1) persanal
delivery; (2) email (followed by delivery of the Demand, notice or communication by air
courier); or (3) a reputable, internationally recognised air courier, with all fees prepaid, and
sent to the Guarantors:

If to [X]:
[x]
Attention:
Address:
Phone:
Email:

if to [¥]

Ld)
Attention:
Address:
Phone:
Email:

Effectiveness as to Guarantor

$24

A Demand, notice or other communication will be effective as to a Guarantor only if (a}

the Government has complied with this clause 5 and (b) such Guarantor has received
the Demand, notice, or other communication.

c-5
Production Sharing Contract - Dinarta

7

422 if a Demand, notice or other communication is personally delivered to a Guarantor, it
will be considered received by the Guarantor by the date set forth in a signed receipt of
such delivery.

$24 if the Government sends a Demand, notice, or other communication to a Guarantor by a
reputable, internationally recognised air courier in accordance with clause 5.1, the
Demand, notice, or other communication will be considered received by the Guarantor
on the date set forth in a receipt signed by the Guarantor.

$24 if the Government sends a Demand, notice, or other communication by email to a
Guarantor and the email transmission is followed by delivery of the Demand, notice, or
other communication the Guarantor by air courier in accordance with clause 5.1, the
Demand, notice, or other communication shall be considered to have been delivered to
the Guarantor when the email is received by the Guarantor.

53 Notices to Government
A Guarantor shall give all notices or other communications to the Government in the same
manner as prescribed in the Contract for notices to the Government.

54 Change of Address
A Guarantor or the Government may change its address as set forth in cause 5 by a notice to the
other parties in accordance with this clause 5.

Term

61 This Guarantee is effective as of the date set forth in the preamble.

6.2 Subject to cause 3.7, this Guarantee will cease to be effective upon discharge of all of the
Guaranteed Obligations.

Representations and Warranties

Each Guarantor represents and warrants:

71 This Guarantee has been authorised by all necessary corporate action, and the Guarantor has all
necessary power and authority to sign and perform its obligations hereunder.

72 This Guarantee is legal, valid, and binding as to such Guarantor.

73 The Guarantor has received all authorisations and consents necessary for the provision of this
Guarantee to the Government, and the validity and enforceability against it, of this Guarantee.

74 Except as provided in the next sentence, there is no Law applicable to it or agreement to which it
is @ party that (a) conflicts with or prevents it from performing this Guarantee in accordance with
its terms, or (b} affects the validity and enforceability against it of this Guarantee in accordance
with its terms. No representation is made in respect of the laws of the Kurdistan Region of traq or
the Republic of Iraq.

75 The Guarantor is not a party ta any administrative or judicial proceeding, litigation, or arbitration

that could affect the validity or enforceability of this Guarantee.

c-6
Production Sharing Contract - Dinarta

Arbitration; indemnification

a.

The Guarantors and the Government shall exclusively refer any dispute, claim, or controversy
arising out of or in connection with this Guarantee {including a dispute, claim or controversy
relating to any nan-contractual obligations arising out of or in connection with this Guarantee] to
and to be finally resolved by arbitration under the rules of the London Court of International
Arbitration, which rules are incorporated by reference into this clause 10.

82 The language of the arbitration wal be English, and any award will be written in the English
language.

83 The seat, or legal place, of the arbitration will be London, Engtand.

84 The arbitral tribunal will comprise one arbitrator directly appointed by the London Court of
International Arbitration.

BS The Government may seek enforcement of an arbitral award by any court of competent
jurisdiction.

86 Any award must be expressed in USS.

87 The arbitral award will be final and not subject to any appeal.

BB If any question of law arises during the arbitral proceedings or arises out of an award, neither the
Government nor either Guarantor may make an application or bring an appeal to any court ona
question of law, and both the Government and the Guarantors expressly waive their respective
rights to make an application or bring an appeal under the English Arbitration Act 1997.

a9 The Guarantors shall indemnify the Government from and against all costs and expenses
{including legal fees and any taxes or duties) incurred by the Government in the enforcement and
protection of its rights under this Guarantee.

Benefit; Assignment

a1 This Guarantee inures to the benefit of the Government and its [and any subsequent] successors
and assigns, each of which shall be entitled to enforce this Guarantee against the Guarantors.

9.2 No Guarantor is entitled to assign or transfer all or any of its rights, benefits, or obligations under
this Guarantee unless the Government provides prior written consent to the Guarantor. The
Government is entitled to assign all or any of its rights and benefits hereunder.

Severability

If at any time any provision of this Guarantee is determined to be illegal, invalid, or unenforceable in any
respect under the Laws of any jurisdiction, neither (a} the legality, validity or enforceability of the
remaining provisions hereof, nor (b} the legality, validity, or enforceability of such provision under the
Laws of any other jurisdiction will, in any such case, in any way be affected or impaired thereby.

Variation

at

112

113

14

This Guarantee may be amended only by a written agreement of the Government and the
Guarantors that identifies itself as an amendment to this Guarantee.

The Government or the Guarantors may waive any provision in this Guarantee only by a writing
executed by such party.

A waiver or consent made on one occasion will be effective only in that instance and only for the
purpose stated.

No failure or delay in exercising any right or remedy, of in requiring the satisfaction of any
condition, under this Guarantee by 4 Guarantor or the Government, and no act, omission or

c-7
Production Sharing Contract » Ginarta

course of dealing between the Government and a Guarantor, will operate as a waiver or estoppel
of any right, remedy, or condition.

12. Governing Law
This Guarantee and all matters arising from or connected with it are governed by English law.

[Signature poge follows.

c-8
Production Sharing Contract - Dinarta

Date:

x]

iM]

Accepted and received for and on behalf of the
GOVERNMENT OF THE KURDISTAN REGION OF IRAQ:

Prime Minister

Kurdistan Regional Government
On behalf of the Regional Council
for the Oil and Gas Affairs of the Kurdistan Region - iraq

Minister of Natural Resources

Kurdistan Regional Government
On behalf of the Ministry of Natural Resources in the
Kurdistan Region

{Signature page to Guarantee of [X} [¥, et alj in favour of the Government of the Kurdistan Region of iraq
(Dinarto).}
